Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 1 of 120   PageID
                                 #: 10736




                            EXHIBIT “3”
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 2 of 120    PageID
                                 #: 10737




           Prepared in the Matter of:
           Eugene Scalia, Secretary of Labor, United States Department
           of Labor, Plaintiff,

           v.
           SHARON L. Heritage as successor to Nicholas L. Saakvitne,
           Deceased; Nicholas L. Saakvitne, A Law Corporation, a
           California Corporation; Brian J. Bowers, an individual;
           Dexter C. Kubota, an individual; Bowers + Kubota
           Consulting, Inc., a corporation; Bowers + Kubota Consulting,
           Inc. Employee Stock Ownership Plan, Defendants.
           Case No: 1.18-cv-00155-ACK-RLP
           United States District Court
           District of Hawaii




                                     Expert Report of
                                 Renee R. McMahon




                                               Confidential
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 3 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10738 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                                                        Charles River Associates



                                                           Table of Contents


           Introduction and Scope of Assignment ..........................................................................1
           1.1.      Scope of Assignment .............................................................................................1
           1.2.      Qualifications .........................................................................................................2
           1.3.      Documents and Information Relied Upon .............................................................2

           Summary of Conclusions ................................................................................................3

           Background ......................................................................................................................3
           3.1.      Overview of B+K...................................................................................................3
           3.2.      Key Persons Involved ............................................................................................4
           3.3.      URS Corporation and B+K’s Retention of GMK ..................................................6
           3.4.      Employee Stock Ownership Plan Transaction.......................................................7
           3.5.      B+K’s Financial History ......................................................................................10

           Overview of Mr. Sherman’s B+K Valuation Analysis ...............................................12
           4.1.      Mr. Sherman’s DCF Analysis ..............................................................................13
           4.2.      Mr. Sherman’s GPC Analysis ..............................................................................16
           4.3.      Mr. Sherman’s GMAC Analysis .........................................................................19
           4.4.      Mr. Sherman’s Concluded Value.........................................................................20

           Flaws in and Corrections to Mr. Sherman’s Analysis................................................21
           5.1.      Flaws in Mr. Sherman’s B+K Cash Flow Projections .........................................22
                     5.1.1. Mr. Sherman Overstates Subconsultants Expense ....................................22
                     5.1.2. Mr. Sherman Overstates Expected Bonus Expense ..................................25
                     5.1.3. Revised Subconsultant and Bonus Expense Projections Result in a
                     Reasonable Projection of Total Labor Costs .......................................................32
           5.2.      Flaws in Mr. Sherman’s NTM and LTM EBITDA Used for His GPC and
                     GMAC-Based Valuations ....................................................................................34
                     5.2.1. Corrected NTM EBITDA .........................................................................34
                     5.2.2. Normalized LTM EBITDA.......................................................................35
           5.3.      Elimination of Mr. Sherman’s “Limited Control” Discount ...............................39


               Confidential                                                                                                            Page i
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 4 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10739 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                                          Charles River Associates


           5.4.     B+K Valuation Using Corrected Inputs...............................................................43
                    5.4.1. Corrected DCF-Based Value ....................................................................43
                    5.4.2. Corrected GPC-Based Value ....................................................................43
                    5.4.3. Corrected GMAC-Based Value ................................................................44
                    5.4.4. Corrected B+K Value Conclusion ............................................................44

           Other Considerations Related to the Sherman Report ..............................................45

           The Transaction Price Did Not Exceed Adequate Consideration .............................46




               Confidential                                                                                          Page ii
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 5 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10740 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                                            Charles River Associates



               Introduction and Scope of Assignment
      1.1.     Scope of Assignment
               I have been retained by Sharon L. Heritage, as successor to Nicholas L. Saakvitne,
               Deceased, and Nicholas L. Saakvitne, A Law Corporation (collectively, “Saakvitne”)
               by and through their counsel, Morgan, Lewis & Bockius, LLP, in the matter of Eugene
               Scalia, Secretary of Labor, United States Department of Labor (“DOL” or “Plaintiff”)
               v. SHARON L. HERITAGE as successor to NICHOLAS L. SAAKVITNE, Deceased;
               NICHOLAS L. SAAKVITNE, A LAW CORPORATION, a California Corporation;
               BRIAN J. BOWERS, an individual; DEXTER C. KUBOTA, an individual; BOWERS +
               KUBOTA CONSULTING, INC., a corporation; BOWERS + KUBOTA CONSULTING,
               INC. EMPLOYEE STOCK OWNERSHIP PLAN (collectively, the “Defendants”), Case
               1:18-cv-00155-ACK-RLP pending in the United States District Court for the District
               of Hawaii.
               The DOL’s complaint dated April 27, 2018 (the “Complaint”) centers around a
               December 14, 2012 transaction whereby the Bowers + Kubota Consulting, Inc.
               Employee Stock Ownership Plan (“B+K ESOP”) purchased all of the issued and
               outstanding stock of Bowers + Kubota Consulting, Inc. (“BKC”) from Defendants
               Brian J. Bowers (“Bowers”) and Dexter C. Kubota (“Kubota”) for $40 million (the
               “Transaction”).1 The DOL asserts that the Transaction gave rise to various violations
               of the Employee Retirement Income Security Act (“ERISA”). With respect to
               Saakvitne, who served as the Trustee for the B+K ESOP in connection with the
               Transaction,2 the DOL asserts violations of ERISA §§ 404(a)(1)(A), (B), and (D)
               (imprudence and disloyalty) and § 406(a)(1)(A) (prohibited transactions). The DOL’s
               claims are described more fully in the Complaint, but relevant to this report are the
               DOL’s assertions that Saakvitne allowed the B+K ESOP to purchase the shares of BKC
               for a price that exceeded fair market value, and that Saakvitne improperly relied on
               valuation work and a fairness opinion provided by Libra Valuation Associates (“LVA”)
               in connection with the Transaction.
               Related to these claims, I was specifically engaged to:
                           Review, analyze, and assess the October 19, 2020 report submitted by one of
                            the DOL’s experts, Mr. Steven J. Sherman, ASA, CPA of Loop Capital



      1 BKC also had an affiliate, Bowers + Kubota Management, Inc. (“BKM”). As discussed in more detail later in this report,
      although ownership of BKM was not transferred in connection with the Transaction, it is my understanding that economic
      value continued to flow from BKM to BKC after the Transaction. See, e.g., LIBRA-DOL INV 004796 – 4803 at LIBRA-DOL
      INV 004799 and LIBRA-DOL INV 007198 – 7205 at LIBRA-DOL INV 007203. Also, in the years immediately preceding
      the Transaction, the financial results of BKC and BKM were presented on a combined basis. See, e.g., RHYL000588 – 679.
      As such, BKC and BKM are collectively referred to in this report as “B+K” or the “Company,” and specific references to
      BKC or BKM are only made where it is necessary to distinguish between the two entities.
      2 Complaint at ¶ 7.




               Confidential                                                                                            Page 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 6 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10741 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                           Charles River Associates

                         Financial Consulting Services, LLC (the “Sherman Report”), whereby Mr.
                         Sherman provides an opinion regarding the value of the BKC shares sold in the
                         Transaction; and
                        Analyze the reasonableness of the $40 million purchase price paid by the B+K
                         ESOP in connection with the Transaction.

      1.2.     Qualifications
               I am a Vice President in the Finance practice of Charles River Associates (“CRA”), a
               global consulting firm that offers economic, financial, and strategic expertise to major
               law firms, corporations, accounting firms, and governments around the world. I am
               based in the firm’s Chicago office.
               I have significant prior experience consulting with and advising clients in cases
               involving valuation, damages, causation and other financial and economic issues. My
               work has included, among other things, valuation analyses and damages assessments
               related to complex commercial disputes, and valuation analyses in the context of
               fraudulent transfer and other avoidance actions and related claims.
               I hold a Bachelor’s degree in Finance from the University of Illinois at Urbana-
               Champaign (high honors), and a Master of Business Administration degree from the
               University of Chicago Booth School of Business (honors). Prior to joining CRA in
               2011, I held positions at LECG, LLC, and Navigant Consulting, Inc., where I provided
               similar services. A more comprehensive description of my experience is detailed in
               Appendix A to this report.
               CRA is being compensated for my time spent on this matter at a billing rate of $650
               per hour. Other CRA personnel who have assisted me in preparing this report are also
               being billed at customary hourly rates. CRA’s compensation is independent of the
               outcome of the case.

      1.3.     Documents and Information Relied Upon
               I have prepared this report to express my opinions and the bases for those opinions in
               this matter. For purposes of preparing this report, I have reviewed and/or relied on
               certain documents and information produced in this litigation, deposition testimony
               provided in this litigation, legal filings submitted in connection with this matter, and
               certain independently compiled data and information.
               The specific documents and information that I reviewed and/or relied upon in preparing
               this report are referenced herein and/or are summarized in Appendix B to this report.
               My opinions are based on the documents and information available to me as of the date
               of this report. I understand that discovery is ongoing. I reserve the right to review and
               analyze any information that becomes available subsequent to the submission of this
               report, and to supplement or modify this report if necessary on the basis of that review,
               or for other reasons as allowed by the Court.




               Confidential                                                                         Page 2
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 7 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10742 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                          Charles River Associates

               Summary of Conclusions
               In connection with my work on this matter, I have reached the conclusion that the
               Sherman Report provides a flawed analysis of certain inputs to the forward-looking
               projections for B+K at the time of the Transaction, particularly with regard to bonus
               compensation and subconsultant expenses. I have also concluded that Mr. Sherman
               inappropriately applied a “limited control” discount to his valuation, artificially
               understating the value of B+K.
               Correcting for these flaws causes Mr. Sherman’s concluded value to increase to
               approximately $40.90 million, or $40.90 per share.
               This $40.90 million value is consistent with (and actually exceeds) the value derived
               by LVA and is supported by other contemporaneous data. Moreover, my independent
               analysis of the value of B+K indicates a value of $40.015 million. As such, it is my
               opinion that the $40 million value paid by the B+K ESOP in connection with the
               Transaction was reasonable.
               The remainder of this report is structured as follows:
                   -    Section 3 provides background and context for my review and analysis;
                   -    Section 4 provides an overview of the valuation of the shares of B+K presented
                        in the Sherman Report;
                   -    Section 5 provides an identification and explanation of the flaws in Mr.
                        Sherman’s valuation of the shares of B+K;
                   -    Section 6 addresses other considerations related to the Sherman Report; and
                   -    Section 7 summarizes my independent value conclusion and certain differences
                        relative to the Sherman Report.
               In addition, Appendix C to this report presents my independent valuation of the equity
               of B+K as of December 14, 2012, the closing date of the ESOP Transaction.

               Background
               This section of my report provides an overview of B+K. It also summarizes certain
               events leading up to and culminating in the Transaction and provides an overview of
               the Company’s financial performance in the period preceding to the Transaction.

      3.1.     Overview of B+K
               BKC is a Hawaii-based architectural/engineering services firm specializing in
               architecture, construction management, program management and project
               development. They offer their services to a wide variety of clients across all the major




               Confidential                                                                        Page 3
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 8 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10743 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                                 Charles River Associates

               Hawaiian islands.3 The firm was first established in 1980 as KFC Airport, Inc.,4 but in
               February 2008, the name was changed from KFC Airport, Inc to BKC.5 Prior to the
               December 14, 2012 Transaction at issue in this case, the firm was owned by Brian J.
               Bowers (51%) and Dexter C. Kubota (49%).6
               BKM is a Hawaii-based architectural and engineering services firm. BKM was
               established in 1994 and is owned by Brian J. Bowers (51%) and Dexter C. Kubota
               (49%). The firm performs design, architectural, and engineering services for federal
               projects under its small business designation. BKM has no employees of its own.7 I
               understand that, pre-Transaction, BKC provided staff and overhead to BKM on an as-
               needed basis, for which BKC had been periodically reimbursed.8 Historically, BKC
               and BKM’s financial results were combined in 2008 and 2009.9 Beginning in 2010,
               BKC and BKM began to file separate tax returns and their financial statements were
               prepared independently. However, management continued to treat BKC and BKM as a
               combined entity and appears to have generally viewed financial results in the aggregate
               for both.10 In connection with the Transaction, BKM entered a Memorandum of
               Understanding (“MOU”) with BKC on December 14, 2012. The MOU stated, among
               other things, that BKM would agree to reimburse BKC for its pro rata shares of
               common overhead expenses, memorializing the pre-existing relationship between BKC
               and BKM and standardizing the reimbursement process.11

      3.2.     Key Persons Involved
               At the time of the Transaction, Bowers was (and still is) the President of B+K, where
               he has worked since 1987.12 Bowers also was (and still is) a member of the B+K board
               of directors.13 Bowers became the sole owner of B+K in August of 2000.14 In
               September 2007, Bowers sold 49% of B+K to Dexter C. Kubota.15 Bowers’ remaining



      3 See company website (https://www.bowersandkubota.com/about).

      4 RHYL000001 – 206 at RHYL000119 – 139.

      5 RHYL000001 – 206 at RHYL000047.
      6 RHYL000001 – 206 at RHYL000041 – 042.

      7 SAK006754 –6814 at SAK006763 – 06764.

      8 RHYL000207 – 548 at RHYL00465.

      9 LIBRA-DOL INV 004796 – 4803 at LIBRA-DOL INV 004800.

      10 RHYL000588 – 679 at RHYL000591 – 595. See also RHYL000680 – 836 at RHYL000683 – 687.

      11 RHYL000207 – 548 at RHYL00465.

      12 See company website (https://www.bowersandkubota.com/team)

      13 Deposition of B. Bowers, October 14, 2020, p. 11.

      14 RHYL000001 – 206 at RHYL000044.

      15 RHYL000001 – 206 at RHYL000048 – 49.




               Confidential                                                                               Page 4
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 9 of 120 PageID
                                                   #: Department
     Eugene Scalia, Secretary of Labor, United States 10744 of Labor v. Sharon L. Heritage as successor to
      Nicholas L. Saakvitne, et al.

      November 19, 2020                                                              Charles River Associates

               51 shares were transferred to The Brian J. Bowers Trust on September 1, 2011,16 and
               were later sold in connection with the Transaction.17
               At the time of the Transaction, Kubota was (and still is) the Vice President of B+K and
               has worked at the firm since 1988.18 Kubota also was (and still is) a member of the
               B+K board of directors.19 In September 2007, Kubota purchased 49% of B+K from
               Bowers.20 Those shares were transferred to The Dexter C. Kubota Trust on September
               14, 2007,21 and were later sold in connection with the Transaction.22
               Greg Kniesel (“Kniesel”) is the managing director and owner of LVA.23 Kniesel (via
               LVA) provided (and continued to provide post-Transaction) appraisal services to the
               B+K ESOP, which included valuing the ESOP for purposes of the Transaction.24
               Saakvitne was an employee of Nicholas L. Saakvitne, a Law Corporation, as a licensed
               attorney25 and acted as the B+K ESOP’s Trustee and Independent Fiduciary.26
               Gary Kuba (“Kuba”) is the principal and owner of GMK Consulting (“GMK”), a
               business valuation advisory services firm based in Honolulu, Hawaii27. Kuba
               performed certain valuation services for B+K in early 2012.28
               Gregory M. Hansen (“Hansen”) is an attorney at Case Lombardi & Pettit. Hansen
               concentrates his practice in the areas of employee benefits; stock option, stock purchase
               and equity incentive plans; general corporate and business law; and state and federal
               income tax controversy matters, with an emphasis on employee stock ownership plans
               (ESOP) and custom designed retirement arrangements.29 Hansen was retained by B+K
               in connection with the Transaction.30



      16 RHYL000001 – 206 at RHYL000041.

      17 RHYL000207 – 548 at RHYL000401 – 418.

      18 See company website (https://www.bowersandkubota.com/team).

      19 Deposition of D. Kubota, October 9, 2020, p. 12.

      20 RHYL000001 – 206 at RHYL000048 – 049.

      21 RHYL000001 – 206 at RHYL000042.

      22 RHYL000207 – 548 at RHYL000401 – 0418.

      23 See Deposition of G. Kniesel, December 22, 2017, at pp. 21 – 22.

      24 Deposition of B. Bowers, October 14, 2020, Exhibit 5 (DOL005296 – 5301).

      25 Deposition of N. Saakvitne, November 21, 2017, p. 15.

      26 Deposition of B. Bowers, February 22, 2018, Exhibit 2 (DOL005279 – 5282).

      27 See Deposition of G. Kuba, October 5, 2020, at pp. 11 – 12.

      28 DOL001854 – 2227 at DOL002009 – 2012.

      29 See https://www.caselombardi.com/ghansen.html.

      30 B+KC003034 – 3037.




               Confidential                                                                            Page 5
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 10 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10745 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                         Charles River Associates

       3.3.     URS Corporation and B+K’s Retention of GMK
                Between 2008 and 2010, Bowers and Kubota began to discuss ownership succession
                planning options. Among the options they discussed was a buyout by current
                management. Although they approached current management with this idea, it proved
                not to be a viable option.31
                In early 2011, after the notion of a possible management buyout failed, B+K was
                approached by URS Corporation – an international engineering, design, and
                construction firm and U.S. federal government contractor headquartered in San
                Francisco, CA32 – about the possibility of developing a collaborative relationship
                between the companies. The relationship between URS and B+K began with teaming
                opportunities on projects in Hawaii and, shortly thereafter, resulted in talks of a possible
                URS acquisition of B+K.33 To this end, Sunnie House, URS Pacific Hub Region
                Manager, contacted B+K on October 10, 2011 requesting information that would allow
                Paul Vallone, URS’ Director of Corporate Development, to begin developing a
                projection model for a possible acquisition. The items requested by URS included (but
                were not limited to) the Company’s year-to-date (“YTD”) gross and net revenue,
                B+K’s 5-year projected revenue growth rate, and the Company’s backlog. Bowers
                provided the information to URS on October 16, 2011.34
                URS provided B+K with a non-binding indication of interest on December 5, 2011
                (“IOI”).35 The URS IOI set forth URS’ interest in acquiring 100% of the ownership
                interest of B+K for a preliminary estimated purchase price of $15,000,000 in cash, not
                including any cash and debt on B+K’s balance sheet. The letter was non-binding and
                the potential transaction was subject to the completion of due diligence, required
                corporate and regulatory approvals, and would have required the execution of a
                purchase agreement. By signing the IOI, Bowers agreed to enter a 90-day period of
                exclusivity with URS, allowing initial due diligence to begin. On December 8, 2011,
                Paul Vallone sent Bowers a comprehensive due diligence checklist.36
                On January 2, 2012, Kubota contacted Kuba (who was referred to B+K by B+K’s
                accountant37) regarding a meeting to discuss “succession planning.”38 The meeting took
                place on January 5, 2012. Among the topics discussed was the URS IOI.39 On January


       31 Deposition of B. Bowers, October 14, 2020, at pp. 26 – 27.

       32 URS Corporation’s Form 10K Annual Report, filed 2/27/2012, p. 98

       33 Deposition of B. Bowers, October 14, 2020, at pp. 28 - 30.

       34 B+KC005130 – B+KC005136.

       35 B+KC005141 – B+KC005144.

       36 Deposition of P. Vallone, September 23, 2020, Exhibit 585 (B+KC005145 – B+KC005155).

       37 Deposition of G. Kuba, October 5, 2020, at pp. 41 - 42.

       38 DOL001854 – 2227 at DOL001935.

       39 DOL001854 – 2227 at DOL001992 – 1993.




                Confidential                                                                                       Page 6
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 11 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10746 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                            Charles River Associates

                18, 2012, Kuba sent an engagement letter to Bowers. The engagement letter specified
                the scope of the project as GMK providing a Restricted Use Appraisal Report opining
                on the fair market value of B+K on a combined basis. The GMK engagement letter was
                signed by Bowers on behalf of B+K on January 25, 2012.40 Bowers indicated at
                deposition that the purpose of retaining GMK was to “…get an expert opinion on the
                appraisal of the company.”41
                GMK issued a preliminary draft valuation on March 21, 2012, estimating the value of
                B+K (explicitly including both BKC and BKM) to be $38.184 million.42
                URS completed its due diligence process in or around April 2012. As part its due
                diligence, also in April, URS hosted Bowers and Kubota at its Hawaii office for an
                introductory meeting among Bowers, Kubota, and select members of URS.43
                GMK issued its final valuation report on May 8, 2012. The final report valued B+K in
                the range of $31.2 to $46.8 million. The range was based on projected 2012 EBITDA
                and a multiple of 4x, and actual 2011 EBITDA and a multiple of 6x.44 On May 9, 2012,
                the day after GMK issued its final report, Bowers shared the final GMK valuation with
                Paul Vallone at URS.45
                URS ended acquisition talks in May 2012. According to Bowers, URS never extended
                an offer, nor did it ever provide a definitive reason for termination negotiations.46

       3.4.     Employee Stock Ownership Plan Transaction
                In June 2012, Bowers and Kubota decided to shift their succession-planning focus
                towards an ESOP transaction.47 Hansen sent issued an engagement letter to BKC (Attn:
                Brian Bowers) on August 30, 2012, and Bowers executed the agreement on September
                2, 2012.48
                In October of 2012, Bowers and Kubota met with Kniesel in Chicago at the
                recommendation of Hansen.49 On October 20, 2012, after the initial meeting, Kniesel
                issued an engagement letter addressed to the Board of Trustees of the Proposed B + K


       40 DOL002009 – 2012.

       41 Deposition of B. Bowers, October 14, 2020, at p. 50.

       42 B+KC005172 – 5182 at B+KC005173.

       43 Deposition of B. Bowers, October 14, 2020, at pp. 38 – 40.

       44 DOL001854 – 2227 at DOL002024 – 2031.

       45 B+KC005202 – 5203.

       46 Deposition of B. Bowers, October 14, 2020, at pp. 39 – 47.

       47 DOL001854 – 2227 at DOL001929 – 1930.

       48 B+KC003034 – 3037.

       49 30(b)(6) Deposition of B. Bowers, October 13, 2020, at p. 156; and Deposition of B. Bowers, October 14, 2020 at pp. 54
       – 55.




                Confidential                                                                                             Page 7
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 12 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10747 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                              Charles River Associates

                ESOP (c/o Brian Bowers), which specified the scope of the engagement as “(1) as to
                whether or not the price to be paid by the ESOP to acquire the Stock is greater than the
                fair market value of the Stock, and (2) as to whether or not the terms of the loan(s) to
                the ESOP from the selling shareholders, the Company, and/or other parties, utilized to
                fund the acquisition of the Stock by the ESOP at the time of Transaction, are at least as
                favorable to the ESOP, from a financial point of view, as would be terms of a
                comparable loan resulting from arm’s-length negotiation between independent
                parties.”50 Approximately one month later, on November 21, 2012, Kniesel sent a
                preliminary valuation to Bowers and Kubota that included value ranges for the
                Company on both a controlling and minority interest basis. On a controlling interest
                basis, the estimated value ranged from $37.09 to $41.62 million, and on a minority
                interest basis, the value range was approximated as $26.88 to $30.16 million.51
                Also on November 21, 2012, Hansen sent an email to Saakvitne stating that B+K had
                agreed to hire Saakvitne as Trustee (consistent with Hansen’s advice).52 BKC entered
                into a formal agreement with Saakvitne on November 28, 2012, which appointed
                Saakvitne as the Trustee and Independent Fiduciary of the B+K ESOP.53 On December
                7, 2012, shortly after Saakvitne’s formal retention, LVA was officially engaged to
                perform the initial ESOP appraisal as well as year-end appraisals for three years
                following the transaction.54
                On December 10, 2012, Bowers and Kubota signed a Joint Action of the Directors and
                Shareholders of BKC to increase the authorized capital stock of BKC to 2,000,000
                shares and split each of the currently outstanding 100 shares of common stock into
                10,000 shares of common stock, resulting in 1,000,000 shares of issued and outstanding
                common stock.55
                At the same time, Bowers and Saakvitne began an email exchange negotiating the
                transaction price and terms. The following table provides a high-level timeline of the
                associated negotiations.




       50 DOL001348 – 1853 at DOL001420 – 1424.

       51 SAK002509 – 2517 at SAK002513 – 2514.

       52 Deposition of G. Hansen, February 23, 2018, Exhibit 1 (DOL005473).

       53 Deposition of B. Bowers, February 22, 2018, Exhibit 2 (DOL005279 – 5282).

       54 Deposition of B. Bowers, February 22, 2018, Exhibit 5 (DOL005297 – 5301).

       55 RHYL000001 – 206 at RHYL000033 – 34.




                Confidential                                                                            Page 8
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 13 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10748 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                               Charles River Associates

                                                                    Table 1
                                                 High-Level Negotiations Timeline
                             Date           Time            Sender              Price         Interest Rate          Maturity
                  [1], [2] 12/11/2012     9:55 PM          Saakvitne       $    40,000,000         7.00%             25 Years
                    [1] 12/11/2012        6:01 PM           Bowers         $    40,000,000         8.00%             25 Years
                    [1] 12/11/2012        1:42 PM          Saakvitne       $    39,000,000         6.00%             25 Years
                    [1] 12/10/2012        10:24 PM          Bowers         $    41,000,000        10.00%             20 Years


                  Notes/Sources:
                    [1]   LIBRA-DOL INV 005566 - LIBRA-DOL INV 005569
                    [2]   Offer was ultimately accepted by Bowers. See Libra-DOL INV005573 - LIBRA-DOL INV 005577.



                As demonstrated in table above, the price and terms were agreed to and confirmed by
                the relevant parties by December 12, 2012.
                On December 11, 2012, while negotiations were in process, Kniesel sent a second
                preliminary valuation to Saakvitne. These updated materials specified a value range of
                $37.47 to $41.25 million on a controlling basis.56
                On December 14, 2012, LVA issued a fairness opinion to Saakvitne in connection with
                the Transaction (the “Fairness Opinion”). In the Fairness Opinion, LVA expressed the
                opinion that the fair market value of B+K’s common stock was $40.15 per share on an
                ESOP controlling-interest basis. As a result, LVA concluded that the price paid by the
                ESOP in connection with the Transaction ($40 million) did not exceed the fair market
                value of the BKC stock.57
                The Transaction was financed with two promissory notes in the aggregate principal
                amount of $40,000,000. Notes were delivered to The Brian J. Bowers Trust and The
                Dexter C. Kubota Trust for $20,400,000 and $19,600,000, respectively (the “Notes”).
                The Notes bore identical terms, 25 years at 7.00% per annum.58 The Fairness Opinion
                also addressed the economic terms of the notes from the B+K ESOP’s perspective as
                follows: “…it is our opinion that, as of December 14, 2012, the terms of the loans to
                the ESOP from the Selling Shareholders utilized to fund the acquisition of the Common
                Stock by the ESOP at the time of the Transaction, are at least as favorable to the ESOP,
                from a financial point of view, as would be the terms of a comparable loan resulting
                from arm’s-length negotiation between independent parties.”59
                In accordance with the Fairness Opinion, on December 14, 2012, Saakvitne, acting as
                Trustee and Independent Fiduciary of the B+K ESOP, agreed to purchase 100% of the
                issued and outstanding shares of BKC from Bowers and Kubota (or, more accurately,


       56 SAK002844 – 2866 at SAK002854.

       57 Deposition of B. Bowers, February 22, 2018, Exhibit 8 (DOL005309 – 5313)

       58 RHYL000207 – 548 at RHYL000401 - 0418

       59 Deposition of B. Bowers, February 22, 2018, Exhibit 8 (DOL005309 – 5312 at DOL005312).




                Confidential                                                                                                Page 9
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 14 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10749 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                               Charles River Associates

                from the trusts that officially held those shares) for an aggregate value of $40,000,000,
                or $40.00 per share.60
                On February 6, 2013, the Notes were refinanced. The maturity and interest rate were
                reduced to 20 years and 6%, respectively.61
                Kniesel issued his final valuation report related to the Transaction on June 4, 2013,
                reiterating and confirming his value conclusion of $40.15 per share, or $40,150,000 in
                the aggregate.62

       3.5.     B+K’s Financial History
                This section reviews the Company’s financial performance in the years leading up to
                the Transaction.
                Prior to 2011, B+K’s financial statements were reported on a cash basis only. While
                the Company continues to utilize cash-basis accounting for internal purposes,
                beginning with its year-end 2011 financial statements, it also began to report annual
                results on an accrual basis (an accrual-based version of the Company’s 2010 financials
                was also prepared as part of this process).63 These accrual-based financial statements
                are compiled by the company’s accountant, Robert HY Leong & Company
                (“RHYL”).64 In addition to year-end accrual statements for 2010 and 2011, accrual
                financials were also compiled for the eight-month period ended August 31, 2012, which
                the Company had initially requested from their accountant at the request of Kuba (but
                which were ultimately used by LVA).65 B+K’s accrual financials are primarily used for
                valuation purposes.66 RHYL also continues to compile cash-basis figures for the
                company on an annual basis for income tax purposes.67
                Subsequent to Bowers acquiring the Company in 2000, B+K experienced substantial
                growth. As demonstrated in the table below, revenues increased from $1.8 million to
                $22.8 million in 2011, equating to a compounded annual growth rate (“CAGR”) of
                26.2%.68




       60 RHYL000207 – 548 at RHYL000380 – 396.

       61 DOL001348 – 1853 at DOL001664 – 1669.

       62 SAK006754 – 6814.

       63 See RHYL000549 – RHYL000587 at RHYL000550 – 555.

       64 Deposition of B. Bowers, October 14, 2020, at pp. 15 – 19. RHYL also handles certain other accounting requirements of
       the Company, such as the preparation of tax returns. See Deposition of T. Nishihara, September 29, at p. 20
       65 Deposition of B. Bowers, October 14, 2020, at pp. 15 – 19.

       66 Deposition of T. Nishihara, September 29, 2020, at pp. 56 – 61.

       67 Deposition of T. Nishihara, September 29, 2020, at pp. 56 – 61.

       68 See Table 2.




                Confidential                                                                                            Page 10
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 15 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10750 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                   Charles River Associates

                                                                   Table 2
                                         B+K Historical Financial Results (Cash Basis)
                                                         [1]       [2], [3]   [2], [3]   [2], [3]   [2], [3]    CAGR      CAGR
                                            USD Millions2000        2008       2009       2010       2011      '00-'11   '08 - '11
                                         Total Revenue $ 1.8       $ 15.1     $ 15.4     $ 22.6     $ 22.8      26.2%      14.8%
                                              % Growth      n/a        8.8%       2.3%     46.5%       0.8%


                               Total Operating Expenses      1.6       14.7       14.9      20.4       20.8     26.1%      12.4%


                                       Operating Income $    0.1   $    0.4 $      0.5 $     2.3 $      2.0     27.4%      68.9%
                                              % Margin      7.8%       2.7%       3.3%     10.0%       8.6%


                                   [4] Total Employees       14         88         88         96        110

                     Notes/Sources:
                      [1] See DOL005054, tab "B-K REV12", cell AC188.
                      [2] See Exhibit 1.1.
                      [3] Results inclusive of BKM.
                      [4] See DOL005054, tab "B-K REV12", cells AC244, AK244, AL244, AM244, AO244.


                Comparable growth is observed at the operating income line, with operating income
                increasing at a CAGR of 27.4% from 2000 through 2011.
                The most recent four years prior to the Transaction exhibited the continuation of strong
                growth. As shown in the table above, from 2008 to 2011, service fee revenues increased
                from $15.1 million to $22.8 million, resulting in a 14.8% CAGR. And operating income
                grew by 68.9% on an annual basis over the same period. Despite this sustained and
                impressive growth history, for the purposes of B+K’s 5-year financial projections
                created in connection with the Transaction, Bowers and Kubota chose to use a
                conservative annual revenue growth rate of 5.0%.69
                In the pre-Transaction portion of 2012, B+K’s growth continued at a strong pace, with
                revenues increasing as a result of both a relatively large design project and continued
                success in market penetration and market development.70 As of August 31, 2012,
                B+K’s actual 2012 YTD revenues on an accrual basis equaled approximately $19.2
                million, with YTD operating income of approximately $5.0 million.71 Simply
                annualizing YTD revenues and operating income indicates pro forma year-end revenue
                and operating income estimates of $28.7 million and $7.5 million, respectively. As
                summarized in the table below, B+K’s internal projections as of December 6, 2012
                estimated year-end revenues of $28.9 million and operating income of $8.4 million.72
                At the time of the Transaction, 2012 was clearly poised to be another strong year.



       69 30(b)(6) Deposition of B. Bowers, October 13, 2020, at pp. 176 – 177.

       70 LIBRA-DOL INV 004796 – 4803 at LIBRA-DOL INV 004799.

       71 RHYL000680 –836 at RHYL000709.

       72 B+KC002114.




                Confidential                                                                                                  Page 11
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 16 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10751 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                        Charles River Associates

                                                                       Table 3
                                 B+K Historical & Projected Financial Results (Accrual Basis)
                                                                                   Actuals                      Pro Forma
                                                                     [1], [2]       [1], [2]      [1], [2]         [2], [3]
                                                 USD Millions      31-Dec-10      31-Dec-11     31-Aug-12        31-Dec-12
                                                 Total Revenue    $         27.6 $         21.6 $        19.2   $         28.9
                                                    % Growth                 n/a      -21.5%              n/a          33.5%

                                       Total Operating Expenses           21.6           20.3           14.2             20.4

                                              Operating Income    $        5.9 $          1.3 $          5.0    $        8.4
                                                     % Margin           21.6%           5.9%          25.8%           29.3%

                                 Notes/Sources:
                                  [1] See Exhibit 1.2.
                                  [2] Results inclusive of BKM.
                                  [3] See Exhibit 4.0.




                Overview of Mr. Sherman’s B+K Valuation Analysis
                The Sherman Report establishes a value for B+K of $26.95 per share on a limited
                control, non-marketable basis as of December 14, 2012, equivalent to $26.9 million in
                total equity value. In arriving at this conclusion, Mr. Sherman uses two different
                valuation approaches – the income approach and the market approach.73 For purposes
                of quantifying a value for B+K under the income approach, Mr. Sherman performed a
                discounted cash flow (“DCF”) analysis.74 A DCF analysis values a firm based on
                projections of its anticipated future free cash flows. These projected free cash flows are
                discounted to present value at a discount rate, often referred to as a weighted average
                cost of capital (“WACC”), which accounts for the perceived riskiness of realizing such
                cash flows and the required rate of return demanded by a firm’s investors for
                investments with similar risk factors. The DCF will also include a terminal value to
                capture the value anticipated for periods beyond the discrete projection period.
                Under the market approach, Mr. Sherman performed analyses to value B+K using both
                the Guideline Public Company (“GPC”) method and the Guideline Merged and
                Acquired Company (“GMAC”) method.75 The GPC method is performed by
                identifying public companies that share many of the same risk characteristics as the
                firm being valued. After identification of a set of comparable companies, ratios are
                developed to compare the total invested capital of each comparable company (based on
                publicly available data) to certain financial metrics for each company. These ratios,
                often referred to as multiples, are then applied to the corresponding financial metrics



       73 Sherman Report at p. 21.

       74 Sherman Report at p. 21.

       75 Sherman Report at p. 21.




                Confidential                                                                                                     Page 12
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 17 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10752 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                              Charles River Associates

                of the subject firm to quantify the subject firm’s implied value (before other potential
                adjustments).
                The GMAC method is similar to the GPC method, but instead of deriving total invested
                capital based on a set of identified publicly traded comparable companies, the GMAC
                method attempts to identify industry merger and acquisition transactions that occurred
                before the valuation date where the acquisition targets were comparable to the subject
                firm and for which transaction data is publicly available. Multiples similar to those
                computed in the GPC method are then developed by comparing the purchase prices of
                the comparable transactions with certain financial metrics of those target companies.
                As with the GPC method, the resultant multiples are then applied to the corresponding
                financial metrics of the subject firm to compute value (before other potentially relevant
                adjustments).
                Each of the key assumptions utilized by Mr. Sherman in establishing his value of B+K
                under the income and market approaches are summarized below.

       4.1.     Mr. Sherman’s DCF Analysis
                As the starting point for his DCF analysis, Mr. Sherman utilized management’s
                projections developed on or around December 6, 2012, for the fiscal years ending
                December 31, 2012 through 2017 (the “B+K Projections”).76 Mr. Sherman then made
                certain adjustments to the baseline B+K Projections. These key adjustments included:
                         Developing a partial period projection for the remaining 17 days of the fiscal
                          year ended December 31, 2012. To develop this partial period projection, Mr.
                          Sherman first annualized B+K’s actual results from the period January 1, 2012
                          to August 31, 2012.77,78 Mr. Sherman multiplied these 2012 pro forma
                          annualized amounts by the fraction 17/365 to establish his 2012 partial period
                          projection.79
                         Adjusting projected engineering subconsultant expenses upward for the fiscal
                          years ended December 31, 2013 through 2017. Mr. Sherman increased
                          engineering subconsultant expenses from the flat $2 million annually over the
                          projection period per the B+K Projections to 14.2% of revenue in each year of




       76 Sherman Report at p. 24. See DOL 005054.xls for the B+K Projections. These were the same projections utilized by Kniesel
       in connection with LVA’s December 14, 2012 Transaction-related valuation. I note that B+K provided LVA with an initial
       set of projections on November 13, 2012 (see LIBRA-DOL INV 004671 – 4760). These projections were subsequently
       updated based on conversations between B+K and LVA, giving rise to the December 6, 2012 version (see LIBRA-DOL INV
       004973 – 5002).
       77 Sherman Report at Exhibit 2.

       78 B+K’s accountants, Robert H.Y. Leong & Company prepared these interim financial statements on October 2, 2012. See
       RHYL000680 – 0836 at RHYL000681 – 0687.
       79 Sherman Report at Exhibit 2.




                Confidential                                                                                              Page 13
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 18 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10753 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                           Charles River Associates

                           the projection horizon, alleging that his revised quantification was more
                           consistent with B+K’s average historical results between 2008 and 2011.80
                          Adjusting projected bonus expenses upward for the fiscal years ended
                           December 31, 2013 through 2017. Mr. Sherman indicates in his report that he
                           increased bonus expenses to equal 8.0% of revenue in each period of the
                           projection horizon. Mr. Sherman characterizes 8.0% as the midpoint between
                           the bonus expense as a percent of revenue included in the B+K Projections
                           (3.6%) and B+K’s average historical bonus expense as a percent of revenue
                           between 2008 and 2011 (12.7%).81 Mr. Sherman has, however, actually used a
                           revised bonus expense of 8.18% in his analysis, as demonstrated in the table
                           below:82
                                                                      Table 4
                                                 Sherman Bonus Projections as a Percent of Revenue ($000s)
                                                                             2013          2014          2015           2016          2017
                                  B+K Projected Revenue [1]              $    23,462   $    24,635   $    25,867    $    27,160   $    28,518

                                  B+K Projected Bonuses [2]                      893           937           984          1,033         1,085
                                  Sherman Incremental Bonus [3]                1,027         1,078         1,132          1,189         1,248
                                  Total Projected Bonus [4]              $    1,919    $    2,015    $    2,116     $    2,222    $    2,333

                                  Percent of Revenue [5]                      8.18%         8.18%         8.18%          8.18%         8.18%

                                  Notes/Sources:
                                  [1] Exhibit 4.0.
                                  [2] Exhibit 4.0.
                                  [3] Sherman Report Exhibit 2
                                  [4] = [2] + [3]
                                  [5] = [4] / [1]



                 After incorporating these adjustments to the B+K Projections, Mr. Sherman calculated
                 the free cash flow in each year of the projection period. Free cash flow represents the
                 amount of cash available in each period for distribution to B+K’s investors after
                 accounting for the firm’s cash operating expenses, taxes, capital expenditures and
                 changes in net working capital. Mr. Sherman’s derivation of B+K’s free cash flows
                 between 2012 and 2017 included several assumptions, some of which are summarized
                 below.
                          Projected that future cash flows following the end of the discrete projection
                           horizon (December 31, 2017) would continue to grow at 3% into perpetuity.
                           Mr. Sherman utilized this assumption to compute the terminal value, or the
                           value associated with B+K cash flows projected to occur after the discrete 5-
                           year projection horizon.83


       80 Sherman Report at p. 25.

       81 Sherman Report at p. 26. I note that, while Mr. Sherman asserts that the B+K Projections included bonus expenses of 3.6%
       of revenue, the actual percentage is 3.8%. See Exhibit 4.0.
       82 It appears that the difference between 8.0% and 8.2% was likely the result of a calculation error.

       83 Sherman Report at p. 29.




                 Confidential                                                                                                               Page 14
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 19 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10754 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                 Charles River Associates

                          Assumed a 38.2% effective tax rate to account for both B+K’s anticipated
                           federal tax rate (34%) as well as its state tax rate (6.4% on a gross basis, but
                           only 4.22% net of the federal deductibility of state income taxes).84
                          Accepted the projection of B+K’s capital expenditures and depreciation
                           contained in the B+K Projections for 2013 through 2017. However, in the
                           terminal projection period, Mr. Sherman grows capital expenditures by 3% and
                           sets depreciation equal to the projected level of capital expenditures.85
                          Assumed that B+K’s net working capital as a percent of revenue in 2011
                           (5.46%) would remain constant across the projection horizon.86
                 After deriving B+K’s free cash flows from December 14, 2012 through December 31,
                 2017, Mr. Sherman discounted those cash flows back to present value using his
                 concluded WACC of 15.25%. As presented in the table below, Mr. Sherman’s
                 determination of WACC also includes several key assumptions related to the individual
                 risk characteristics of B+K’s business.87




       84 Sherman Report at p. 27 and Exhibit 2. 38.2% = 34% + 6.4% * (1 – 34%). Note that while Mr. Sherman indicates on page
       27 of his report that the effective tax rate is 38.35%, he actually incorporates an effective tax rate of 38.2% into his DCF
       analysis (see Sherman Report at Exhibit 2). The rate of 38.2% appears to be correct based on my replication of the calculation.
       85 Sherman Report at Exhibit 2 and DOL 005054.xls.

       86 Sherman Report at Exhibits 2 & 8.

       87 Sherman Report at pp. 27-28 and Exhibit 3.




                 Confidential                                                                                                Page 15
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 20 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10755 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                  Charles River Associates

                                                                     Table 5
                                                       Mr. Sherman's WACC Derivation
                                                            Assumption                            Notes
                                                                          Yield on 20-Year Treasury Bond on December 14, 2012
                         Risk-Free Rate (Rf)                     2.46%
                                                                          Median 5-Year Relevered Beta from select comparable
                         Beta (β)                                  1.29
                                                                          companies
                                                                          2012 Ibbotson Long-Horizon Expected Equity Risk
                         Market Risk Premium (Rm)                6.14%
                                                                          Premium (Supply Side)
                                                                          2012 Ibbotson 10th Decile Size Premium ($1 million to
                         Size Premium (Rs)                       6.10%
                                                                          $207 million market capitalization)
                                                                          Accounts for risk of Bowers or Kubota departing (key
                         Company Specific Premium (Rc)           2.00%
                                                                          man), customer concentration and geography risk
                         Cost of Equity (Re)                   18.48%     Rf + (β*Rm) + Rs + Rc

                                                                          Yield on Moody's BAA 10-year Corporate composite
                         Cost of Debt                            4.62%
                                                                          bond issuances as of December 14, 2012
                         Estimated Effective Tax Rate (T)       38.20%    Includes State and Federal tax rates
                         After-Tax Cost of Debt (Rd)            2.86%     Cost of Debt * (1 - T)

                         Weight of Equity (We)                 80.00%     Approximates median weightings for select comparable
                         Weight of Debt (Wd)                   20.00%     companies

                         WACC                                  15.36%     (Re * We) + (Rd * Wd)

                         WACC (Rounded)                        15.25%


                Mr. Sherman’s DCF analysis results in a concluded business enterprise value (“BEV”)
                for B+K of $25.544 million.88

       4.2.     Mr. Sherman’s GPC Analysis
                To conduct a valuation analysis using the GPC method, Mr. Sherman first identified
                several publicly traded companies that he determined were comparable to B+K. The
                comparable companies reviewed by Mr. Sherman included firms with operations
                primarily in the United States that were classified in one of the following industries:89
                           Engineering and architectural services;
                           Construction management;
                           Commercial interior design;
                           Landscape architectural services;
                           Urban planners and industrial development organizations;
                           Traffic engineering consulting; and/or


       88 Sherman Report at Exhibit 2.

       89 Sherman Report at pp. 29-30.




                Confidential                                                                                                      Page 16
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 21 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10756 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                            Charles River Associates

                         Environmental consulting
                After conducting this review, Mr. Sherman ultimately selected nine companies he
                deemed as adequately comparable to B+K.90
                Mr. Sherman reviewed the historical financial and operating performance of each of
                these selected comparable companies and calculated two valuation multiples for each:
                BEV divided by latest twelve months (“LTM”) earnings before interest, taxes,
                depreciation and amortization (“EBITDA”) and BEV divided by next twelve months
                (“NTM”) EBITDA.91 These multiples serve as the basis for Mr. Sherman’s the GPC
                valuation method and are ultimately applied to B+K’s financial metrics to determine
                B+K’s implied BEV.
                The BEV/LTM EBITDA multiples calculated by Mr. Sherman across his nine
                identified comparable companies range from 3.4x to 12.3x with a median of 5.9x.
                Meanwhile Mr. Sherman’s’ BEV/NTM EBITDA multiples range from 3.0x to 10.6x
                with a median of 5.7x.92 For both the BEV/LTM EBITDA multiple and the BEV/NTM
                EBITDA multiple, Mr. Sherman selected to use a multiple of 5.0x, representing a
                discount of approximately 13% to 16%, respectively, from the LTM EBITDA and
                NTM EBITDA multiples computed for his comparable companies.93 Mr. Sherman
                justified these discounts by asserting that there were “additional size and company
                specific risks inherent” at B+K relative to the nine comparable companies selected.94
                To apply these selected multiples and reach a conclusion of value using the GPC
                method, Mr. Sherman developed LTM EBITDA and NTM EBITDA financial metrics
                for B+K. To calculate B+K’s LTM EBITDA, Mr. Sherman used the most recent actual
                financial results available prior to the consummation of the Transaction, which report
                B+K’s financial performance for the eight months ended August 31, 2012. To develop
                a full twelve-month LTM EBITDA statistic, Mr. Sherman added a four-month
                proration of B+K’s 2011 full year EBITDA to the August 31, 2012 results.95 This
                analysis resulted in an estimated LTM EBITDA of approximately $4,849,000.96 To
                establish an estimated NTM EBITDA, Mr. Sherman relied upon the modified



       90 These firms included: AECOM; Jacobs Engineering Group, Inc.; Fluor Corporation; MasTec, Inc.; WSP Global, Inc.;
       Stantec, Inc.; Michael Baker Corporation; URS Corporation; and Tutor Perini Corporation. See Sherman Report at Exhibit
       12.
       91 Sherman Report at p. 30. Mr. Sherman only used EBITDA multiples, as opposed to multiples based on revenue or earnings
       before interest and taxes (“EBIT”). Mr. Sherman claimed this was because an EBITDA multiple “best reflects how a company
       in the architectural, engineering and construction industry would be valued.” See Sherman Report at Exhibit 4.
       92 Sherman Report at Exhibit 4.

       93 Sherman Report at Exhibit 4.

       94 Sherman Report at p. 30.

       95 Sherman Report at p. 30.

       96 Sherman Report at Exhibits 4 and 7.




                Confidential                                                                                           Page 17
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 22 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10757 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                  Charles River Associates

                projections contained in his DCF analysis described above, selecting his adjusted
                EBITDA from 2013 of approximately $5,472,000.97
                As presented below, Mr. Sherman weights the concluded values using the BEV/LTM
                EBITDA multiple and the BEV/NTM EBITDA multiple evenly (50% each), resulting
                in an implied BEV for B+K for approximately $25.8 million, prior to the application
                of any discounts or premiums:98
                                                                     Table 6
                                  Mr. Sherman's GPC Analysis (Pre-Adjustment) ($000s)
                                                                                      LTM                NTM
                                                                                     EBITDA             EBITDA
                                   B+K Statistic                                   $     4,849        $     5,472
                                   Selected BEV Multiple                                   5.0                 5.0
                                   Implied GPC B+K BEV                             $     24,246       $    27,358

                                   Weighting                                             50.00%             50.00%
                                   Weighted GPC B+K BEV                            $     12,123       $    13,679

                                   Pre-Adjustment GPC B+K BEV                                         $    25,802


                However, Mr. Sherman recognized that when conducting a GPC analysis, the BEV for
                the comparable companies is derived using the market prices of individual shares of
                stock, resulting in a valuation conclusion that is presented on a marketable, minority
                basis. In order to convert this marketable, minority-based valuation to a control-based
                valuation, Mr. Sherman applied a 5% control premium to the assumed equity
                component of the $25.8 million BEV calculated above.99 As illustrated below, adding
                this 5% control premium results in a revised BEV conclusion for B+K of $26.8 million.
                                                                     Table 7
                                   Mr. Sherman's GPC Analysis (Concluded Value) ($000s)
                                                                                                      Amount
                                    Pre-Adjustment GPC B+K BEV                                    $      25,802
                                    Less: Assumed Net Debt (20% of Value)                                 (5,160)
                                    B+K Equity Value (Minority, Marketable)                       $        20,641

                                    Control Premium (5%)                                                     1,032
                                    B+K Equity Value (Controlling, Marketable)                    $        21,673

                                    Add: Assumed Net Debt                                                    5,160
                                    GPC B+K BEV                                                   $        26,834




       97 Sherman Report at Exhibits 2 and 4.

       98 Sherman Report at Exhibit 4.

       99 Sherman Report at Exhibit 4. While B+K did not have any outstanding debt prior to the Transaction, Mr. Sherman assumed
       that the level of net debt at B+K would be equivalent to the assumed industry capital structure utilized to develop his WACC.




                Confidential                                                                                               Page 18
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 23 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10758 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

       4.3.     Mr. Sherman’s GMAC Analysis
                To conduct a valuation analysis using the GMAC method, Mr. Sherman identified
                several comparable transactions within the same industries utilized under the GPC
                method. Each comparable transaction that Mr. Sherman reviewed occurred within the
                four years prior to the Transaction, published relevant financial information about the
                target company, and was based on the purchase of a controlling ownership stake
                (greater than 50%) by the acquiring party.100
                In total, Mr. Sherman identified 12 transactions where he determined that the acquired
                company was sufficiently comparable to B+K.101 Similar to the GPC method, Mr.
                Sherman established a BEV/LTM EBITDA multiple for each of his identified
                comparable transactions.102 Unlike the GPC method, the BEV for each of the acquired
                companies was determined by the aggregate purchase price of each transaction (i.e.,
                cash plus acquired debt). The BEV/LTM EBITDA multiples calculated by Mr.
                Sherman for each of the comparable transactions ranged from approximately 2.1x to
                11.6x with a median of 6.0x.103
                Mr. Sherman ultimately selected the median multiple (6.0x) for purposes of conducting
                his GMAC analysis. Consistent with the GPC method, Mr. Sherman applied this
                multiple to his determination of B+K’s LTM EBITDA of approximately $4,849,000,
                resulting in a concluded value of approximately $29.0 million.104 No discounts or
                premiums are applicable to this methodology on a standalone basis.
                                                                        Table 8
                                               Mr. Sherman's GMAC Analysis ($000s)
                                                                                           LTM
                                                                                          EBITDA
                                                B+K Statistic                           $     4,849
                                                Selected BEV Multiple                            6.0
                                                Implied GMAC B+K BEV                    $    28,998




       100 Sherman Report at p. 31.

       101 Sherman Report at Exhibits 6 and 13. For many of his GMAC transactions, Mr. Sherman does not provide a business
       description for the acquired companies or any indication of the parties to the transaction. It is therefore unclear how Mr.
       Sherman determined that such transactions did indeed involve firms comparable to B+K. In addition, as discussed later in this
       report, Mr. Sherman double-counted the same transaction from May 3, 2010.
       102 Sherman Report at p. 31 and Exhibit 6. While Mr. Sherman also considered a BEV/revenue multiple, he ultimately
       assigned no weight to the value derived from this multiple.
       103 Sherman Report at Exhibit 6.

       104 Sherman Report at Exhibit 6.




                Confidential                                                                                               Page 19
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 24 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10759 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                   Charles River Associates

       4.4.     Mr. Sherman’s Concluded Value
                After determining a BEV under each of these three methods, Mr. Sherman applied
                different weightings to each approach, resulting in a weighted BEV conclusion of $26.6
                million, as illustrated in the table below.105
                                                                        Table 9
                                      Mr. Sherman's Pre-Adjustment Concluded Value ($000s)
                                                                           BEV                         Weighted
                                          Valuation Methodology         Conclusion      Weighting       BEV
                                      DCF Analysis                           25,544         50.00%         12,772
                                      GPC Analysis                           26,834         30.00%          8,050
                                      GMAC Analysis                          28,998         20.00%          5,800
                                      Pre-Adjustment BEV                                             $    26,620 [1]

                                      Notes:
                                      [1] This amount appears to be rounded by Mr. Sherman.


                To determine his concluded value for the shares of B+K, Mr. Sherman made several
                additional adjustments to this weighted value, including:
                         Adding excess cash, marketable securities and investments in limited liability
                          companies (totaling approximately $5.6 million) to the weighted value
                          conclusion to calculate the fair market value of B+K’s equity on a controlling,
                          marketable basis;106
                         Applying a discount for lack of marketability of 7% to account for the fact that
                          shares of B+K’s common stock were not traded on a public market and were
                          therefore not readily marketable;107
                         Applying an additional discount for limited control of 10%. Mr. Sherman
                          asserted that this discount was required to account for his belief that B+K
                          management maintained meaningful control following the Transaction.108
                After incorporating these adjustments, Mr. Sherman arrived at a value for B+K of
                $26.95 per share, as indicated below.109




       105 Sherman Report at p. 21.

       106 Sherman Report at p. 21

       107 Sherman Report at pp. 21 and 33.

       108 Sherman Report at p. 33. As discussed later in this report, I believe the application of this limited control discount is
       inappropriate.
       109 Sherman Report at p. 21.




                Confidential                                                                                                Page 20
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 25 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10760 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                            Charles River Associates

                                                                          Table 10
                                               Mr. Sherman's Concluded Value ($000s) [1]
                                                                                                                  Value
                                       Pre-Adjustment BEV                                                     $     26,620

                                       Adjustments
                                        Plus: Excess Cash                                                             1,890
                                        Plus: Marketable Securities                                                   3,439
                                        Plus: Investments in LLCs                                                       249
                                       Total Adjustments                                                      $      5,578

                                       Fair Market Value of Equity (Controlling, Marketable)                  $    32,198
                                        Less: Discount for Lack of Marketability (7%)                               (2,254)

                                       Fair Market Value of Equity (Controlling, Non-Marketable)              $    29,944
                                        Less: Discount for Limited Control (10%)                                    (2,994)

                                       Fair Market Value of Equity (Limited Control, Non-Marketable)          $    26,950

                                       Total Number of Shares                                                        1,000

                                       Fair Market Value of Equity on a per Share Basis                       $      26.95

                                       Notes:
                                       [1] Slight rounding differences exist between this presentation and the Sherman
                                           Report.




                Flaws in and Corrections to Mr. Sherman’s Analysis
                In this section, I identify flaws in Mr. Sherman’s analysis and quantify the value
                implications of those flaws.
                The flaws in Mr. Sherman’s analysis fall into three major categories:
                    1. Mr. Sherman’s calculations of B+K’s cash flow projections are flawed as a
                       result of his improper adjustments to B+K’s post-Transaction engineering
                       subconsultant expenses and bonus expenses. These expense adjustments impact
                       Mr. Sherman’s DCF-based valuation of B+K and also certain of his GPC and
                       GMAC-based valuations.
                    2. Mr. Sherman’s calculations of B+K’s EBITDA on both a latest twelve months
                       (“LTM”) and next twelve months (“NTM”) basis are flawed due to double-
                       counting of bonuses and the failure to normalize historical results for
                       management bonuses. These flaws impact Mr. Sherman’s GPC and GMAC-
                       based valuations.
                    3. The “limited control” discount applied by Mr. Sherman in concluding his
                       ultimate value for B+K is inappropriate.
                Each of these flaws is addressed in detail below.




                Confidential                                                                                                         Page 21
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 26 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10761 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

       5.1.     Flaws in Mr. Sherman’s B+K Cash Flow Projections
                Mr. Sherman makes two primary adjustments to the cash flow projections prepared by
                management and used by LVA in connection with LVA’s Transaction-related
                valuation of B+K – engineering subconsultant expense and bonus expense. As
                discussed below, it is my opinion that Mr. Sherman’s adjustments overstate both
                expense categories, causing his B+K value conclusion to be understated as of the
                Transaction date. Based on my review and analysis of both issues, I determined that
                alternative assumptions for both subconsultant expenses and bonuses are more
                reasonable. I also evaluate my revised inputs vis-à-vis B+K’s total labor costs.
                My analysis and conclusions are set forth in the following subsections.

       5.1.1.   Mr. Sherman Overstates Subconsultants Expense
                The B+K Projections used by LVA in connection with the Transaction were created by
                the Company (and, in particular, Bowers), and incorporated certain feedback from
                LVA.110 In essence, the B+K Projections were an extrapolation of detailed one- to two-
                year projections created and maintained in the ordinary course of business by Bowers,
                Kubota, and other senior managers.111 As noted previously, the B+K Projections
                estimated subconsultant expenses of $2 million annually over the 2013 through 2017
                projection period.112 Mr. Sherman observes that this projection for subconsultants
                equates to an average annual expense of 7.8% over the projection period, as compared
                to historical subconsultant expenses, which averaged 14.2% of revenue from 2008
                through 2011. Mr. Sherman states that “[t]his is of particular note as the Company’s
                salaries and wages remain constant at 34.7% of revenues over the forecast period as
                well.”113
                Mr. Sherman then adjusts the B+K Projections to include subconsultant expenses of
                14.2%, consistent with the observed 2008 through 2011 average, stating that if
                “Management would argue that engineering consultant expenses would trend
                downward in the future, then salaries and wages would need to increase
                substantially.”114
                However, Mr. Sherman ignores management’s attempts to normalize historical
                subconsultant expenses for unusual amounts that had occurred previously.




       110 See, e.g., LIBRA-DOL INV 004973 – 5002.

       111 Deposition of B. Bowers, October 14, 2020, pp. 18 – 24. Bowers’ testimony also indicated that, for routine projection
       purposes, each client contract was projected out by month for one to two years, and estimates updated every 30-60 days to
       ensure they incorporated the latest information and expectations. I note also that the B+K Projections created by the Company
       were quite detailed (see, e.g., DOL 0005054.xlsx).
       112 See DOL 005054.xlsx. See also SAK006754 – 814 at SAK006810.

       113 Sherman Report at p. 24.

       114 Sherman Report at p. 25.




                Confidential                                                                                               Page 22
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 27 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10762 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                                   Charles River Associates

                The following table presents B+K’s historical subconsultant expenses from 2008
                through August 2012 YTD.
                                                                                Table 11
                                             Historic Income Statement Data - Cash Basis ($000s)
                                                          2008        [1]        2009       [1]       2010       [1]       2011       [1]       YTD 2012     [3]
                  B+K as Reported
                   Total Revenue [2]                 $       15,016         $      15,430         $     22,604         $     22,633         $       18,171
                   Subconsultant Expense                      2,221                 1,577                4,141                3,085                  3,806
                     % of Revenue                            14.8%                 10.2%                18.3%                13.6%                  20.9%

                                                             Average Subconsultant Expense as a Percent of Revenue (2008-2011)                      14.2%
                  Notes/Sources:
                   [1] Exhibit 1.1.
                   [2] Excludes interest and dividends.
                   [3] RHYL000680 - 0836 at RHYL000720 and RHYL000724.



                The table above shows that, unadjusted, B+K’s historical subconsultant expenses
                averaged 14.2% from 2008 through 2011, consistent with Mr. Sherman’s assertion.
                However, this presentation does not account for the fact that, as explained by
                management, B+K incurred abnormally high levels of subconsultant expenses for 2010
                and 2012. And Mr. Sherman does not consider the extent to which B+K’s historical
                results should therefore be adjusted for purposes of projecting B+K’s subconsultant
                expenses going forward.
                On the basis of these abnormally high 2010 and 2012 subconsultant expenses,
                management adjusted its expected projection of subconsultant expenses in the B+K
                Projections. More specifically, management explained its $2 million annual projection
                for subconsultants for the period 2013 through 2017 as follows: “Use average estimate.
                2010 and 2012 were high due to large Corps design projects.”115
                This note regarding 2010 and 2012 explains the high levels of subconsultant expenses
                as a percentage of revenue observed for 2010 and YTD 2012 in the prior table.116
                Further research confirmed management’s assertion that certain Corps of Engineer
                projects in 2010 and 2012 involved large design projects:
                          For 2010, a B+K document confirmed that a project for the Corps of Engineers
                           involving a large architectural design component accounted for the abnormally
                           high subconsultant expenses recorded in 2010: “Although the Corps of
                           Engineers is the largest total revenue amount, over $2 million of this amount
                           was for subconsultants because this involved a large architectural design
                           project, reducing net revenue to approx. $1.5 million.”117 I note that this
                           information implies that this project included closer to $2.5 million of
                           subconsultant expenses.


       115 See DOL 005054.xlsx, tab “Projections”, cell T18.

       116 See DOL 005054.xlsx, tab “Projections”, cell G18.

       117 See DOL 005033.




                Confidential                                                                                                                         Page 23
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 28 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10763 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                 Charles River Associates

                          For 2012, I identified a document in the record that indicated that B+K
                           completed its “largest design project to date (Quad B) for the Corps of
                           Engineers.”118 It is reasonable to assume that this is the large 2012 project to
                           which management was referring in creating the B+K Projections. The fact that
                           the projected was recognized by Bowers and Kubota as being the largest design
                           project completed to date speaks to the unusual nature of the project. By not
                           adjusting for such one-time expenses and instead projecting future
                           subconsultant expenses based on the impacts of these large projects, Mr.
                           Sherman essentially assumes that these large design projects would be
                           recurring.
                 My review of the B+K Projections file confirmed that the 2012 Quad B project was a
                 project attributed to BKM,119 which explains the significant level of YTD
                 subconsultant expenses reported on BKM’s financial statements through August 2012
                 ($2.21 million in YTD subconsultant expenses on $3.749 million of YTD revenue120).
                 As such, it is reasonable to assume that the total amount of 2012 YTD BKM
                 subconsultant expenses are attributable to the Quad B project.
                 I also note that BKM had significant subconsultant expenses in 2010 ($2.348
                 million).121 Therefore, given that, as noted above, the 2010 project was also for the
                 Corps of Engineers, I have assumed that the $2+ million in subconsultant expenses
                 referenced in the document above is reflected on BKM’s financial statements (which
                 is consistent with the total level of subconsultant expenses incurred by BKM in that
                 year).
                 I next normalized B+K’s historical subconsultant expenses for 2010 and 2012 to
                 exclude the amounts recognized via BKM in each of those years.122 The revised annual
                 subconsultant expenses are presented in the table below, along with a revised
                 percentage of revenue (where revenue is also adjusted for the subconsultant expense
                 adjustment):




       118 See B+KC001578.

       119 See DOL 005054.xlsx, tab “B-K REV12”, cell A125 (which falls under the BKM section of the spreadsheet). I also note
       that $3.636 million in revenue is identified for this project (cell V125), which constitutes the vast majority of the total BKM
       revenue of $3.816 million projected for that year (cell V138).
       120 See RHYL000680 – 836 at RHYL000724.

       121 See Exhibit 1.5.

       122 I do not have detailed project data that would allow me to adjust only for subconsultant expenses associated with those
       projects. Therefore, I have used the BKM subconsultant totals as a proxy.




                 Confidential                                                                                                Page 24
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 29 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10764 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                                   Charles River Associates

                                                                                Table 12
                                             Historic Income Statement Data - Cash Basis ($000s)
                                                           2008       [1]        2009       [1]       2010       [1]       2011       [1]       YTD 2012     [4]
                  B+K as Reported
                   Total Revenue [2]                   $     15,016         $      15,430         $     22,604         $     22,633         $       18,171
                   Subconsultant Expense                      2,221                 1,577                4,141                3,085                  3,806
                     % of Revenue                            14.8%                 10.2%                18.3%                13.6%                  20.9%

                  Elimination of BKM Amounts
                    Subconsultant Expense in Revenue              -                     -                2,348 [3]                -                  2,210
                    Subconsultant Expense                         -                     -                2,348 [3]                -                  2,210

                   Revised Revenue [5]               $       15,016         $      15,430         $     20,256         $     22,633         $       15,961
                   Revised Subconsultant Expense [5]          2,221                 1,577                1,792                3,085                  1,595
                     % of Revenue                            14.8%                 10.2%                 8.8%                13.6%                  10.0%

                                                                            Average Revised Subconsultant Expense (2008-2011)               $        2,169
                                                     Average Revised Subconsultant Expense as a Percent of Revenue (2008-2011)                      11.9%
                                                 Average Revised Subconsultant Expense as a Percent of Revenue (2008-YTD 2012)                      11.5%

                  Notes/Sources:
                   [1] Exhibit 1.1.
                   [2] Excludes interest and dividends.
                   [3] RHYL000549 - 0587 at RHYL000559 and RHYL000563.
                   [4] RHYL000680 - 0836 at RHYL000720 and RHYL000724.
                   [5] Amounts calculated as "As Reported" Subconsultant Expense amounts less "Elimination of BKM" amounts.



                This table demonstrates the significant impact that those particular projects (with
                unusually high subconsultant expenses) had on an unadjusted view of B+K’s historical
                subconsultant expenses.
                More importantly, when adjusting B+K’s historical financials to normalize for these
                abnormal amounts on a dollar basis, the average historical subconsultant expenses are
                approximately $2.169 million from 2008 through 2011, consistent with management’s
                projection (and stated basis).
                Given the above, considered in light of management’s detailed revenue projections for
                2013, I have no basis to dispute the reasonableness of the $2 million subconsultant
                expense projection contained in the B+K Projections as of the Transaction date,
                particularly given management’s conservative growth projections. However, while I
                have adopted this figure for 2013, I have conservatively grown this expense at the same
                rate as revenue (5%) for the balance of the projection period to reflect the fact that
                revenue growth may have accompanied by some level of growth in subconsultant costs.
                The value implications of this and other adjustments to Mr. Sherman’s results are
                addressed in Section 5.4.

       5.1.2.   Mr. Sherman Overstates Expected Bonus Expense
                Management’s projections (which, as indicated previously, were used by LVA in its
                Transaction-related valuation of B+K) assumed a bonus pool for B+K employees of
                $850,000 in 2012. The bonus pool was assumed to increase by 5% annually, consistent
                with the assumed revenue growth rate. As a result, bonuses per management’s




                Confidential                                                                                                                         Page 25
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 30 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10765 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                 projections equated to approximately 3.8% of projected revenue annually over the
                 projection period (2013 – 2017).123
                 As summarized previously, Mr. Sherman modified the bonus forecast on the basis of a
                 percentage of revenue approach, increasing the projected bonus expense from 3.8% to
                 8.2% of revenue.124 Mr. Sherman’s 8.2% was derived by taking the “midpoint between
                 Management’s forecast (3.6%) and historical averages (12.7%).”125 In support of this
                 adjustment, Mr. Sherman simply states that the forecasted reduction to bonus expenses
                 relative to pre-Transaction levels was “too substantial to be reasonable,” and that
                 “[e]mployees would still require monetary compensation in the form of a bonus for
                 their work.”126 But this explanation is superficial (i.e., the projections did not assume
                 that no bonuses would be paid), and Mr. Sherman’s quantification of revised bonuses
                 is unsupported and flawed in several critical ways:
                      1. Mr. Sherman fails to adjust his historical analysis of bonuses for the impacts of
                         Bowers’ and Kubota’s bonuses, which were not expected to continue post-
                         Transaction (at least based on the forecasted results);
                      2. Mr. Sherman appears to rely on hindsight; and
                      3. Mr. Sherman fails to acknowledge the diligence performed by LVA on
                         management’s projections in conducting the Transaction-related valuation.
                 Mr. Sherman Fails to Adjust Historical Bonus Expense for Bowers’ and Kubota’s Bonuses
                 Probably the most critical error in Mr. Sherman’s analysis and adjustment regarding
                 B+K’s projected bonuses is that he fails to adjust for amounts historically paid to
                 Bowers and Kubota. In connection with the Transaction, Bowers and Kubota executed
                 employment agreements that provided for formulaic bonuses to be paid only in the




       123 Although the Sherman Report indicates that the rate is 3.6%, it is actually 3.8%. See DOL005054.xlsx, tab “Projections”.
       Projected bonus amounts are presented in row 35 and projected revenue in row 11. Starting in 2013 (Column O) the Projected
       Bonus amounts, when divided by the projected revenue is 3.8% (e.g., in 2013, projected bonuses are $892,500 and projected
       revenue is $23,462,000. Therefore, $892,500 / $23,462,000 = .038 or 3.8%). This percentage remains the same for every year
       thereafter, since projected revenues and bonuses both increase prospectively at an assumed 5% growth rate.
       124 Although Mr. Sherman states that he increased B+K’s bonus expense to 8.0% of revenue (Sherman Report at p. 26), his
       report actually incorporates a bonus figure of 8.2% from 2013 forward (see Exhibit 4.0 for projected bonus expenses per the
       B+K Projections and Sherman Report at Exhibit 2 for Mr. Sherman’s incremental projected bonus expense.). See
       DOL005054.xlsx, tab “Projections”. Row 35 shows the originally projected bonuses, which amount to 3.8% of revenue.
       Adding these amounts to the “Incremental Projected Bonuses Adj.” amounts in Sherman’s Exhibit 2 (see Sherman Report at
       pg. 67) results in an adjusted bonus amount equal to 8.2% of revenue (e.g., in 2013 ($000’s): ($1,027+$892.5) / $23,462 =
       0.0818 or 8.2%). This percentage is consistent in every year thereafter. The difference between the stated 8.0% and the actual
       8.2% appears to be the result of a likely cell referencing error.
       125 Sherman Report at p. 26.

       126 Sherman Report at p. 26.




                 Confidential                                                                                               Page 26
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 31 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10766 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                        Charles River Associates

                 event that B+K’s EBITDA exceeded pre-Transaction expectations.127 Therefore, post-
                 Transaction bonus projections should be evaluated in light of pre-Transaction bonus
                 levels excluding bonuses paid to Bowers and Kubota, so that the comparison is
                 performed on an “apples-to-apples” basis.
                 As summarized below, Mr. Sherman indicated that total bonuses averaged 12.7% of
                 revenue from 2008 through 2011. When excluding Bowers’ and Kubota’s bonuses
                 from historical bonus totals, bonus expense as a percentage of revenue falls to
                 approximately 6.1% on average for the same period.
                                                                          Table 13
                                                   Bonuses as a Percent of Revenue ($000s)
                                                                   Cash Basis                      Accrual Basis
                                                            2008                2009           2010             2011           Average      [4]
                   Per Sherman Report [1]
                    Total Revenue                      $       15,077     $       15,430   $     27,551    $      21,616   $       19,918
                    Firm-Wide Bonus                             2,352              1,579          2,904            3,129            2,491
                       % of Revenue                            15.6%              10.2%          10.5%            14.5%            12.7%

                   Elimination of Management Bonus
                     Bowers [2]                        $          536     $          537   $        719    $         760
                     Kubota [2]                                   536                537            719              760
                       Total Management Bonus          $        1,071     $        1,074   $      1,438    $       1,520

                   Pro Forma Bonus as a % of Revenue
                    Revenue                          $         15,077     $       15,430   $      27,551   $      21,616   $       19,918
                    Bonuses for Other Employees [3]             1,281                505           1,466           1,609            1,215
                       % of Revenue                             8.5%               3.3%            5.3%            7.4%             6.1%

                   Notes/Sources:
                    [1] Sherman Report at Exhibit 7.
                    [2] See Exhibit 5.0.
                    [3] Equals firm-wide bonus less total management bonus.
                    [4] Represents average of 2008-2011 for all rows.



                 Holding all else constant with regard to Mr. Sherman’s approach, the midpoint between
                 the normalized historical bonus amount (6.1% of revenue) and management’s original
                 bonus projection (3.8% of revenue) would suggest that Mr. Sherman should have
                 forecasted bonus expense at approximately 5.0% of revenue (as opposed to his use of
                 8.2%).



       127 See RHYL000207 – 548 at RHYL000445 – 454 (Bowers) and RHYL000455 – 464 (Kubota). Note that Exhibit A to both
       agreements specifies that “Executive will be entitled to an incentive bonus award, but only if and to the extent the following
       Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) are attained by the Company in amounts in
       excess of projected EBITDA growth targets reflected in the projections provided by the company to Libra Valuation Advisors
       in connection with the ESOP Stock Purchase Transaction on December 14, 2012….” Other conditions also apply. See
       RHYL000453 – 454 (Bowers) and RHYL000463 – 464 (Kubota). BKC separately confirmed that Bowers’ and Kubota’s
       bonuses were set forth in their employment agreements. See LIBRA-DOL INV 004215 – 4216 at LIBRA-DOL INV 004216
       (“The officers (Brian Bowers and Dexter Kubota) bonus plan is stipulated in our employment agreements, however bonuses
       for other members of the management team needs [sic] to be reviewed”). See also LIBRA-DOL INV 005573 – 5577 (Bowers
       confirms that his and Kubota’s compensation is to be limited to amounts represented to Kniesel).




                 Confidential                                                                                                       Page 27
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 32 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10767 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                          Charles River Associates

                However, Mr. Sherman fails to explain why using a midpoint between management’s
                projection and his estimate of historical average bonus expense is a reasonable basis
                for projecting bonus expenses, and I see no justification for this “midpoint” approach.
                Moreover, as discussed later in this section, there are reasons why projecting bonuses
                as a percentage of revenue may not be the most appropriate method, and I therefore
                look instead to bonuses as a percentage of salaries for projection purposes.
                Mr. Sherman Appears to Inappropriately Rely on Hindsight Regarding His Revised Bonus
                Expense Projection
                In addition to the quantitative errors in Mr. Sherman’s report, it also appears that he
                inappropriately relied on hindsight to justify his revised estimate of bonus expense.
                The following is an excerpt from the Sherman Report: “Bonuses were projected to be
                significantly reduced by Management in their discussion with LVA, however they
                continued at historical levels, which were substantial.”128 From this statement, it
                appears that Mr. Sherman is relying on post-Transaction information to support his
                determination of projected bonus expenses. If that is the case, this “support” should be
                ignored because it constitutes hindsight.
                A valuation must consider only information known or knowable as of the valuation
                date – here, December 14, 2012.129 Because B+K’s post-Transaction results to which
                Mr. Sherman refers were not, by definition, known or knowable until after the
                Transaction closed, reliance on those results for Transaction-related valuation purposes
                is improper.
                Regardless, even if it was appropriate to rely on post-Transaction results, Mr.
                Sherman’s analysis of B+K’s actual post-Transaction bonus expenses is, at best,
                misleading.
                First, Mr. Sherman mischaracterizes the post-Transaction bonus expenses by saying
                they continued at historical levels, but the actual post-Transaction bonus expenses as a
                percentage of revenue were significantly lower than the total pre-Transaction
                bonuses.130 This is due, in large part, to the significant reduction in bonuses paid to
                Bowers and Kubota post-Transaction (relative to pre-Transaction levels).
                Second, while observed post-Transaction bonuses as a percentage of revenue are
                reasonably consistent with the pre-Transaction bonuses as a percentage of revenue after
                excluding bonuses paid to Bowers and Kubota, there is no evidence in Mr. Sherman’s
                report that he performed an analysis of pre-Transaction bonuses excluding amounts
                paid to Bowers and Kubota.
                Third, revenue grew at a much faster pace post-Transaction than projected by
                management and adopted by LVA for Transaction valuation purposes. More


       128 Sherman Report at p. 5.

       129 Deposition of G. Kniesel, January 23, 2018, pp. 81 - 82

       130 See Exhibit 5.0.




                Confidential                                                                       Page 28
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 33 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10768 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                             Charles River Associates

                specifically, B+K’s CAGR (compound annual growth rate) from 2012 through 2017
                was 13.8%, significantly in excess of the 5% annual growth projected in connection
                with the Transaction-related valuation.131 This performance (and/or other reasons) may
                have altered the way in which management viewed bonuses in the post-Transaction
                environment, causing unadjusted post-Transaction bonuses to serve as a poor proxy for
                the reasonableness of pre-Transaction expectations, even if use of hindsight were
                permissible.
                Lastly, it is also relevant to note that, while bonuses were projected by management
                and LVA to grow at the same rate as revenue (5%132), post-Transaction bonuses grew
                at a slower pace than post-Transaction revenue,133 a fact that Mr. Sherman also ignores
                even when referencing post-Transaction data.
                LVA’s Contemporaneous Diligence on Projected Bonuses
                Mr. Sherman also appears to ignore the diligence LVA performed with regard to
                bonuses in connection with its work on the Transaction-related valuation. The original
                projections that B+K provided to LVA did not include any projection for employee
                bonuses.134 LVA specifically questioned this assumption,135 and, as a result of
                conversations with LVA, management updated its projections to, among other things,
                incorporate estimated bonus payments, which management noted were
                discretionary.136
                Moreover, LVA also performed a valuation of the B+K ESOP for the year ended
                December 31, 2012 – approximately 2 weeks after the close of the Transaction.137 In
                performing its year-end 2012 valuation, LVA again questioned management regarding
                projected bonuses:138




       131 Exhibit 3.0.

       132 See DOL 005054.xlsx, tab “Projections”, cell T35.

       133 See SAK004939 – 5001 at SAK004984. The 2013 actual revenue and bonus amounts ($000’s) are $23,845 and $1,829,
       respectively. The 2017 actual revenue and bonus amounts ($000’s) are $48,237 and $2,880, respectively. This results in a
       19.26% revenue CAGR and a 12.02% bonus CAGR over the same period.
       134 See DOL 0005053 (provided November 13, 2012 per B+KC002315 – 2419).

       135 See, e.g., LIBRA-DOL INV 004796 – 4803 at LIBRA-DOL INV 004802.

       136 See LIBRA-DOL INV 004973 – 5002 at LIBRA-DOL INV 004973 (“Greg: Attached are the updated 5-year projections
       per your request. Some notes: …3. I included estimated employee bonuses for the year-end 2012 and for years 2103[sic]-2017
       per your request. Note that these are discretionary.”). For the bonus projection, compare DOL 0005053.xlsx (provided
       November 11, 2012) to DOL 0005054.xlsx (provided December 6, 2012), tab “Projections” – a row for “Projected Bonuses”
       (row 35) was added to the later version of the projections.
       137 SAK001298 – SAK001356

       138 See LIBRA-DOL INV 004215 – 4216 at LIBRA-DOL INV 004216.




                Confidential                                                                                             Page 29
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 34 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10769 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                              Charles River Associates

                           [QUESTION] You have roughly $1 million projected bonuses in
                           each year 2013-2017? Is that still about right post-ESOP
                           transaction?
                           [RESPONSE] Currently $1 million is a good projection. We are still
                           formulating our Post-ESOP bonus plan for the management team.
                           The officers (Brian Bowers and Dexter Kubota) bonus plan is
                           stipulated in our employment agreements, however bonuses for other
                           members of the management team needs [sic] to be reviewed.
                Based on these exchanges, it appears that LVA questioned management frequently
                about its bonus projections, even causing management to analyze and change its
                projections in the days leading up to the LVA Transaction-related valuation. Given this
                level of scrutiny, one could reasonably conclude that there is no basis to reject
                contemporaneous estimates.
                Conclusion Regarding an Appropriate Level of Projected Bonus Expense
                While I understand that management and LVA discussed bonus considerations in
                finalizing the projections that were used for the Transaction-related valuation, I have
                also evaluated the implications on B+K’s value of assuming post-Transaction bonuses
                more in line with pre-Transaction observed results.
                In evaluating potential bonus projections, I note that fluctuations in B+K’s historical
                revenue resulting from varying levels of subconsultant expenses may result in annual
                variances to gross revenue, thereby making comparisons based solely on percentages
                of historical revenue less reliable. Consistent with this circumstance, I note that
                management itself relied heavily on historic growth rates rather than historical
                percentages of revenue when creating the projections for its expenses, likely due, at
                least in part, to revenue reporting nuances. Mr. Sherman does not appear to give any
                consideration to evaluating bonuses on any basis other than as a percentage of revenue.
                I alternatively evaluated historical bonuses in relation to historical salaries. In doing so,
                I observed that historical bonuses paid to employees other than Bowers and Kubota
                averaged approximately 19.2% of the salaries paid to those individuals on a cash basis
                (i.e., total salaries excluding Bowers and Kubota) (the percentage is 18.5% on an
                accrual basis). This analysis is summarized in the table below:




                Confidential                                                                           Page 30
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 35 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10770 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                             Charles River Associates

                                                                           Table 14
                   Historical Bonuses as a Percent of Salaries - Excluding Bowers & Kubota - Cash Basis ($000s)
                                                               2008      [1]     2009      [1]     2010      [1]      2011      [1]   Average
                  Total B+K Salary & Wage Expense          $       8,164     $       8,958     $      10,722     $       11,719
                    Less: Bonuses [2]                              2,352             1,579             2,904              3,129
                  Total Salary & Wages Excluding Bonuses   $       5,812     $       7,379     $       7,818     $        8,590
                    Less: Bowers Salary [2]                          480               480               480                480
                    Less: Kubota Salary [2]                          480               480               480                480
                  Total Other Employee Salary & Wages      $      4,852      $      6,419      $      6,858      $       7,630

                  Total Bonuses                            $       2,352    $        1,579    $        2,904    $         3,129
                    Less: Bowers Bonus [2]                           536               537               719                760
                    Less: Kubota Bonus [2]                           536               537               719                760
                  Total Other Employee Bonuses             $      1,281     $         505     $       1,466     $        1,609

                  Other Employee Bonus / Salary & Wages         26.40%              7.86%           21.37%             21.09%           19.18%



                  Notes/Sources:
                   [1] Exhibit 1.1.
                   [2] Exhibit 5.0.



                In determining whether applying this bonus/salary relationship for forecasting purposes
                would produce a reasonable projection of forward-looking bonuses, I also considered
                how management forecasted salaries in its projection model. A review of the model
                confirmed that 2013 salaries were based on a detailed listing of all staff and associated
                salaries on a monthly basis.139 Comparing the data to a version of this information from
                2012 confirmed, for example, the 2013 data incorporated salary increases for most
                individuals, and that staffing changes were factored into the analysis.140 Given the level
                of detail observed in the projection and consistency with prior periods, I determined
                that the 2013 salary estimate was reasonable. Management then grew this projection by
                5% annually, in line with forecasted revenue growth.
                As noted above, linking bonus expense to salaries avoids problems with changing
                revenue reporting conventions and also ensures an appropriate relationship with
                forecasted salaries, which could fluctuate in terms of percentage of total labor costs
                over time.
                Based on my review of the data, I have modified the bonus expense projection to equal
                20% of forecasted salaries (net of the salaries for Bowers and Kubota). The revised
                annual bonus projection is summarized in the table below:




       139 See DOL 005054.xlsx, tab “B+K Rev 13”, cells BE183:BQ300 for the detail supporting the 2013 projection (tab
       “Projection”, cell O17).
       140 Exhibit 6.0.




                Confidential                                                                                                              Page 31
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 36 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10771 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                        Charles River Associates

                                                                           Table 15
                                             Revised Annual Bonus Projections 2013-2017 ($000s)
                                                               2013             2014            2015             2016            2017
                   Projected B+K Salary & Wage Expense [1] $       8,152    $       8,559   $       8,987   $        9,437   $       9,909
                     Less: Bowers Salary [2]                         480              480             480              480             480
                     Less: Kubota Salary [2]                         480              480             480              480             480
                   Other Employee Salary & Wage            $      7,192     $      7,599    $      8,027    $       8,477    $      8,949

                   Revised Bonus % of Salary                        20%              20%             20%              20%             20%
                   Revised Projected Bonuses              $       1,438     $      1,520    $      1,605    $       1,695    $      1,790

                   Original Projected Bonuses [1]                   893              937             984             1,033           1,085
                   Increase in Projected Bonuses          $         546     $        583    $        621    $         662    $        705

                   Notes/Sources:
                    [1] Exhibit 4.0.
                    [2] Exhibit 5.0.



                The valuation implications of this adjustment are addressed in Section 5.4.141

       5.1.3.   Revised Subconsultant and Bonus Expense Projections Result in a Reasonable
                Projection of Total Labor Costs
                For a firm like B+K, where human capital is its primary asset, labor costs are a
                particularly important part of its cost structure. And labor is not limited to employees
                – it also includes subconsultants, who can be used as needed to help manage
                fluctuations in workload.142 As also highlighted by Mr. Sherman, if one component of
                total labor is modified, it needs to be evaluated in the context of the overall impact on
                total labor to ensure sufficient expense is being projected to support revenue
                forecasts.143
                My revised assumptions for subconsultant and bonus expense give rise to the following
                projected total labor costs as a percentage of revenue:




       141 I also note that, from 2008 through 2011 (viewing 2008 and 2009 on a cash basis, and 2010 and 2011 on an accrual basis),
       bonuses (excluding bonuses paid to Bowers and Kubota) exhibited a high level of variability, ranging from a low of 3.3%
       (2009) to a high of 8.5%. Bonuses also grew at a much lower CAGR from 2008 through 2011 than did revenue – 12.8%
       CAGR for service fee revenue, as compare to 7.9% for non-owner bonuses. The Transaction-related projections grew bonuses
       at a constant rate of 5% annually, consistent with revenue. I have maintained the 5% growth rate throughout the projection
       horizon, which is a conservative assumption given past results. See Exhibits 4.0, 5.0 and 8.0.
       142 IBIS Industry Report “Architects in the US,” August 2012, at p. 23.

       143 See Sherman Report at pp. 24-25.




                Confidential                                                                                                        Page 32
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 37 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10772 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                                         Charles River Associates

                                                                                 Table 16
                                          Revised Annual Labor Cost Projections 2013-2017 ($000s)
                                                                    2013                2014                  2015                2016                  2017
                  Projected B+K Revenue [1]                     $     23,462       $      24,635       $        25,867       $      27,160         $      28,518

                  Salary & Wage Expense [1]                              8,152               8,559                   8,987             9,437                 9,909
                  Revised Bonus Expense [2]                              1,438               1,520                   1,605             1,695                 1,790
                  Revised Subconsultant Expense [3]                      2,000               2,100                   2,205             2,315                 2,431
                    Total Labor Costs                           $      11,590      $       12,179      $           12,798    $       13,447        $       14,129

                  Labor Costs % of Revenue                            49.40%               49.44%               49.48%              49.51%                49.54%

                  Notes/Sources:
                  [1] Exhibit 4.0.
                  [2] See Table 15.
                  [3] As noted earlier herein, represents management's $2 million projection in 2013 (Exhibit 4.0), grown at 5% thereafter.



                The question then becomes how to evaluate this projection, particularly when the
                accounting comparability issues highlighted above also exist for total labor. I have
                attempted to calculate normalized total labor as a percentage of revenue based on BKC
                standalone financials (to adjust for the one-time nature of certain subconsultant
                expenses), where bonuses are also adjusted to remove amounts paid historically to
                Bowers and Kubota. The results are presented in the table below.
                                                                                 Table 17
                                     Normalized Historical BKC Labor Cost - Cash Basis ($000s)
                                                                              2008     [1]           2009     [1]            2010     [2]              2011     [2]
                  Service Fee Revenue                                   $       15,005     $           15,410     $            17,735     $              20,394

                  Salary & Wage Expense                                            8,164                    8,958                10,098                   11,285
                    Less: Bowers Bonus [3]                                           536                      537                   719                      760
                    Less: Kubota Bonus [3]                                           536                      537                   719                      760
                  Normalized Salary, Wage & Bonus Expense               $         7,093        $           7,884        $        8,660         $          9,765

                  Subconsultant Expense                                 $         2,221        $           1,577        $         1,792        $          2,430

                  Total Labor Cost                                                9,314                  9,461                   10,452                  12,196
                   % of Service Fee Revenue                                      62.1%                  61.4%                    58.9%                   59.8%

                  Notes/Sources:
                   [1] Exhibit 1.1. Note that the impacts of BKM in 2008 and 2009 are considered de minimis in nature.
                   [2] Exhibit 1.5.
                   [3] Exhibit 5.0.


                While these costs are still higher than the projected total labor costs as a percentage of
                revenue, consistency issues may still exist. Therefore, I have also evaluated projected
                total labor costs relative to certain available industry data
                As noted earlier in this report, B+K provides both engineering consulting (including
                construction management) and architectural services. IBISWorld data (also relied upon
                by Mr. Sherman) indicates that, for the Engineering Consulting services industry, total
                labor costs consistently averaged approximately 45% of revenue from 2003 through




                Confidential                                                                                                                               Page 33
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 38 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10773 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                 Charles River Associates

                2011.144 A similar IBISWorld report related to Architectural Services indicates that
                total labor costs have consistently averaged approximately 54% of revenue over the
                same period.145
                Given that my revised projections give rise to total B+K labor as a percentage of
                projected revenue of approximately 50%, which is approximately the midway point
                between the Architectural and Engineering Consulting results, I have concluded that
                my revised estimates are reasonable. I therefore present revised valuation results
                incorporating these revised cash flow parameters in Section 5.4 of this report.
                Lastly, the original projections used by LVA forecasted total labor costs at
                approximately 46% of revenue on average over the projection period. While I have
                made certain adjustments to generate a more conservative valuation, it is relevant to
                note that the original management projection was not unreasonable for the industry,
                even if it did correspond more closely to the Engineering Consultant industry data.

       5.2.     Flaws in Mr. Sherman’s NTM and LTM EBITDA Used for His GPC and
                GMAC-Based Valuations
                As noted previously, Mr. Sherman’s GPC and GMAC-based valuations apply his
                concluded multiples to both NTM and LTM EBITDA metrics to derive unadjusted
                values for B+K. But flaws in both Mr. Sherman’s NTM and LTM EBITDA metrics
                give rise to unsound conclusions under both of these valuation approaches.
                The flaws in both Mr. Sherman’s NTM and LTM EBITDA are addressed below.

       5.2.1.   Corrected NTM EBITDA
                For NTM EBITDA, Mr. Sherman used the 2013 EBITDA from his adjusted cash flow
                forecast.146 But as detailed above, Mr. Sherman’s adjustments to the B+K projections
                were flawed. The NTM EBITDA therefore needs to reflect the 2013 EBITDA indicated
                in my revised cash flow forecast. Doing so results in the following projected NTM
                (2013) EBITDA for B+K:




       144 IBIS Industry Report “Engineering Services in the US”, October 2012, p. 36.

       145 IBIS Industry Report “Architects in the US,” August 2012, at p. 31.

       146 Sherman Report at p. 31.




                Confidential                                                                              Page 34
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 39 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10774 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                   Charles River Associates

                                                                           Table 18
                                                        Corrected NTM EBITDA ($000s)
                                                                                    Sherman          Revised
                                                                                     Value     [1]    Value
                                       LVA 2013 EBITDA Projection                 $      7,830     $      7,830

                                       Less: Additional Subconsultant Expense              1,332              -
                                       Less: Additional Bonus Expense                      1,027              546

                                       Revised NTM EBITDA                         $       5,472     $       7,284

                                       Notes/Sources:
                                        [1] Sherman Report at Exhibit 2.



       5.2.2.    Normalized LTM EBITDA
                 For purposes of calculating B+K’s LTM EBITDA, Mr. Sherman started with year-to-
                 date B+K actual financials as of August 31, 2012.147 He then took the following steps
                 to derive normalized or pro forma LTM financials for B+K as of August 2012:148
                          Added an incremental bonus expense equal to 8% of the YTD August 2012
                           salaries, for a bonus expense of $1.53 million;149
                          Estimated the results for September through December 2011 by taking a pro
                           rata share of the actual 2011 accrual-based financial statements;
                          Added the September through December 2011 results to the YTD August 2012
                           amount;
                          Eliminated dividend and interest income and profit-sharing plan contributions
                           from the LTM results (given that the profit-sharing plan was not going to
                           continue post-Transaction).
                 As a result of this analysis, Mr. Sherman derived LTM EBITDA as of August 2012 of
                 approximately $4.8 million.150



       147 RHYL000680 – RHYL000836 at RHYL000685.I note that these financials were prepared on an accrual basis by B+K’s
       accountant, RHYL. B+K maintained its books on a cash basis, but annual statements were routinely prepared on an accrual
       basis beginning in 2011 (with retroactive accrual-based statements also prepared for 2010). See RHYL000549 – RHYL000587
       at RHYL000550. In connection with the anticipated ESOP Transaction, B+K requested RHYL to prepare an interim set of
       accrual-based statements. See Deposition of B. Bowers, October 14, 2020, at pp. 15 – 19. While Mr. Sherman also references
       the availability of cash-based financials through November 30, 2012 as being available to LVA and at the time of the
       Transaction, it is relevant to note that the only information I have been able to identify (and the source that Mr. Sherman cites)
       is an aggregate expense estimate amount through November 2012. The line item detail in his report represents estimates of
       expense breakdowns, and Mr. Sherman does not explain how these estimates were derived. See Sherman Report at p. 74,
       footnote (9). As such, its utility is limited.
       148 See Sherman Report at Exhibit 7.

       149 See Sherman Report at Exhibit 7, footnote (8).

       150 See Sherman Report at Exhibit 7, footnote (6).




                 Confidential                                                                                                   Page 35
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 40 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10775 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                          Charles River Associates

                However, Mr. Sherman’s calculation of B+K’s LTM EBITDA is flawed for two
                primary reasons:
                     1. Consistent with his cash flow analysis, Mr. Sherman fails to normalize the
                        B+K’s prior results to remove the impact of bonuses historically paid to Bowers
                        and Kubota.
                     2. Mr. Sherman failed to recognize that the “Salaries and Wages” line item on the
                        YTD August 2012 financials included bonuses paid YTD. Therefore, his
                        addition of an incremental bonus amount equal to 8% of revenue for YTD
                        August 2012 results in a doubling of typical bonus amounts.
                Each of these errors is explained below.
                Mr. Sherman Failed to Exclude Historical Bonuses for Bowers and Kubota from Pro
                Forma LTM EBITDA
                As explained in the cash flow discussion above, Bowers and Kubota both received
                significant annual bonuses pre-Transaction, but those bonuses were not expected to
                continue post-Transaction. Rather, post-Transaction bonus payments to Bowers and
                Kubota were governed by the employment agreements they entered in connection with
                the Transaction, and those agreements specified bonuses only in the event that certain
                EBITDA targets were met (among other things).151 As such, B+K’s LTM EBITDA
                should also be normalized for these amounts for the same reason that profit sharing
                contributions were adjusted. Mr. Sherman failed to make this adjustment, and his LTM
                EBITDA is understated by approximately $900,000 (or 3.4% of estimated LTM
                revenue) as a result.152
                Mr. Sherman Inappropriately Double-Counted Bonus Expense in his LTM EBITDA
                Determination
                As part of his pro forma LTM EBITDA calculation, Mr. Sherman added a bonus
                expense equal to 8% of revenue as an additional expense in the YTD August 2012 B+K
                financials.153 However, in doing so, Mr. Sherman failed to recognize that bonuses at
                B+K were paid semi-annually,154 and the “Salaries and Wages” line item on the August
                2012 YTD financials included bonuses paid YTD.
                This is evidenced by the fact that management’s projections include a detailed listing
                of monthly salaries for each of B+K employee for 2012.155 While the August 31, 2012
                financials indicate salary and wage expense totaling $6.626 million,156 management


       151 See Section 5.1.2.

       152 See Exhibit 7.0.

       153 See Exhibit 7.0.

       154 See LIBRA-DOL INV 007198 – 7205 at LIBRA-DOL INV 007204.

       155 See DOL 005054.xlsx, tab "B+K REV12" at cells BF193:BR308.

       156 See RHYL000680 – 863 at RHYL000685.




                Confidential                                                                       Page 36
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 41 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10776 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                 projections indicate that salaries for all employees across those eight months totaled
                 $5.229 million. This difference confirms that the $6.626 million in salary and wage
                 expense presented on the August 31, 2012 income statement include bonuses accrued
                 and/or paid to date (consistent with a semi-annual payment, as noted above).
                 Furthermore, when the $6.626 million is viewed in its component parts, the YTD bonus
                 amount for employees is approximately 22% of salaries paid to date157 – an amount
                 consistent with my analysis of historical salary and bonus expenses discussed in
                 Section 5.1.2. The 22% is quantified in the table below:




       157 I note that this bonus amount includes bonuses paid to date for Bowers and Kubota of $315,000 each. See LIBRA-DOL
       INV 004796 - 4803 at LIBRA-DOL INV 004802. While this YTD bonus amount is as of November 15, 2012, I have assumed
       that this is also the amount reflected in the August 2012 YTD financials, given other information indicating that bonuses were
       paid twice per year. See LIBRA-DOL INV 007198 – 7205 at LIBRA-DOL INV 007204. The 22% is derived by calculating
       the non-Bowers and Kubota implied bonuses as a percentage of non-Bowers and Kubota YTD salaries (excluding accrued
       vacation accruals).




                 Confidential                                                                                               Page 37
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 42 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10777 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                              Charles River Associates

                                                                          Table 19
                                   Analysis of YTD Salaries and Bonuses - August 31, 2012
                                       Reported Salaries + Wages - Unadjusted                            6,031,390    [1]
                                       Reclassify Employee 401(k) Cont. Pmts                               490,106    [2]
                                       Accrued Vacation Added to Accrual-Based S&W                         104,779    [3]
                                       Reported Salaries + Wages (Accrual)                               6,626,275    [4]

                                       Cash Salaries                                                     6,521,496    [5]

                                       YTD Salaries as of August 31, 2012                                5,228,761    [6]

                                       Implied Bonuses Paid in 2012 (YTD)                                1,292,735    [7]
                                       YTD Bonuses Paid to Bowers and Kubota                               630,000    [8]
                                       Remaining Bonuses (Exc. Bowers and Kubota)                          662,735    [9]

                                       Additional Bonuses Projected for 2012                               850,000    [10]
                                       Total Estimated Staff Bonuses for 2012                            1,512,735    [11]

                                       Total 2012 Salaries                                               7,811,225    [12]
                                       Bowers and Kubota Salaries                                          960,000    [13]
                                       Remaining Salaries (Exc. Bowers and Kubota)                       6,851,225    [14]

                                       Total Estimated Staff Bonuses as a % of Staff Salaries                22.1%    [15]

                                       Notes/Sources:
                                        [1] RHYL000680-836 at RHYL000739.
                                        [2] RHYL000680-836 at RHYL000739, 745.
                                        [3] RHYL000680-836 at RHYL000720.
                                        [4] Exhibit 1.2.
                                        [5] Excludes accrued vacation.
                                        [6] DOL 005054.xlsx at tab "B-K REV12" at cells BG307:BN307.
                                        [7] = [5] - [6]. Represents YTD cash salaries and wages less YTD salaries.
                                        [8] LIBRA-DOL INV 007203-7205 at 7204. See also LIBRA-DOL INV 004796-4803
                                            at LIBRA-DOL INV004802. Bowers' and Kubota's bonuses are provided as of
                                            November 15, 2012. Because bonuses were paid semiannually, I have assumed
                                            that the amount as of November 15 was paid before August 31, 2012.
                                        [9] = [7] - [8]. Represents bonuses remaining for employees other than Bowers
                                            and Kubota.
                                       [10] Exhibit 4.0.
                                       [11] = [9] + [10]. Represents estimated bonuses for employees other than Bowers
                                            and Kubota.
                                       [12] DOL 005054.xlsx at tab "B-K REV12" BG307:BR307.
                                       [13] Exhibit 5.0.
                                       [14] = [12] + [13].
                                       [15] = [11] / [14]. Represents total estimated bonuses divided by total salaries, both
                                            excluding amounts attributable to Bowers and Kubota.



                As a result, it is clear that Mr. Sherman’s addition of any incremental bonus amount to
                the YTD August 2012 income statement results in a doubling of typical bonus amounts
                for that period. Based on this error, Mr. Sherman understated LTM EBITDA by
                approximately $1.53 million, or 5.8% of estimated LTM August 2012 revenue.




                Confidential                                                                                                           Page 38
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 43 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10778 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                     Charles River Associates

                Properly Calculated Estimate of LTM EBITDA as of August 2012
                In the following table, I have summarized my calculation of LTM August 2012
                EBITDA. This calculation corrects for the errors identified above but holds all else
                constant.158
                                                                          Table 20
                                                    Corrected LTM EBITDA ($000s) [1]
                                                                             Full-Year        1/1/2012 -         Sherman
                                                                               2011           8/31/2012         LTM Value
                            Total Revenue                                  $      21,616    $      19,163     $      26,368

                              Salary & Wage Expense                                8,333            6,626             9,404
                              Bonuses                                              3,129            1,533             2,576
                              Other Operating Expenses                             8,884            7,583            10,544
                            Total Expenses                                 $     20,345     $     15,742            22,524

                            Operating Income                               $      1,271     $      3,420      $      3,844

                             Add: Depreciation                                    210.555          122.279             192
                            EBITDA                                         $       1,481    $       3,543     $      4,037

                            Adjustments:
                             Interest & Dividends                                   (162)            (111)             (165)
                             Profit Sharing Plan Contribution                      1,133              600               978

                            Adjusted EBITDA                                $      2,452     $      4,032      $      4,849

                            Correction of Flaws in Sherman Calculation:
                             Inclusion of Management Bonus                         1,520              630             1,137
                             Double-Count of YTD Bonus Amounts                       -              1,533             1,533

                            Revised Adjusted EBITDA                        $      3,972     $      6,195      $      7,519

                            Notes/Sources:
                             [1] Exhibit 7.0.


                The valuation implications of the corrected NTM and LTM EBITDA results are
                summarized in Section 5.4.

       5.3.     Elimination of Mr. Sherman’s “Limited Control” Discount
                As summarized previously, Mr. Sherman asserts that Saakvitne / the B+K ESOP had a
                limited amount of actual control over B+K post-Transaction. Mr. Sherman uses this
                assertion as justification for a valuation discount of 10%.
                In support of this conclusion, Mr. Sherman points to the fact that Bowers and Kubota
                maintained control over the company post-Transaction, including control of B+K’s
                day-to-day operations, its strategy, and its Board of Directors. Mr. Sherman seems to


       158 I note that, given prior commentary regarding the fact that 2012 experienced higher than normal subconsultant expenses
       due to certain projects (see DOL005054.xlsx), a pro forma adjustment to the subconsultant expenses could also be justified
       for purposes of establishing a pro forma LTM EBITDA. However, given that such amounts could fluctuate year-to-year, I
       have not adjusted the subconsultant expenses for purposes of this analysis. Doing so would result in a higher LTM EBITDA
       estimate.




                Confidential                                                                                                   Page 39
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 44 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10779 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                           Charles River Associates

                suggest that the control over B+K that was maintained by Bowers and Kubota in the
                wake of the Transactions was somehow detrimental to the B+K ESOP, and he asserts
                that Saakvitne, as Trustee, should have negotiated more control for the B+K ESOP in
                connection with the Transaction.159
                Yet, Mr. Sherman apparently ignores several relevant facts. First, as Mr. Sherman
                acknowledges, Bowers and Kubota each signed five-year employment agreements with
                B+K as part of the Transaction, with one-year extension provisions at the conclusion
                of the initial five-year period.160 These agreements evidence the value that Bowers and
                Kubota were perceived to contribute to B+K. The import of Bowers and Kubota to
                B+K is also confirmed by Mr. Sherman. For example, in his determination of B+K’s
                WACC, and specifically its cost of equity, Mr. Sherman adds a 2% company-specific
                risk premium, justified in part due to the significant role Bowers and Kubota play in
                generating B+K’s revenue – i.e., “Brian J. Bowers and Dexter C. Kubota are key
                business generators and thus the Company would be at risk if either departed.”161
                Bowers’ and Kubota’s importance to B+K’s ability to attract key talent and create value
                is exemplified by the fact that B+K was voted as one of the best places to work in
                Hawaii for multiple years. For example, B+K was awarded 1st place in 2011 and 2012
                for the “Hawaii Best Places to Work” and 1st place for the 2011 and 2012 “National
                Civil Engineering Best Places to Work.”162
                Moreover, Mr. Sherman apparently ignores Saakvitne’s deposition testimony
                confirming that he had the ability to modify the Board of Directors, and thus the ability
                to exert more direct influence over management, company strategy, etc. had he deemed
                it appropriate. As such, the fact that Saakvitne elected not to make changes to BKC’s
                board or management immediately after the Transaction closed does not mean he did
                not have the ability to effect such changes. To the contrary, Saakvitne testified that he
                did have control to effect changes at BKC post-Transaction, by virtue of his ability to
                modify the Board of Directors, but that he chose to keep current management in place
                because of the success they continued to bring to the company.163
                Given the above, Mr. Sherman’s assertions regarding Saakvitne’s lack of control
                appear to be entirely theoretical and unfounded. Instead, Mr. Sherman acknowledges
                Saakvitne’s point – that he elected to leave management in place because the business
                was performing well under their leadership.




       159 See Sherman Report at pp. 35-36.

       160 RHYL000207 – 548 at RHYL000445 – 454 for Bowers and RHYL000455 – 464 for Kubota. I note that these agreements
       appeared to be in place in part to control compensation. See, e.g., LIBRA-DOL INV 005573 – 5577.
       161 See Sherman Report at p. 28.

       162 SAK000807 – 872 at SAK000821.

       163 See, e.g., Deposition of N. Saakvitne, November 21, 2017, pp. 235 – 239.




                Confidential                                                                                        Page 40
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 45 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10780 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                         Charles River Associates

                In addition, aspects of Mr. Sherman’s “limited control” adjustment are internally
                inconsistent. For example, applying Mr. Sherman’s 10% “limited control”164 discount
                implies that, for the GPC method, Saakvitne had less control than the minority
                shareholders of the guideline public companies used in his GPC analysis. More
                specifically, to determine his GPC-based value, Mr. Sherman applied a control
                premium relative to his size-adjusted public company multiples of only 5%, after
                deducting for hypothetical debt (which the Company did not have) of approximately
                20%.165 But he then reduced 100% of his concluded B+K value (no adjustment for
                hypothetical debt and inclusive of excess cash and other non-operating assets) by 10%
                for limited control.166
                While the GPC valuation was only weighted 30% in his concluded value,167 Mr.
                Sherman’s approach is inconsistent in both magnitude and application, at least related
                to the 30% of Mr. Sherman’s concluded value that is the result of the GPC method.
                This inconsistency is most easily observed by assuming (for illustrative purposes) that
                Mr. Sherman’s analysis was weighted 100% to the GPC method. As demonstrated in
                the table below, performing this analysis demonstrates that Mr. Sherman’s 10%
                “limited control” yields a discount in dollar terms of almost 3x the premium he added
                to his GPC-based value.




       164 See Sherman Report at p. 33 and Exhibit 1.

       165 See Sherman Report at Exhibit 4.

       166 See Sherman Report at p. 33 and Exhibit 1.

       167 See Sherman Report at Exhibit 1.




                Confidential                                                                      Page 41
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 46 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10781 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                    Charles River Associates

                                                                       Table 21
                               Illustration of Mr. Sherman's Inconsistent Application of Control
                                            Premiums/Discount for the GPC Method


                           Mr. Sherman's GPC Value Conclusion (Before Control)                              $   25,802     [1]
                           Less: Assumed Hypothetical Debt                                            20%   $   (5,160)    [1]
                           Hypothetical Equity Value (Non-Controlling, Marketable Basis)                    $   20,642     [1]

                           Plus: Control Premium (Relative to GPC Multiples)                          5%    $    1,032     [1]

                           Equity Value (Controlling, Marketable Basis)                                     $   21,674     [1]
                           Plus: Hypothetical Debt                                                          $    5,160
                           Business Enterprise Value (Controlling, Marketable Basis)                        $   26,834     [1]

                           Plus:
                            Excess Cash                                                                     $    1,890     [2]
                            Marketable Securities                                                           $    3,439     [2]
                            Investments in LLCs                                                             $      249     [2]
                                                                                                            $    5,578     [2]

                           Implied Fair Market Value of Equity (100% Equity,
                                                                                                            $   32,412     [3]
                           Controlling, Marketable)

                           Less: Discount for Lack of Marketability                                   7%    $    (2,269)   [2]

                           Implied Fair Market Value of Equity (100% Equity,
                                                                                                            $   30,143     [3]
                           Controlling, Non-Marketable)

                           Less: Discount for Limited Control                                         10%   $    (3,014)   [2]

                           Implied Fair Market Value of Equity (100% Equity,
                                                                                                            $   27,129     [3]
                           Limited Control, Non-Marketable)

                           Discount for Limited Control as a Multiple of the
                                                                                                                   2.9x    [4]
                           Applied Control Premium

                         Notes/Sources:
                          [1] Sherman Report at Exhibit 4.
                          [2] Sherman Report at Exhibit 1.
                          [3] Assumes, for illustrative purposes, 100% weighting to the GPC Method.
                          [4] Multipled by -1.



                Mr. Sherman’s analysis implies that the “limited control” he asserts the B+K ESOP had
                over BKC post-Transaction warranted a discount to his already adjusted GPC-based
                valuation multiples.
                For the reasons cited above, it is my opinion that Mr. Sherman’s 10% discount for
                “limited control” is arbitrary and inappropriate, and that it should be ignored.




                Confidential                                                                                                     Page 42
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 47 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10782 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                              Charles River Associates

       5.4.     B+K Valuation Using Corrected Inputs
                In this section, I quantify the valuation implications of the various errors and flaws I
                have identified with Mr. Sherman’s analysis and assumptions. I first address the revised
                conclusion for each valuation approach. I then reach a conclusion of the appropriate
                value of B+K incorporating all of the adjustments noted above.

       5.4.1.   Corrected DCF-Based Value
                The DCF-based impacts of making the subconsultant and/or bonus expense
                adjustments to B+K’s cash flows relative to Mr. Sherman’s analysis but holding all else
                constant result in a DCF-based value for B+K of $35.7 million, before other
                adjustments, as compared to Mr. Sherman’s DCF-based value of $25.5 million.168 Mr.
                Sherman’s errors caused his DCF-based value to be understated by approximately
                28.5%.

       5.4.2.   Corrected GPC-Based Value
                As noted previously, Mr. Sherman’s LTM and NTM EBITDA figures are incorrect.
                Holding all else constant, substituting the correct LTM and NTM EBITDA figures for
                those used by Mr. Sherman results in the following revised GPC value conclusions,
                before other adjustments:
                                                                    Table 22
                                                      Corrected GPC-Based Value ($000s)
                                                                     Sherman Value                  Corrected Value
                                                               LTM EBITDA    NTM EBITDA       LTM EBITDA      NTM EBITDA
                        EBITDA                                 $      4,849  $      5,472            7,519           7,284
                        Selected BEV / EBITDA Multiple                 5.00          5.00             5.00            5.00

                        BEV                                    $    24,246    $    27,358     $     37,594   $     36,421

                        Weighting                                    50.00%         50.00%          50.00%          50.00%
                        Weighted Value                         $     12,123   $     13,679    $     18,797   $      18,211

                        Marketable, Minority BEV                              $    25,802                    $     37,008
                         Less: Net Debt                                20%          (5,160)            20%          (7,402)

                        Marketable, Minority Equity Value                     $    20,641                    $     29,606

                        Control Premium                                 5%           1,032             5%            1,480

                        Marketable, Controlling Equity Value                  $    21,673                    $     31,086
                         Plus: Net Debt                                              5,160                           7,402

                        Marketable, Controlling BEV                           $    26,834                    $     38,488



                The errors impacting Mr. Sherman’s GPC-based value caused his value to be
                understated by approximately 30.7%.



       168 See Exhibit 8.0.




                Confidential                                                                                                 Page 43
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 48 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10783 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                                        Charles River Associates

       5.4.3.   Corrected GMAC-Based Value
                Mr. Sherman’s flawed LTM EBITDA figure also impacts his GMAC-based valuation
                analysis. Holding all else constant, substituting the correct LTM EBITDA figures for
                those used by Mr. Sherman results in the following revised GMAC value conclusions,
                before other adjustments:
                                                                                  Table 23
                                                           Corrected GMAC-Based Value ($000s)
                                                                                               Sherman               Corrected
                                                                                                Value                 Value
                                                  LTM EBITDA                                 $      4,849                  7,519
                                                  Selected BEV / LTM EBITDA Multiple                  5.98                  5.98

                                                  BEV                                        $     28,998        $        44,963



                The errors impacting Mr. Sherman’s GMAC-based value caused his value to be
                understated by approximately 35.5%.

       5.4.4.   Corrected B+K Value Conclusion
                On the basis of the revised values above, I next applied Mr. Sherman’s weighting of
                valuation approaches and other adjustments, with the exception of the “limited control”
                discount, which is eliminated on the basis of my prior discussion. As a result, the
                corrected value for B+K is $40.90 million, after all appropriate adjustments. A
                comparison to Mr. Sherman’s analysis is presented in the table below.
                                                                                  Table 24
                                                                Corrected BKC Value Conclusion ($000s)
                                                                             Sherman Value                                      Corrected Value
                                                              DCF Value        GPC Value     GMAC Value        DCF Value           GPC Value      GMAC Value
                 BEV                                        $     25,544     $     26,834    $   28,998      $     35,736        $      38,488    $   44,963
                 Weighting                                         50.00%           30.00%        20.00%            50.00%               30.00%        20.00%

                 Weighted Value                             $       12,772   $       8,050   $      5,800    $         17,868    $      11,546    $     8,993

                 BEV (Rounded)                                                               $     26,620                                         $    38,400

                   Plus: Excess Cash                                                                1,890                                               1,890
                   Plus: Marketable Securities                                                      3,439                                               3,439
                   Plus: Investments in LLCs                                                          249                                                 249
                    Total Non-Operating Assets                                                      5,577                                               5,577

                 FMV of Equity (Controlling, Marketable)                                     $     32,197                                         $    43,977

                   Discount for Lack of Marketability                                7.00%          2,254                                7.00%          3,078

                 FMV of Equity (Controlling, Non-Marketable)                                 $     29,943                                         $    40,899

                   Discount for Limited Control                                     10.00%          2,994                                0.00%            -

                 Resulting FMV of Equity                                                     $     26,949                                         $    40,899

                   Total Number of Shares                                                           1,000                                               1,000

                 FMV on a per Share Basis (USD)                                              $      26.95                                         $     40.90



                As a result of the errors and flaws identified in the Sherman Report, values were
                understated by Mr. Sherman by over 34%.



                Confidential                                                                                                                          Page 44
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 49 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10784 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                Charles River Associates

                Other Considerations Related to the Sherman Report
                In this section I discuss Mr. Sherman’s assertions regarding the import of the URS IOI.
                As noted previously, B+K received an IOI from URS in late 2011, which gave rise to
                a period of negotiations between the companies. No transaction materialized and
                negotiations were terminated in early to mid-2012.
                Mr. Sherman’s report states the following regarding the URS IOI:169
                              Management received an indication of interest from a third party to
                              purchase the Company for approximately $15 million earlier in 2012
                              yet hired advisors to support an ESOP Transaction price in excess
                              of $40 million. Comparing a substantive third-party indication of
                              interest (from URS of $15 million plus cash and excess working
                              capital) to LVA’s valuation should have been a red flag to
                              Management and the Trustee that the ESOP valuation may have been
                              materially inflated. LVA failed to reconcile in its report the material
                              difference between this market-based indication of value from URS
                              to its hypothetical calculation of value for ESOP purposes in excess
                              of $40 million.
                Interestingly, while Mr. Sherman criticizes LVA for not reconciling its concluded value
                with the URS IOI, Mr. Sherman similarly fails to reconcile his conclusion of value to
                the URS IOI. Despite his adjustments to the B+K Projections, he still concludes a value
                significantly in excess of URS’ preliminary offer.
                Moreover, the GMK valuation was performed after the receipt of the URS IOI and
                indicated a value proximate to the $40 million that LVA concluded and for which the
                Transaction closed.170 The fact that another independent valuation advisor quantified a
                value for B+K consistent with the LVA valuation provides more evidence than is
                typically available as to the reasonableness of LVA’s valuation results.
                In addition, LVA did not have access to the model that URS used in arriving at its $15
                million offer. Nor did B+K management know why URS terminated the
                negotiations.171 Regardless, Mr. Sherman suggests that, “Since URS’s offer was only
                37% of the value calculated by GMK, there should have been some level of
                professional skepticism from LVA regarding the forecasted EBITDA for 2012
                provided by Management which was well in excess of historical trends.”172 But Mr.
                Sherman appears to ignore the fact that Mr. Kniesel did review management’s
                projections with B+K management and relative to historical trends, which
                demonstrated significant growth. As a result of his work, Mr. Kniesel was able to gain


       169 See Sherman Report at p. 5.

       170 See Section 3.3.

       171 Deposition of B. Bowers, October 14, 2020, at pp. 39 – 47.

       172 See Sherman Report at p. 10.




                Confidential                                                                             Page 45
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 50 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10785 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                           Charles River Associates

                a level of professional comfort with the B+K Projections.173 No further reconciliation
                to the URS IOI is needed.

                The Transaction Price Did Not Exceed Adequate Consideration
                As indicated in Section 5, correcting Mr. Sherman’s analysis for the flaws identified
                therein results in an aggregate value for B+K as of the Transaction date of $40.96
                million, holding all else constant. This corrected result, in and of itself, supports the
                conclusion that the B+K ESOP did not pay more than adequate consideration in
                connection with the Transaction.
                However, to further ensure that the $40 million paid in connection with the Transaction
                was not in excess of adequate consideration,174 and in connection with my assessment
                of Mr. Sherman’s analysis, I reviewed the assumptions and mechanics of Mr.
                Sherman’s DCF, GPC and GMAC-derived values, as well as the calculations and
                assumptions giving rise to Mr. Sherman’s value conclusion. To evaluate each aspect of
                Mr. Sherman’s analysis, I compared Mr. Sherman’s results to those I developed by
                independently performing DCF, GPC and GMAC analyses to value B+K.
                While my detailed analyses highlight additional differences between my calculations
                and those of Mr. Sherman, the most significant differences were those I viewed as flaws
                and/or errors in Mr. Sherman’s analysis, which are highlighted in Section 5 of this
                report. These differences most significantly included the improper adjustments Mr.
                Sherman made to the B+K Projections used by LVA in its Transaction-related
                valuation for subconsultant expenses and bonuses, and the implications of those
                changes on B+K’s LTM and NTM multiples. The other significant change was my
                elimination of Mr. Sherman’s “limited control” discount. As noted previously, it is
                clear that merely adjusting for these flaws causes Mr. Sherman’s value conclusion to
                increase to a level consistent with (and slightly higher than) the Transaction value.
                As summarized in Appendix C, my analysis resulted in an aggregate fair market value
                of B+K (and, given that B+K had no debt, the fair market value of its equity) on a
                controlling, non-marketable basis of $40.015 million as of the December 14, 2012
                Transaction date – a value slightly lower than the corrected Sherman Report value of
                $40.96 million. As such, my detailed valuation analysis provides additional
                independent support for the conclusion that the $40 million Transaction price did not
                exceed adequate consideration.
                Examples of other differences between my detailed analysis and Mr. Sherman’s that
                were not addressed in Section 5 are provided below and are detailed, along with other
                differences, in Appendix C):




       173 Deposition of G. Kniesel, October 20, 2020, at pp. 204 – 207.

       174 See DOL Draft Regulation.




                Confidential                                                                        Page 46
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 51 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10786 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                         I evaluated B+K’s WACC as of the Transaction date. My concluded WACC is
                          15.05%,175 which approximates Mr. Sherman’s concluded WACC (15.25%).176
                         My evaluation of the size-adjusted LTM EBITDA multiples for the GPC
                          method resulted in a size-adjusted multiple of 5.18x LTM EBITDA, which is
                          higher than the multiple calculated by Mr. Sherman (5.0x177), primarily as a
                          result of differences in the GPC market capitalizations used in my analyses as
                          compared to those used by Mr. Sherman. The impact of my higher size-adjusted
                          multiple, however, was partially offset by my decision not to incorporate a
                          control premium into the GPC method results.
                         My concluded GMAC-based multiple was 4.92x LTM EBITDA.178 I note that
                          this multiple is lower than that quantified by Mr. Sherman. Simply correcting
                          for the fact that there was a duplicative transaction in Mr. Sherman’s GMAC
                          analysis (but holding all else constant) causes the median GMAC EBITDA
                          multiple to decrease from 6.0x to approximately 5.8x.179
                These and other adjustments are reflected in Appendix C and ultimately result in my
                concluded value of $40.015 million.


                Respectfully submitted,




                Renee McMahon, Vice President
                Charles River Associates
                November 19, 2020




       175 See Appendix C.

       176 See Appendix C. I note that LVA derived a WACC of 18%. See SAK000807 – 872 at SAK000841 – 842.

       177 See Appendix C.

       178 See Appendix C.

       179 See Sherman Report p. 71. More specifically, there are two transactions in Mr. Sherman’s analysis with a closing date of
       May 3, 2010. These transactions are duplicates. It appears that these transactions were sourced from two separate databases,
       which reported somewhat different financial statistics regarding the transaction. Removing either version of this transaction
       causes the median multiple to approximate 5.8x.




                Confidential                                                                                               Page 47
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 52 of 120                                     PageID
                                 #: 10787
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                           Charles River Associates
      Appendix A



                                                                                        MBA Finance, Honors
       Renee McMahon                                                                    University of Chicago,
       Vice President                                                                Booth School of Business

                                                                                 BS Finance, Highest Honors
                                                                                University of Illinois at Urbana-
                                                                                                      Champaign




      Renee McMahon is a Vice President in the Chicago office of Charles River Associates. Her career
      has focused on consulting with and advising clients primarily related to litigation and bankruptcy-
      based damages and business valuation analyses. Ms. McMahon has provided expert testimony
      related to valuation and economic damages issues. She also has significant experience with all
      aspects of related case work, including overall project planning, management and coordination,
      expert report drafting, deposition and trial preparation, review and assessment of other experts’
      reports, financial modeling and analysis (such as discounted cash flow projection models and
      solvency determinations), and research on economic, financial, accounting and legal issues.


      Regarding bankruptcy, Ms. McMahon has been involved with numerous cases involving trustees’
      attempts to avoid pre-petition transfers of debtor property (or interests therein) pursuant to applicable
      fraudulent conveyance laws, including performing solvency analyses utilizing the three constructive
      avoidance tests – balance sheet solvency, ability to pay, and capital adequacy. She has also
      performed numerous valuation and related analyses for use in assessing reasonably equivalent
      value, extensive asset tracing analyses, and other damages-related assessments associated with
      adversary proceedings brought by bankruptcy trustees.


      In connection with general damages and valuation issues, Ms. McMahon’s work has spanned various
      types of disputes, including breach of contract and/or warranty, business merger and acquisition
      transactions (including appraisal actions), claims of unjust enrichment, professional malpractice, and
      claims of fraudulent and material misrepresentations. These projects have involved the creation and
      analysis of complex and integrated financial and cash flow models, the preparation of income and
      market-based valuation models, and the development and review of damages analyses, including
      those based on lost profits and/or lost business value theories of recovery.


      Through her consulting work, Ms. McMahon has extensively analyzed the financial and operating
      characteristics of companies in a variety of industries, including, among others, retail,
      telecommunications, leasing, banking and financial services, franchising, fast food, automotive,
      manufacturing, securities, technology, and other consumer goods and services.


      Prior to joining CRA, Ms. McMahon was a Director in the Finance and Valuation group at LECG, LLC.
      Prior to her time at LECG, she was a Senior Managing Consultant in the Valuation and Damages
      group at Peterson Consulting (a unit of Navigant Consulting, Inc.).
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 53 of 120                                   PageID
                                 #: 10788
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                            Charles River Associates
      Appendix A


      Prior Expert Retentions and Testimony

      Reports and Testimony
            In Re: Greenpoint Tactical Income Fund LLC and GP Rare Earth Trading Account LLC,
             United States Bankruptcy Court for the Eastern District of Wisconsin, Chapter 11, Jointly
             Administered Under Case No. 19-29613. Retained by the U.S. Securities and Exchange
             Commission to provide a report in connection with the SEC’s objection to the Debtors’ motion
             to sell certain of their assets pursuant to 11 U.S.C. § 363. Scope of work involved assessing
             whether certain prior appraisals of a subset of the subject assets complied with typical
             appraisal standards. Report issued on December 18, 2019.

            BitClave PTD. LTD. v. Vasily Trofimchuk; Pavel Trofimchuk; Astra Inc. d/b/a Astra Studio;
             and Astra Studio, Ooo, Superior Court of the State of California, County of Santa Clara, Case
             No. 18CV328574. Retained by BitClave as plaintiff / cross-defendant to (1) perform an
             analysis of certain transfers made from BitClave accounts in connection with BitClave’s
             claims of, among other things, fraud and breach of fiduciary duty against the defendants, and
             (2) analyze certain financial aspects of the defendants’ counter-claims against BitClave,
             including (among other things) alleged breach of contract and breach of fiduciary duty.
             Deposition on October 7, 2019. Trial testimony on October 29 and 30, 2019.

            Sears, Roebuck and Company; Kmart Corporation; and Sears Brands Management
             Corporation v. IDEAL Industries, Inc., Circuit Court of Cook County, Illinois, County
             Department – Chancery Division, Case No. 17-CH-07881. Retained by IDEAL as defendant
             to evaluate damages asserted by Sears in connection with Sears’ allegation that IDEAL
             breached certain provisions of a supply agreement among the parties. Rebuttal Report issued
             on March 8, 2019. Deposition on April 8, 2019. Arbitration testimony on April 25, 2019.

            Monette E. Saccameno v. Ocwen Loan Servicing, LLC; and U.S. Bank National Association,
             as Trustee for the C-Bass Mortgage Loan Asset-Based Certifications, Series 2007 RP1,
             United Stated District Court for the Northern District of Illinois, Eastern Division, Case No.
             1:15-cv-01164. Retained by Ocwen as defendant to evaluate any claims for damages by the
             plaintiff, and to evaluate the implications of certain loan modifications offered to the plaintiff.
             The dispute involved allegations of breach of contract, breach of fiduciary duty, and violations
             of the Fair Debt Collection Practices Act, the Illinois Consumer Fraud Act, and the Real Estate
             Settlement Procedures Act, as well as violations of a discharge injunction. Rebuttal Report
             issued on April 18, 2017.

            Naturalock Solutions, LLC v. Baxter Healthcare Corporation, United States District Court for
             the Northern District of Illinois, Case No. 1:14-cv-10113. Retained by Baxter as defendant /
             counterclaim plaintiff in a dispute regarding Baxter’s alleged failure to exercise commercially
             reasonable efforts in connection with a license and development agreement between Baxter
             and Naturalock related to a medical device product. Naturalock also asserted breach of
             contract claims against Baxter. Rebuttal Report issued on February 28, 2017. Deposition on
             March 29, 2017.
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 54 of 120                                PageID
                                 #: 10789
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                         Charles River Associates
      Appendix A

            The Gillette Company v. ShaveLogic, Inc., et al., Commonwealth of Massachusetts, Superior
             Court Department of the Trial Court, Civil Action No. 15-0149-BLS2. Retained by ShaveLogic
             as defendant / counterclaim plaintiff in a dispute regarding Gillette’s allegations that, among
             other things, ShaveLogic engaged in unfair and deceptive acts. Performed an assessment of
             damages related to ShaveLogic’s counterclaims against Gillette, consisting of allegations that
             Gillette intentionally interfered with ShaveLogic’s business relationships and engaged in
             unfair and deceptive acts and practices. Declaration submitted August 26, 2016. Deposition
             on November 4, 2016.

            Orbitz Worldwide, LLC v. Kayak Software Corp, AAA Case No. 13 517 Y 02001 10 –
             Deposition and Arbitration Testimony. Retained by Orbitz as plaintiff. Provided an expert
             report and testified at deposition and arbitration related to damages issues and the potential
             invocation of audit rights in connection with Kayak’s alleged breach of a contract with Orbitz.
             Report issued on February 21, 2011. Deposition on April 5, 2011. Arbitration testimony in
             May 2011.


      Other Testifying Expert and/or Consulting Retentions
            Retained by a post-bankruptcy litigation trust for a retail company to assess damages in an
             adversary proceeding involving, among other things, claims of breach of contract and unfair
             competition against a former business partner.

            Retained by a plaintiff to assess damages in a case in the insurance brokerage industry. The
             plaintiff alleged, among other things, breach of contract (including breach of non-competition
             and non-hire provisions of an employment agreement), trade secret misappropriation, and
             breach of fiduciary duty against a former employee and/or the employee’s subsequent
             employer (matter settled).

            Retained by a law firm to evaluate the economic implications of professional negligence
             claims anticipated to be brought by a former client in the long-term healthcare industry (matter
             settled).

            Retained by a plaintiff to assess damages in a case alleging, among other things, the breach
             of restrictive covenant, non-competition and non-solicitation provisions of an employment
             agreement, and breach of fiduciary duties against a former employee / shareholder in the
             financial advisory industry. Analysis provided for mediation purposes (matter settled).

            Retained by a plaintiff in a breach of contract case to evaluate (for settlement negotiation
             purposes) the fair market value of a corporation’s stock in connection with assessing whether
             or not the change of control provisions of certain employee stock grant and stock option
             agreements had been triggered (matter settled).

            Retained by a respondent / counterclaimant to assess damages in a litigation involving
             breach of contract claims in the gaming industry (matter settled).
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 55 of 120                                  PageID
                                 #: 10790
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                           Charles River Associates
      Appendix A


      Select Case Management Experience

      Ms. McMahon has also provided significant consulting and expert witness support in cases involving
      valuation, damages, causation and other financial and economic issues. She has also assisted
      extensively with preparing counsel for depositions of other experts. Select examples of cases where
      Ms. McMahon has been significantly involved and/or served as the lead project manager include the
      following:
             Forensic accounting investigation and analysis of potential damages related to, among other
              things, assertions of professional negligence against a law firm, where the plaintiff – the
              Receiver of a group of large, failed investment funds – was asserting multiple billions of
              dollars in damages in connection with the alleged improper use of the funds’ capital.

             Analysis of plaintiffs’ expert’s flawed causation and damages analysis in connection with a
              case involving, among other things, assertions of professional negligence against a large
              accounting firm.

             Preparation of a rebuttal expert report on damages in an international arbitration matter
              involving breach of contract claims related to a failed multi-billion-dollar acquisition attempt.

             Preparation of a rebuttal expert report in a multi-billion dollar fraudulent conveyance matter
              between two large telecommunications providers, requiring both the valuation of the debtor
              (plaintiff) prior to and after the acquisition of certain assets from a rival carrier to assess
              solvency, and the valuation of the assets purchased in the transaction in connection with an
              assessment of reasonably equivalent value.

             Detailed assessment of equity distributions resulting from various multi-level creditor recovery
              scenarios being evaluated by the Court-appointed Examiner in a large fraudulent conveyance
              matter in the media industry.

             Assessment of damages and assistance to counsel in preparing for mediation in a matter
              involving, among other things, breach of fiduciary duty claims brought by certain minority
              investors in connection with a series of recapitalization transactions preceding an IPO,
              whereby the investors alleged their ownership in the company was inappropriately
              diminished.

             Preparation of an expert report on damages in a breach of contract case related to a failed
              multi-million-dollar acquisition attempt in the consumer goods industry.

             Several cases involving the assessment of a plaintiff’s damages related to the alleged raid of
              employees by a competitor in the insurance brokerage industry.

             On-site consultant on a team of experts advising on damages and related issues for a client
              negotiating a massive multi-billion-dollar settlement of numerous economic loss cases arising
              from an oil spill.
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 56 of 120                                PageID
                                 #: 10791
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                         Charles River Associates
      Appendix A

            International arbitration matter involving the preparation of a mediation memo on solvency
             and reasonably equivalent value considerations in the oil and gas industry.

            Preparation of a rebuttal report in connection with a $3 billion damage claim made in an
             accounting malpractice case in the telecommunications industry. Work involved a significant
             forensic accounting component, including detailed review of general ledger and cash records
             to trace funds flows and extraction of value.

            Fraudulent conveyance matter involving questions of solvency and reasonableness of
             consideration in connection with the failed leverage buyout of a convenience store chain.

            Preparation of a rebuttal expert report on solvency and fraudulent conveyance / reasonably
             equivalent value considerations in the precious metals industry.


      Other
            Panel Participant, “A Mix of Hot Topics and Best Practices for IL Litigation: Expert Witnesses,”
             The Chicago Bar Association, February 20, 2020.

            Co-Presenter, “How to Effectively Use Expert Evidence in Class Action Cases LIVE
             Webcast,” The Knowledge Group, June 5, 2019.

            Illinois Legal Aid Online
                   o Board member: 2016 – Present
                   o Treasurer: 2019 – Present
                   o Member of Finance Committee: 2015 – Present
                   o Member of Host Committee: 2015, 2016

            Active participant in CRA’s pro bono efforts.

            Active alumna of the University of Chicago Booth School of Business.

            Provided a guest lecture at Northwestern University Law School regarding the roles and
             responsibilities of experts in commercial litigation.

            Member of the National Association of Certified Valuation Analysts, American Bankruptcy
             Institute, and American Bar Association.
                                     Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 57 of 120                                                                                                  PageID
                                                                      #: 10792

Appendix B
The following documents and information have been relied on by Renee McMahon in connection with this matter.
All documents and information cited in the report of Renee McMahon dated November 19, 2020, and attached exhibits are incorporated herein by reference.

Legal Filings & Correspondence:
 ● Secretary of Labor's Complaint in case 1:18-cv-155, filed on April 27, 2018 in the United States District Court for the District of Hawaii
 ● Expert Report of Steven Sherman, ASA, CPA in case 1:18-cv-155, filed on October 19, 2020 in the United States District Court for the District of Hawaii
 ● Answer and Affirmative Defenses of Bowers and Kubota in case 1:18-cv-155-SOM-RLP, filed on February 1, 2019 in the United States District Court for the District of Hawaii
 ● Answer and Affirmative Defenses of Nominal Defendant Bowers + Kubota Consulting, Inc. in case 1:18-cv-155-ACK-RLP, filed on July 10, 2018 in the United States District Court for the District of Hawaii
 ● Answer and Affirmative Defenses of Saakvitne in case 1:18-cv-155-ACK-RLP, filed on July 10, 2018 in the United States District Court for the District of Hawaii
 ● Defendant B+K’s Response to Secretary’s Interrogatories, First Set, July 19, 2019
 ● Defendant B+K’s Responses to Secretary’s First Set of Requests for Production of Documents, February 25, 2019
 ● Defendant Bowers’ Answers and Objections to Secretary’s Second Set of Interrogatories, June 15, 2020
 ● Defendant Kubota’s Answers and Objections to Secretary’s Second Set of Interrogatories, June 15, 2020
 ● Defendant Bowers’ Responses to Secretary’s First Set of Request for Production of Documents, February 25, 2019
 ● Defendant Bowers’ Responses to Secretary’s Interrogatories, First Set, June 17, 2019
 ● Defendant Kubota’s Responses to Secretary’s First Set of Requests for Production of Documents, Feburary 25, 2019
 ● Defendant Kubota’s Responses to Secretary’s Interrogatories, First Set, June 17, 2019
 ● Defendant Heritage’s Responses to Secretary’s First Set of Requests for Production of Documents, August 19, 2019
 ● Defendant Heritage’s Responses to Secretary’s Interrogatories, Set One, August 19, 2019
 ● Defendant Saakvitne Law Corp.’s Responses to Secretary’s First Set of Production of Documents, August 19, 2019
 ● Defendant Saakvitne Law Corp.’s Responses to Secretary’s Interrogatories, Set One, August 19, 2019
 ● Defendant Heritage's Responses to Brian Bowers and Dexter Kubota’s Requests For Production of documents, Set One
 ● Defendant Heritage’s Revised Responses to Secretary’s Request for Production of Documents
 ● Defendant Heritage’s Supplemental Responses to Secretary’s Interrogatories
 ● Defendant Saakvitne Law Corp’s Responses to Brian Bowers and Dexter Kubota’s Requests For Production of Documents, Set One
 ● Defendant Saakvitne Law Corp.’s Revised Responses to Secretary’s Request for Production of Documents
 ● Defendant Saakvitne Law Corp.’s Supplemental Responses to Secretary’s Interrogatories
 ● Secretary’s Objections and Answers to Defendant Bowers’ First Set of Interrogatories, May 28, 2019
 ● Secretary’s Supplemental Responses to Defendant Bowers’ First Set of Interrogatories, July 12, 2019
 ● Secretary’s Responses to Defendants Bowers and Kubota’s Second Set of Requests for Production of Documents, June 19, 2019
 ● Secretary's Responses and Objections to Defendant Kubota's First Set of Interrogatories, July 29, 2020
 ● Secretary’s Responses to Defendants Bowers and Kubota’s First Set of Requests for Admissions, July 29, 2020
 ● Secretary's Responses to Defendants Bowers and Kubota’s Third Set of Requests For Production of Documents, July 29, 2020

Depositions and Related Exhibits:
 ● Deposition Transcript of Brian Bowers, February 22, 2018
 ● Deposition Transcript of Brian Bowers 30(b)(6), October 13, 2020
 ● Deposition Transcript of Brian Bowers, October 14, 2020
 ● Deposition Transcript of Dexter Kubota, October 9, 2020
 ● Deposition Transcript of Dawn Muragame, October 7, 2020
 ● Deposition Transcript of Paul Vallone, September 23, 2020
 ● Deposition Transcript of Thomas Nishihara, September 29, 2020
 ● Deposition Transcript of Nicholas Saakvitne, November 21, 2017
 ● Deposition Transcript of Gregory Kniesel, December 22, 2017 and January 23, 2018
 ● Deposition Transcript of Gregory Kniesel, October 20, 2020
 ● Deposition Transcript of Gary Kuba, October 5, 2020
 ● Deposition Transcript of Gregory Hansen, February 23, 2018
 ● Deposition Transcript of Ty Fukumoto, September 17, 2020
 ● Deposition Transcript of Mauricios Palacios, October 23, 2020
 ● Deposition Transcript of Harold LaBrocq, October 29, 2020
 ● Deposition Transcript of Cristana Johnson, October 22, 2020
 ● Deposition Transcript of Miguel Paredas, September 16, 2020
 ● Deposition Transcript of Robert Prunty, September 21, 2020




                                                                                                                                                                                                                       CRAI
Confidential                                                                                                                        Page 1 of 3
                                    Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 58 of 120                                                                             PageID
                                                                     #: 10793

Appendix B

Articles and Third-Party Sources:
 ● "About – Bowers + Kubota," Bowers + Kubota, https://www.bowersandkubota.com/about/ (last accessed on November 17, 2020)
 ● "Case Lombardi & Pettit _ Gregory M. Hansen," Case Lombardi & Pettit, https://caselombardi.com/ghansen.html (last accessed on November 17, 2020)
 ● "IBISWorld - Architects in the US," IBIS World, August, 2012 (last accessed on November 17, 2020)
 ● "IBISWorld -Engineering Services in the US," IBIS World, October, 2012 (last accessed on November 17, 2020)
 ● "Consumer Price Index: Total All Items for the United States," St. Louis Federal Reserve, https://fred.stlouisfed.org/series/CPALTT01USA659N (last accessed on November 19, 2020)\
 ● "Inflation, Consumer Prices for the United States," St. Louis Federal Reserve, https://fred.stlouisfed.org/series/FPCPITOTLZGUSA (last accessed on November 19, 2020)
 ● "Moody's Seasoned Baa Corporate Bond Yield" St. Louis Federal Reserve, https://fred.stlouisfed.org/series/DBAA (last accessed on November 19, 2020)
 ● "Our Team – Bowers + Kubota," Bowers + Kubota, https://www.bowersandkubota.com/team/ (last accessed on November 17, 2020)
 ● Bloomberg database
 ● Capital IQ database
 ● Duff & Phelps Cost of Capital Navigator, https://dpcostofcapital.com/ (last accessed on November 19, 2020)
 ● Federal Reserve, https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15 (last access on November 19, 2020)
 ● AECOM Technology Corporation Form 10-K filed with the SEC on November 19, 2012 for the fiscal year ended September 30, 2012
 ● Jacobs Engineering Group, Inc. Form 10-K filed with the SEC on November 20, 2012 for the fiscal year ended September 30, 2012
 ● Fluor Corporation Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012
 ● Fluor Corporation Form 10-K filed with the SEC on February 22, 2012 for the year ended December 31, 2011
 ● MasTec, Inc. Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012
 ● MasTec, Inc. Form 10-K filed with the SEC on February 29, 2012 for the year ended December 31, 2012
 ● GENIVAR, Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012
 ● GENIVAR, Inc. Consolidated Financial Statements for the year ended December 31, 2011
 ● Stantec, Inc. 2012 Third Quarter Report for the quarter ended September 30, 2012
 ● Stantec, Inc. Form 40-F filed with the SEC on February 23, 2012 for the year ended December 31, 2011
 ● Michael Baker Corporation Form 10-Q filed with the SEC on November 8, 2012 for the quarter ended September 30, 2012
 ● Michael Baker Corporation Form 10-K filed with the SEC on March 13, 2012 for the year ended December 31, 2011
 ● URS Corporation Form 10-Q filed with the SEC on November 6, 2012 for the quarter ended September 30, 2012
 ● URS Corporation Form 10-K filed with the SEC on February 27, 2012 for the year ended December 31, 2011
 ● Tutor Perini Corporation Form 10-Q filed with the SEC on November 2, 2012 for the quarter ended September 30, 2012
 ● Tutor Perini Corporation Form 10-K filed with the SEC on March 2, 2012 for the year ended December 31, 2011
 ● Tetra Tech, Inc. Form 10-K filed with the SEC on November 15, 2012 for the fiscal year ended September 30, 2012
 ● 29 U.S.C. § 1002(18)(b), ERISA § 3(18)(B)
 ● Internal Revenue Service (“IRS”) Ruling 59-60
 ● Koller, Tim, Marc Goedhart, Marco, and David Wessels. Valuation: Measuring and Managing the Value of Companies, 4th Ed.
 ● Pratt, Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed., 2008
 ● Pratt, Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed.
 ● Damodaran, Aswath, “Estimating Risk Parameters,” 1999. https://archive.nyu.edu/handle/2451/26789 (last accessed November 19, 2020)
 ● Pratt, Shannon P., Cost of Capital: Estimation and Applications, 2nd Ed.
 ● Pratt, Shannon and Alina Niculita, Valuing a Business: The Analysis and Appraisal of Closely Held Companies, 5th Ed.
 ●   Hitchner, James R. Financial Valuation: Applications and Models, 2nd Ed.
 ●   2011 Ibbotson Cost of Capital Yearbook
 ●   Hitchner, James R. Financial Valuation: Applications and Models , 2nd Ed., 2006
 ●   Hood, L. Paul Jr. & Timothy Lee. A Reviewer’s Handbook to Business Valuation: Practical Guidance to the Use and Abuse of Business Appraisal . 2011
 ● Mercer, Z. Christopher and Travis W. Harms. Business Valuation: An Integrated Theory , 2nd Ed., 2008
 ● Pratt, Shannon P. Business Valuation Discounts and Premiums, 2nd Ed., 2009, Wiley
   Bajaj, Mukesh and Denis, David J. and Ferris, Stephen P. and Sarin, Atulya, “Firm Value and Marketability Discounts” (February 26, 2001).
 ●
   Available at SSRN: https://ssrn.com/abstract=262198 or http://dx.doi.org/10.2139/ssrn.262198

Native Excel Documents:
 ● DOL005030.xlsx
 ● DOL005033.xlsx
 ● DOL005036.xlsx
 ● DOL005037.xlsx
 ● DOL005040.xlsx
 ● DOL005052.xlsx
 ● DOL005053.xlsx
 ● DOL005054.xlsx
 ● DOL005066.xlsx
 ● DOL005070.xlsx
 ● DOL005073.xlsx
 ● DOL005077.xlsx




                                                                                                                                                                                                 CRAI
Confidential                                                                                                                        Page 2 of 3
                                  Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 59 of 120                    PageID
                                                                   #: 10794

Appendix B

Bates Stamped Documents:
 ● Bowers/Kubota 018956 - 19343                      ●   B+KC005261 - 5262                           ●   RHYL001782 - 2120
 ● B+KC000404 - 0461                                 ●   DOL001348 - 1853                            ●   RHYL002121 - 2435
 ● B+KC000641 - 0713                                 ●   DOL001854 - 2227                            ●   RHYL002436 - 2855
 ● B+KC000751 - 0817                                 ●   DOL008107 - 8115                            ●   RHYL002856 - 3276
 ● B+KC000846 - 0901                                 ●   DOL011149 - 11730                           ●   RHYL003277 - 3558
 ● B+KC000924 - 0976                                 ●   DOL006425-83                                ●   RHYL003559 - 3879
 ● B+KC000998 - 1052                                 ●   LIBRA-DOL INV 004215 - 4216                 ●   SAK000393 - 0396
 ● B+KC001254 - 1259                                 ●   LIBRA-DOL INV 004552 - 4564                 ●   SAK000398 - 0401
 ● B+KC001260 - 1268                                 ●   LIBRA-DOL INV 004671 - 4760                 ●   SAK000402 - 0404
 ● B+KC001272 - 1277                                 ●   LIBRA-DOL INV 004796 - 4803                 ●   SAK000407 - 0409
 ● B+KC001290 - 1294                                 ●   LIBRA-DOL INV 004973 - 5002                 ●   SAK000807 - 0872
 ● B+KC001296 - 1300                                 ●   LIBRA-DOL INV 005566 - 5569                 ●   SAK001298 - 1356
 ● B+KC001301 - 1319                                 ●   LIBRA-DOL INV 005573 - 5577                 ●   SAK001365 - 1369
 ● B+KC002114                                        ●   LIBRA-DOL INV 006306 - 6425                 ●   SAK001552 - 1608
 ● B+KC002415 - 2419                                 ●   LIBRA-DOL INV 007198 - 7205                 ●   SAK001933
 ● B+KC002421 - 2426                                 ●   LIBRA-DOL INV 007203 - 7205                 ●   SAK002509 - 2517
 ● B+KC002999 - 3001                                 ●   LIBRA-DOL INV 007607 - 7617                 ●   SAK002844 - 2866
 ● B+KC003034 - 3037                                 ●   LIBRA-DOL INV 008450 - 8487                 ●   SAK002867 - 2878
 ● B+KC003368 - 3370                                 ●   LIBRA-DOL INV 009448 - 9455                 ●   SAK003819 - 3831
 ● B+KC003405 - 3406                                 ●   RHYL000001 - 0206                           ●   SAK004236 - 4292
 ● B+KC003540 - 3542                                 ●   RHYL000207 - 0548                           ●   SAK004939 - 5001
 ● B+KC004803 - 4807                                 ●   RHYL000549 - 0587                           ●   SAK006754 - 6814
 ● B+KC004934 - 4945                                 ●   RHYL000588 - 0679                           ●   SAK006815 - 6870
 ● B+KC005130 - 05136                                ●   RHYL000680 - 0836                           ●   SAK006939 - 6996
 ● B+KC005141 - 5144                                 ●   RHYL000837 - 1013
 ● B+KC005145 - 5155                                 ●   RHYL001014 - 1154
 ● B+KC005172 - 5182                                 ●   RHYL001155 - 1490
 ● B+KC005202 - 5203                                 ●   RHYL001491 - 1781




                                                                                                                                      CRAI
Confidential                                                                           Page 3 of 3
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 60 of 120   PageID
                                 #: 10795




                                APPENDIX C
            Independent Valuation of 100% of the
              Equity of B+K as of December 14,
                           2012




                                      Confidential
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 61 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10796 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                         Charles River Associates



                                                 Appendix C: Table of Contents


            Independent Valuation of B+K - Conclusion ................................................................1

            General Overview ............................................................................................................1
            2.1.      Company Overview ...............................................................................................1

            Valuation of B+K .............................................................................................................1
            3.1.      Valuation Date .......................................................................................................2
            3.2.      Standard of Value ..................................................................................................2
            3.3.      Premise of Value ....................................................................................................2
            3.4.      Valuation Approaches............................................................................................2

            DCF Method .....................................................................................................................3
            4.1.      Cash Flow Forecast ................................................................................................3
            4.2.      WACC ...................................................................................................................6
                      4.2.1. Cost of Equity (Re) ......................................................................................6
                      4.2.2. Risk Free Rate .............................................................................................7
                      4.2.3. Equity Risk Premium ..................................................................................7
                      4.2.4. Beta .............................................................................................................7
                      4.2.5. Size Premium ..............................................................................................8
                      4.2.6. Company-Specific Risk Premium...............................................................8
                      4.2.7. Re Conclusion .............................................................................................9
                      4.2.8. Cost of Debt (Rd) ........................................................................................9
                      4.2.9. WACC Conclusion .....................................................................................9
                      4.2.10. Comparison to the Sherman Report WACC .............................................9
            4.3.      Terminal Value ....................................................................................................10
            4.4.      DCF Conclusion ..................................................................................................11

            GPC Method...................................................................................................................11

            GMAC Method ..............................................................................................................13



                Confidential                                                                                                             Page i
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 62 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10797 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                 Charles River Associates


            B+K Value Conclusion ..................................................................................................14




                Confidential                                                                                                  Page ii
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 63 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10798 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                           Charles River Associates



                Independent Valuation of B+K - Conclusion
                My independent determination of the value of B+K as of December 14, 2012 is $40.015
                million, or $40.02 per share.
                The basis for this opinion (as well as certain comparisons to the Sherman Report) are
                described in this Appendix.

                General Overview
       2.1.     Company Overview
                An overview of B+K (including both BKC and BKM) is provided in my main report.
                I also discuss certain events and other information relevant to the company in the report
                and provide an overview of B+K’s historical financial performance.
                In terms of additional background, B+K’s work is primarily for government entities,
                including Federal, County and State (over 90% from 2007 through 2011).1 As of the
                valuation date, the Company had over 100 employees2 and had received accolades from
                local organizations for being employee-friendly. For example, B+K was awarded 1st
                place in 2011 and 2012 for the “Hawaii Best Places to Work” and 1st place for the 2011
                and 2012 “National Civil Engineering Best Places to Work.”3
                The Company also appears to have been well-positioned in its market from a
                competitive perspective and had a history of successfully teaming with other companies
                for large-scale projects when appropriate.4
                I have considered various economic and industry factors bearing on the outlook for
                B+K throughout my main report and this appendix as relevant to this valuation.

                Valuation of B+K
                I am valuing 100% of the equity of B+K on a non-marketable, controlling basis.
                Because B+K had no interest-bearing debt as of the valuation date, its equity value is
                equal to its total enterprise value (“TEV”), which is equal to the total value of the
                company’s assets. Relevant inputs are addressed and analyzed below.




       1 See, e.g., DOL 005033.xlsx.

       2 See DOL 005054.xlsx.

       3 See, e.g., SAK000807 – 872 at SAK000821.

       4 See, e.g., SAK000807 – 872 at SAK000823 – 824.




                Confidential                                                                         Page 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 64 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10799 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                          Charles River Associates

       3.1.     Valuation Date
                I developed an independent valuation of B+K as of December 14, 2012, which was the
                date the ESOP Transaction closed.

       3.2.     Standard of Value
                ERISA requires that ESOPs pay no more than “adequate consideration” for the stock
                of a company, where “adequate consideration” is defined in this context as “the fair
                market value of the asset as determined in good faith by the trustee or named fiduciary
                pursuant to the terms of the plan and in accordance with regulations promulgated by
                the Secretary.”5
                “Fair market value” is generally defined as the price at which an asset would change
                hands between a hypothetical willing buyer and hypothetical willing seller, each with
                reasonable knowledge of the relevant facts, and neither under compulsion to transact.6
                My fair market valuation of B+K as of December 14, 2012 is based on information that
                was known (or knowable) as of that date.

       3.3.     Premise of Value
                Companies may be valued using either a going concern or liquidation premise of value.
                Going concern value is the value of the assets working in tandem for a specified
                purpose. Liquidation value is the total sale value of the discrete assets valued
                independently, the highest and best use assumed for each. The assets (or company)
                should be valued according to the premise that maximizes value. Economically viable
                companies typically generate value beyond the discrete values of their individual assets
                (in other words, the whole is greater than the sum of the parts). As such, the value of
                an economically viable company will generally be maximized by assuming a going
                concern premise. Here, I determined that it was appropriate to value B+K as a going
                concern.

       3.4.     Valuation Approaches
                There are three generally accepted valuation approaches, and I considered all three for
                purposes of valuing B+K’s TEV (and ultimately its equity). Each is briefly described
                below.
                     1. The Income Approach: The Income Approach values a subject company
                        based on the cash flows the company is expected to generate prospectively. The
                        Discounted Cash Flow (DCF) method is an implementation of the Income
                        Approach where a company’s debt-free, after-tax expected future cash flows
                        are forecasted for future periods and then discounted to present value at an
                        appropriate discount rate. Generally, annual projections are prepared for some
                        discrete period of time, and a terminal value is used to estimate the value of


       5 See, e.g., 29 U.S.C. § 1002(18)(b), ERISA § 3(18)(B).

       6 See, e.g., Internal Revenue Service (“IRS”) Ruling 59-60.




                Confidential                                                                        Page 2
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 65 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10800 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                            Charles River Associates

                         cash flows expected beyond the discrete projection period. I have valued B+K
                         using a DCF method in this report.
                    2. The Market Approach: The Market Approach is a relative approach that
                       establishes the value of a subject company based on observable values of
                       guideline public companies (Guideline Public Company (GPC) method) and/or
                       as reflected in other transactions where the transaction target presented business
                       and risk characteristics similar to the subject company (the Guideline Merged
                       and Acquired Company (GMAC) method).
                         More specifically, the GPC method looks to market-based TEVs of guideline
                         publicly traded companies that are deemed sufficiently similar to the company
                         being valued. The TEV for each guideline company is generally expressed as a
                         multiple of certain financial metrics of that company (e.g., earnings before
                         interest, taxes, depreciation and amortization, or EBITDA). The companies are
                         evaluated relative to the subject company to identify possible differences (e.g.,
                         size, growth, etc.) and adjustments to the multiples are considered. A
                         determination is then made regarding the multiple that should be applied to the
                         corresponding financial metric of the subject company to derive an implied
                         value.
                         The GMAC method uses the same concept, but rather than deriving TEV based
                         on publicly traded stock prices, market values are observed from recent
                         purchase and sale transactions for which information is publicly available, and
                         where the target is comparable to the subject company.
                         In addition to the DCF method, B+K has been valued using both the GPC
                         method and the GMAC method in this report.
                    3. The Asset Approach: The Asset Approach establishes the value of a subject
                       company by quantifying the value of each of the company’s discrete assets
                       (often by considering replacement or reproduction cost) and aggregating those
                       values. In circumstances of a successful operating company, such as B+K, the
                       Asset Approach is not typically used, and I have not used it in this report.

                DCF Method
                When using a DCF method to value a business, the TEV (the output of the analysis) is
                a function of various modeling inputs, including (at the highest level) projections of
                interim period cash flows, the discount rate (here, a weighted average cost of capital,
                or WACC), and a terminal value (incorporating a selected long-term growth rate). Each
                of these inputs is discussed in detail below as pertaining to my DCF-based valuation of
                B+K.

       4.1.     Cash Flow Forecast
                For purposes of a FMV assessment of a subject company’s TEV, pre-debt service,
                after-tax cash flows are projected for a discrete future period. Projection horizons may



                Confidential                                                                          Page 3
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 66 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10801 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                differ for a variety of reasons, but a range of three to ten years is typical – the goal
                being for the projections to reach a steady state before applying a terminal value (as
                appropriate).
                In connection with the Transaction, B+K management prepared a detailed five-year
                financial projection (2013 – 2017) of revenue, operating expenses and capital
                expenditures.7 The B+K Projections were very detailed. For the balance of 2012 and
                for 2013, the projections included, for example, a detailed forecast of revenue by
                project, a detailed forecast of salaries by individual, and projections by expense
                category based on, among other things, an analysis of historical expenses and related
                historical growth rates.8 As discussed in the main text of my report, management’s
                original projections were provided to LVA in connection with its valuation work related
                to the Transaction.9 On the basis of discussions between LVA and B+K management,
                management made certain updates to the original projections, particularly to
                incorporate a projection for future expenses, resulting in the B+K Projections.10
                In assessing the B+K Projections for reasonableness, I reviewed management’s
                underlying assumptions in the context of pre-Transaction B+K performance and
                relative to performance metrics for other companies deemed comparable to B+K
                (where data was publicly available to perform such comparisons).11 I also reviewed
                testimony from Bowers and Kubota regarding the manner in which the projections were
                prepared, and the evolution of those projections. Based on my review and analysis, I
                determined that it was reasonable to rely on the B+K Projections as the foundation for
                my DCF analysis after making two primary adjustments – for projected subconsultant
                expenses and projected bonus expense. Both of these adjustments are summarized
                below and are addressed in detail in the body of my report (see Sections 5.1.1 and
                5.1.2).
                         Bonus Expense: Management forecasted bonuses of $850,000 for 2012, with
                          projected annual growth of 5% for the projection period (2013 – 2017). The
                          growth rate of 5% was consistent with the projected growth rate for revenue,
                          and bonuses projected by management equated to 3.8% of annual revenues for
                          the projection period.12 As described in the main body of my report,13 I modified


       7 See DOL 005054.xlsx.

       8 See DOL 005054.xlsx.

       9 See DOL 005053.xlsx and B+KC002415 – 2419.

       10 See DOL 005054.xlsx and LIBRA-DOL INV 004973 – 5002 at LIBRA-DOL INV 004973.

       11 See, e.g.,, Exhibit 11.13. As evidenced by the metrics presented in that exhibit, as well as Exhibit 11.0, B+K compared
       favorably to the guidelines companies (identified later in this appendix) on nearly all metrics, including longer-term growth
       and various operating and financial statistics. Other aspects of B+K’s performance are discussed throughout this appendix.
       12 See Exhibit 4.0. In addition, DOL 005054.xlsx notes the following regarding the bonus projection: “Bonuses are
       Discretionary but are included. Assume 5% growth. Same as payroll” (DOL 005054.xlsx, tab “Projections”, cell T35).
       13 See Section 5.1.2 of the main report.




                Confidential                                                                                                 Page 4
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 67 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10802 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                  Charles River Associates

                             the bonus expense projection included in the B+K Projections. In determining
                             both to make an adjustment and the level of that adjustment, I reviewed B+K’s
                             historical bonuses for the period 2008 – 2011, adjusted to exclude the bonuses
                             historically paid to Bowers and Kubota.14 As a result of my analysis, I
                             determined that the most appropriate way in which to project bonuses was to
                             link bonuses (which are assumed to exclude any bonus payments to Bowers and
                             Kubota) to projected non-Bowers and Kubota projected salaries. Based on my
                             analysis of the historical relationship of bonuses to salaries (where both
                             historical salaries and bonuses exclude amounts paid to Bowers and Kubota), I
                             determined that a reasonable projection of bonuses was 20% of non-Bowers
                             and Kubota salaries.15 This revised projection is reflected in Exhibit 9.0.
                            Subconsultant Expense: The B+K Projections included subconsultant
                             expenses of $2 million for each year of the projection period.16 Management’s
                             description of this forecast in the file containing the B+K Projections is “Use
                             average estimate. 2010 and 2012 were high due to large Corps design
                             projects.”17 Based on my review and analysis of B+K’s historical subconsultant
                             expenses, and by normalizing for BKM subconsultant costs in 2010 and 2012
                             to eliminate abnormally large subconsultant expenses, management’s $2
                             million projection appears to be a reasonable.18 However, I have conservatively
                             assumed this projection for 2012, and have also assumed that the expense will
                             grow at 5% each year thereafter, consistent with the growth rate of revenue, to
                             reflect the possibility of incremental subconsultant expenses due to project
                             growth.19
                 In addition to projections for operating income and capital expenditures (included in
                 the B+K Projections), it is also necessary for purposes of developing a projection of
                 debt-free, after-tax free cash flow to establish a forecast for income taxes and annual
                 changes in working capital requirements. For income taxes, I have used an estimated


       14 As noted in Section 5.1.2 of my report, while Bowers and Kubota had historically received substantial bonus payments,
       post-Transaction bonuses were intended to be linked to the realization of post-Transaction EBITDA in excess of levels
       projected in connection with the Transaction. As such, it would not be appropriate to project bonuses on the basis of unadjusted
       historical bonus expenses as a percentage of revenue. Moreover, projecting bonuses (or any other expense) as a percentage of
       revenue is potentially skewed by the fact that B+K’s reporting of revenue is inconsistent between the historical period and the
       projection period. Therefore, I have linked bonus expenses to projected salaries to avoid a direct linkage to revenues.
       15 See Section 5.1.2 of the main report.

       16 See Exhibit 4.0.

       17 DOL 005054.xlsx, tab “Projections”, cell T18.

       18 I understand that the Corps of Engineers was primarily a client of BKM. See DOL 005054.xlsx, tab “B-K REV12” at rows
       123-125. I also understand that BKM’s activity was generally to be reflected on BKC’s post-Transaction financial statements
       on a net basis (i.e., in the Cost Reimbursement category rather than through individual revenue and expense line items). See
       LIBRA-DOL INV 004215 – 4216 at LIBRA-DOL INV 004215. As such, reviewing BKC-specific historical subconsultant
       expenses provided a more normalized perspective for purposes of projecting post-Transaction subconsultant expenses.
       19 See Section 5.1.1 of my report for additional details.




                 Confidential                                                                                                   Page 5
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 68 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10803 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                               Charles River Associates

                effective tax rate, as described in Exhibit 9.0.20 For estimated changes in working
                capital from 2013 – 2017, I have assumed cash-free working capital equal to 5.46% of
                revenue, consistent with the level observed in 2011. Annual working capital
                requirements (or inflows) were calculated on the basis of annual changes in working
                capital over the projection period.21
                In addition to forecasts for the years 2013 – 2017, I also include a projection for the
                partial period between the valuation date (December 14, 2012) and the end of 2012.
                For this purpose, I reviewed September through December 2012 projections prepared
                by management (presented alongside the 2013 – 2017 projections in the B+K
                Projections file) and pro-rated those results to reflect the period December 15 through
                December 31, 2012 (or 17 days).22
                My adjustments to the B+K Projections and corresponding debt-free, after-tax cash
                flows are summarized in Exhibit 9.0.

       4.2.     WACC
                To determine a FMV-based TEV for B+K, projected cash flows must be converted to
                present value. This is done by discounting the cash flows by an appropriately
                determined WACC. As previously discussed, the WACC is determined by quantifying
                both a market-based cost of equity (“Re”) and a market-based cost of debt (“Rd”), and
                weighting each by the relative equity and debt composition of a market-based capital
                structure.23

       4.2.1.   Cost of Equity (Re)
                While there are several methods for calculating the cost of equity, I have calculated
                B+K’s Re based on the generally accepted Modified Capital Asset Pricing Model (or
                “CAPM”).24 Using the CAPM, Re is calculated according to the following formula:
                                                       Re = Rf + Rm * β + Rs + Rc,
                                    where
                                    Rf =      Risk-free rate (return on 20-year U.S. Treasuries)



       20 My effective tax rate calculation is consistent with Mr. Sherman’s. See Sherman Report at Exhibit 2.

       21 This is largely consistent with Mr. Sherman’s approach to changes in working capital. I have corrected certain errors in
       Mr. Sherman’s calculations for changes in working capital in the first two periods of his analysis.
       22 See DOL 005054.xlsx and Exhibit 9.0. I note that my approach for the 2012 portion of the projections is different from
       that used by Mr. Sherman, who simply annualized the August 2012 YTD results and prorated that annualization for 17 days.
       23 See, e.g., Koller, Tim, Marc Goedhart, Marco, and David Wessels. Valuation: Measuring and Managing the Value of
       Companies, 4th Ed., at p. 113.
       24 See, e.g., Koller, Tim, Marc Goedhart, Marco, and David Wessels. Valuation: Measuring and Managing the Value of
       Companies, 4th Ed., at p. 300.




                Confidential                                                                                               Page 6
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 69 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10804 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                                     Rm =      Equity Risk Premium (a measure of the excess returns earned by
                                               risky investments relative to risk-free investments)
                                     β=        Beta (a measure of volatility, or systematic risk, relative to the
                                               market)
                                     Rs =      Size premium
                                     Rc =      Company-specific risk premium
                 Each component of the calculation is discussed below, and the WACC is presented on
                 Exhibit 10.0, where the sources for each input are summarized.

       4.2.2.    Risk Free Rate
                 Re determinations typically rely on a long-term Treasury bond yield as of the valuation
                 date as an approximation of the risk-free rate.25 As of December 12, 2014, the long-
                 term Treasury bond yield was 2.46%.

       4.2.3.    Equity Risk Premium
                 The equity risk premium (Rm) measures the additional return that investors require (and
                 have historically earned) above returns associated with relatively risk-free investments
                 (i.e., long-term government bonds) to induce investment in the broader market. These
                 past returns, measured over the long-term, are considered a proxy for long-term
                 prospective investor expectations, after being “normalized” to account for the volatility
                 of particular company or industry-specific returns (see beta discussion which follows).
                 I used the historical long-term supply side ERP of 6.14%, as reported in the Duff and
                 Phelps Cost of Capital Navigator as of the valuation date (a source commonly relied
                 upon for such purposes) in calculating the Re.

       4.2.4.    Beta
                 Beta is a measure of systematic risk. It attempts to measure the degree of volatility of
                 a particular company’s stock returns (or the return volatility for a group of companies
                 comprising a cohort or industry group relevant to the company which is the subject of
                 the valuation exercise) against the broader market (typically the S&P 500).26 For
                 companies or industries experiencing equity returns more volatile than the market,
                 investors would be expected to demand excess returns given the risks of investing in
                 such securities. For less volatile companies, investors would be expected to demand
                 lower than Rm returns. The measure of the historical volatility of the company or the
                 industry in relation to the volatility of the broader market is known as “beta.”27



       25 See, e.g., Pratt, Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed., at p. 39.

       26 Other sources of market returns may include, e.g., the NYSE corporate index or the Value Line Index. See, e.g., Pratt,
       Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed., at p. 79.
       27 See, e.g., Pratt, Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed., 2008, at p. 118.




                 Confidential                                                                                                   Page 7
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 70 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10805 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                 Charles River Associates

                The beta used in calculating WACC should reflect the systematic risk of the company
                being valued looking forward as of the valuation date. Forward-looking betas, however,
                must be estimated, which is generally done using historical data. Beta estimates for
                privately held companies are generally calculated on the basis of a group of publicly
                traded cohort companies that reasonably reflects the risk characteristics of the industry
                in which the company being valued operates.28 Once a set of companies is identified,
                an appropriate time period for reviewing betas must be selected. The time period should
                be that which is determined to best reflect the expected future volatility of the subject
                company’s equity returns.29
                I used the companies identified in connection with my GPC analysis to estimate B+K’s
                equity beta.30 For this group of companies, I used historical 2-year weekly betas for
                each company as retrieved from Bloomberg. The betas were unlevered using each
                company’s specific capital structure and effective tax rate and were then re-levered at
                the approximate industry capital structure and B+K’s estimated tax rate.31

       4.2.5.   Size Premium
                The size premium captures incremental risk (or required return) associated with
                relatively smaller companies. I have determined that a 6.1% size premium is relevant
                for B+K. The premium is based on data reported in the Duff and Phelps Cost of Capital
                Navigator for the 10th decile (comprised of the smallest companies measured on the
                basis of market capitalization) as of the valuation date.

       4.2.6.   Company-Specific Risk Premium
                A company-specific risk premium is considered when it is perceived that there are
                incremental risks associated with a subject company beyond those addressed in other
                cost of equity inputs (e.g., beta and any size premium). Mr. Sherman incorporated a 2%
                company-specific risk premium into his cost of equity. He indicated that this premium
                was intended to reflect key man, customer concentration, and geographical risks
                attendant to B+K.32 While company-specific risk premiums are highly subjective, for
                purposes of my analysis, I have also applied a 2% company-specific risk premium,
                consistent with that used by Mr. Sherman. Had I not applied a company-specific risk
                premium, the WACC would have been lower and the concluded value higher, all else
                held constant.




       28 This cohort is often comprised of the companies used in a GPC analysis, if one is performed.

       29 See Damodaran, Aswath, “Estimating Risk Parameters,” 1999. https://archive.nyu.edu/handle/2451/26789.

       30 The process for selecting these companies is addressed in the GPC section of this appendix.

       31 See Exhibit 10.0.

       32 Sherman Report at p. 28.




                Confidential                                                                                               Page 8
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 71 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10806 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                   Charles River Associates

       4.2.7.     Re Conclusion
                  As a result of the inputs identified above, I have calculated a cost of equity of 18.10%.33

       4.2.8.     Cost of Debt (Rd)
                  The pre-tax cost of debt selected for purposes of inclusion in the B+K WACC was
                  4.62%, which is based on BAA rated corporate bonds as of December 14, 2012. The
                  after-tax debt rate of 2.85% was calculated using an estimated blended tax rate for
                  B+K.34
                  As context for this cost of debt determination, it is important to recognize that, in
                  selecting an appropriate cost of debt for inclusion in the WACC, the rate should be
                  established as if B+K were capitalized in accordance with a market-based capital
                  structure (a proxy for an optimal industry-based capital structure), independent of the
                  actual capital structure of B+K at the valuation date.35 This is appropriate because the
                  DCF method presumes that the company being valued will, over time, migrate to a
                  capital structure consistent with the observed capital structure of the guideline public
                  companies.36 As such, the fact that B+K had no debt as of the Transaction date is of
                  minimal importance to the cost of debt determination.37 In assessing the reasonableness
                  of using a BAA-based rate, I also reviewed debt ratings for the guideline public
                  companies (where available) and considered B+K’s high level credit worthiness,
                  including its strong historical financial performance, among other considerations.

       4.2.9.     WACC Conclusion
                  To calculate WACC, I weighted the concluded costs of equity and debt in accordance
                  with a capital structure informed by the estimated median capital structure of the
                  identified comparable companies (rounded to 80% equity financing and 20% debt
                  capitalization). This weighting resulted in a WACC of 15.05%.38

       4.2.10. Comparison to the Sherman Report WACC
                  Mr. Sherman calculated a WACC of 15.25%.39 The primary difference between my
                  WACC analysis and that of Mr. Sherman’s is a difference in betas. Mr. Sherman does



       33 See Exhibit 10.0.

       34 See Exhibit 10.0.

       35 See, e.g., Pratt, Shannon P., Cost of Capital: Estimation and Applications, 2nd Ed., at p. 52.

       36 See, e.g., Pratt, Shannon and Alina Niculita, Valuing a Business: The Analysis and Appraisal of Closely Held Companies,
       5th Ed., at p. 218.
       37 For example, the capital structures of identified cohorts were examined, as were debt and bond yields and pricing (where
       available) for each.
       38 See also Exhibit 10.0.

       39 See Sherman Report at p. 28.




                  Confidential                                                                                               Page 9
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 72 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10807 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                               Charles River Associates

                not provide sufficient information to recreate his beta calculations, but my betas are
                based on data from Bloomberg that is routinely used in such analytics.

       4.3.     Terminal Value
                The last major component of the DCF-based TEV of B+K is the terminal value. A
                terminal value is an estimate of the value of a company as of the end of the discrete
                projection period. For B+K, I have computed the terminal value on the basis of the
                Gordon Growth methodology.40 This approach applies an assumed long-term growth
                rate to the last year of discrete projected cash flows and capitalizes the result (i.e.,
                divides it) by the discount rate less the same long-term growth rate. In evaluating an
                appropriate long-term growth rate, I have reviewed both industry growth prospects and
                historical inflation rates.41
                As indicated in certain industry overviews prepared proximate to the valuation date for
                the architecture and engineering services industries, the long-term industry outlook for
                both industries was characterized by steady, mature growth. While it was certainly
                anticipated that short-term business prospects in both industries would continue to be
                impacted by the economic recovery, engineering services industry revenues were
                projected to grow by 2.7% in 2013, and architecture industry revenues were expected
                to grow by 6.2%.42 However, continued growth was anticipated for the next few years
                as both industries expected a return to pre-recession level revenue growth. Between
                2013 and 2017, both the engineering services and architecture industries projected
                revenue growth rates that generally fluctuated between 0% and 5%.43
                Both the architecture and engineering services industries were classified as mature.44
                This is perhaps indicative that an inflationary growth metric is appropriate when
                selecting the terminal growth rate. According to the Federal Reserve Bank of St. Louis,
                the inflation rate of consumer prices in the United States was 1.64% in 2010 and 3.16%
                in 2011.45
                On the basis of this data, I have assumed a terminal value growth rate of 3% for
                purposes of my analysis.




       40 See, e.g., Hitchner, James R. Financial Valuation: Applications and Models, 2nd Ed., at pp. 126-128.

       41 This rate is consistent with the estimate made by Mr. Sherman. Sherman Report at p. 29.

       42 Culbert, Kevin. “Architects in the US.” IBISWorld Industry Report 54131. August 2012 at pp. 9-10. Sherman, Austen.
       “Engineering Services in the US.” IBISWorld Industry Report 54133. October 2012 at pp. 9-10.
       43 Culbert, Kevin. “Architects in the US.” IBISWorld Industry Report 54131. August 2012 at p. 8. Sherman, Austen.
       “Engineering Services in the US.” IBISWorld Industry Report 54133. October 2012 at p. 7.
       44 Culbert, Kevin. “Architects in the US.” IBISWorld Industry Report 54131. August 2012 at p. 12. Sherman, Austen.
       “Engineering Services in the US.” IBISWorld Industry Report 54133. October 2012 at p. 12.
       45 See https://fred.stlouisfed.org/series/FPCPITOTLZGUSA. These amounts appear consistent with the consumer price index
       over the same period. https://fred.stlouisfed.org/series/CPALTT01USA659N.




                Confidential                                                                                            Page 10
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 73 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10808 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                            Charles River Associates

       4.4.     DCF Conclusion
                While a DCF model may incorporate either control or non-control-based forecasts of
                cash flow, the B+K Projections reflected control. In other words, the projections
                recognize the ability of a hypothetical purchaser to exert control over the business, and
                thus influence the cash flows of the entity. Because this opportunity to control the cash
                flows is embedded in the cash flow projections, the DCF produces a controlling value
                and no control premium is necessary. Because B+K was not a public company,
                however, I recognize that the DCF method produces a non-marketable interest. A
                discount for lack of marketability will be addressed in the overall value conclusion.
                As presented in Exhibit 9.0, the DCF method yields a controlling, non-marketable
                value for B+K of $36.320 million.

                GPC Method
                As indicated previously, the GPC method establishes the value of a subject company
                by first determining the values (TEVs) of selected publicly traded companies and
                expressing those TEVs as a multiple of selected financial metrics for each of the
                companies (e.g., EBITDA). The multiples derived from this analysis can then be
                applied to the corresponding financial metrics of the subject company (e.g., B+K’s
                EBITDA) to arrive at an indication of the subject company’s value.
                The TEV of a publicly traded comparable company is established by computing the
                company’s observed market value of equity (“MVE”) as of the valuation date. The
                MVE is calculated by multiplying the company’s prevailing stock price on the
                valuation date by the number of shares of stock outstanding on the same date (or the
                most up-to-date information available as of the valuation date). The values of the
                company’s interest-bearing debt (net of cash on the company’s balance sheet), minority
                interest and any preferred stock are estimated as of the valuation date using publicly
                available financial statements available as of the valuation date. These values are then
                added to the MVE to estimate TEV.
                The utility of the GPC method is a function of the extent to which the selected guideline
                companies are comparable to the B+K assets. While differences in companies will
                always exist, the goal is to identify companies that operate in similar industries and are
                exposed to similar risks.
                To establish a group of relevant guideline companies, I considered both the LVA
                analysis and the Sherman Report, both of which identify sets of guideline public
                companies for B+K. The companies selected by both Mr. Sherman and LVA exhibit a
                significant amount of overlap. As a result, I reviewed the financial performance and
                descriptions for these companies to assess the reasonableness of using them as
                comparables to B+K, and ultimately concluded that there was no reason to exclude any
                of the comparable companies included in the consolidated set for purposes of my GPC
                approach. I also looked, for example, at the 2011 Ibbotson Cost of Capital Yearbook to




                Confidential                                                                         Page 11
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 74 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10809 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                 Charles River Associates

                 identify additional possible companies,46 and to companies identified by IBISWorld
                 Industry Reports for Architecture in the U.S. and Engineering Services in the U.S.,47
                 which encompass B+K’s primary activities.
                 In assessing the reasonableness of including each of the guideline public companies in
                 my population, I reviewed the firms’ descriptions to ensure that their services were
                 similar or overlapped to some degree with those provided by B+K – i.e., architectural
                 and engineering services, including project and construction management, program
                 management, architectural and engineering design, project development, civil
                 engineering and/or electrical engineering.48 I also ensured that any selected companies
                 were publicly traded and operated primarily (if not solely) within North America as of
                 the valuation date.
                 For the selected companies, I next reviewed general financial statistics, including, for
                 example, revenue, EBIT (earnings before interest and taxes), and EBITDA, as well as
                 EBITDA and EBIT as a percentage of revenue. I also looked at other factors such as
                 leverage and size.49,50
                 As a result of my review and analysis, I utilized a pool of 10 guideline companies. A
                 description of each company is summarized in Exhibit 11.2.
                 I next calculated LTM Revenue, LTM EBIT and LTM EBITDA multiples for the
                 selected companies. To do this, I first calculated the TEV for each company as of
                 December 14, 2012. I then expressed the TEV for each company as a multiple of that
                 company’s LTM Revenue, LTM EBIT and LTM EBITDA as of December 14, 2012.51
                 On the basis of my analysis, which demonstrated that B+K’s I determined that an LTM
                 EBITDA multiple was the most appropriate multiple to use for purposes of valuing
                 B+K.
                 I next adjusted the LTM EBITDA multiples of the comparable companies for
                 differences in size relative to B+K using relative size premium data. The median
                 adjusted multiple resulting from this analysis was 5.18x.52 Applying this multiple to


       46 I specifically considered data for Standard Industrial Classification (“SIC”) Code 8711, Engineering Services, into which
       B+K falls. See 2011 Ibbotson Cost of Capital Yearbook at p. A-71.
       47 Culbert, Kevin. “Architects in the US.” IBISWorld Industry Report 54131. August 2012. Sherman, Austen. “Engineering
       Services in the US.” IBISWorld Industry Report 54133. October 2012.
       48 Information derived from the LVA valuation report (SAK000807 – 872 at SAK000821 – 824) and B+K’s website. The
       services listed above are not intended to represent a comprehensive summary of the services B+K may provide.
       49 Hitchner, James R. Financial Valuation: Applications and Models, 2nd Ed., 2006, at pp. 281-292.

       50 See Exhibit 11.0 for certain GPC financial metrics, Exhibit 11.2 for a description of each selected GPC, and Exhibit 10.0
       for leverage data on the GPCs.
       51 This was based on the latest information available for each company in public filings as of the valuation date. See Exhibits
       11.0 and 11.3 – 11.12.
       52 See Exhibit 11.1. I note that, although B+K was smaller than the guideline public companies in terms of revenue, its
       EBITDA margin significantly exceeded that of the guideline public companies.




                 Confidential                                                                                                Page 12
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 75 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10810 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                B+K’s LTM EBITDA as of December 14, 2012, resulted a GPC-based value of
                $38.972 million, before consideration of B+K’s cash and other non-operating assets
                (and other potential adjustments).53
                There is debate in valuation literature as to whether or not a control premium should be
                applied to a GPC-based valuation. On one hand, a GPC-based value is derived, in part,
                using public data related to trading prices of individual stocks, which, by definition,
                represent a minority share in each company. However, despite the minority nature of
                the publicly available prices, it is not clear that a control premium is appropriate for
                purposes of a control-based value the subject company. This is because assuming that
                a control premium is always necessary would imply that public companies, in general,
                would continuously be the subject of takeover attempts designed to extract control-
                based value.54 For this reason, I have elected not to apply a control premium in this
                circumstance. As such, I have treated the GPC-based value of $38.972 million as a
                controlling, marketable interest in B+K (again, before consideration of B+K’s cash and
                other non-operating assets).

                GMAC Method
                Similar to the GPC method, the GMAC method uses observed values derived from
                transactions involving target companies similarly situated to the valuation subject as an
                indicator of TEV for the target companies. The TEVs are then expressed as a multiple
                of selected financial metrics for the relevant target companies. The resulting multiple
                is applied to the corresponding financial metrics of the subject company (here, B+K)
                to arrive at an implied TEV. Like the GPC method, the GMAC method is useful if the
                selected transaction targets are reasonably comparable to the B+K assets in terms of
                operations, industry, business risks, etc.
                My identification of potential guideline transactions was primarily based on
                information from Pratt’s Stats, a commonly used database that summarizes publicly
                available data regarding merger and acquisition activity.55 I specifically reviewed
                transactional information for B+K’s relevant SIC Code, 8711 – Engineering Services.
                I also limited my search to transactions that closed within five years of the Transaction
                date (December 14, 2007 through December 14, 2012), and focused on transactions for
                which EBITDA multiples were available. I further narrowed the list by excluding
                transactions with multiples in excess of 20x (as not-meaningful), and transactions with




       53 I note that my selection of companies differs slightly from Mr. Sherman’s, although the concluded multiples are reasonably
       proximate to one another (5.0 v. 5.2). Sherman Report at Exhibit 4. Note also that I have not used a next twelve months
       (“NTM”) multiple.
       54 Hood, L. Paul Jr. & Timothy Lee. A Reviewer’s Handbook to Business Valuation: Practical Guidance to the Use and Abuse
       of Business Appraisal. 2011. pp. 298-299.
       55 This information was also produced by the DOL. See DOL 005030.xlsm.




                Confidential                                                                                               Page 13
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 76 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10811 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                  Charles River Associates

                 headquarters outside of North America.56 I evaluated the remaining transaction
                 descriptions, including information regarding the industry and business of the target
                 companies, as well as available financial data, and excluded transactions with a
                 different or specialized industry focus.
                 After imposing my selection criteria, a population of 12 transactions remained.57 For
                 each transaction, I established the multiples by dividing the implied TEV of each
                 transaction target by the target’s pre-transaction LTM EBITDA. The median multiple
                 across all transactions that resulted from this analysis was 4.92x.58 Based on the size
                 profile of these transactions, I determined that no size adjustment was necessary.
                 I then applied this GMAC-based multiple to the LTM EBITDA of B+K, which resulted
                 in an implied TEV of B+K of $37.017 million on a controlling, marketable basis,
                 before consideration of B+K’s cash and other non-operating assets.59

                 B+K Value Conclusion
                 To arrive at my unadjusted value conclusion for B+K, I applied a weighting of 50% to
                 the DCF method, 40% to the GPC method, and 10% to the GMAC method.60 I then
                 added B+K’s excess cash and other non-operating assets to the resulting value. This
                 generated an implied value on a controlling, marketable basis of $43.027 million.61
                 Because B+K was not a public company, it should be valued on a non-marketable basis.
                 This is accomplished by applying a discount for lack of marketability (or “DLOM”).
                 Marketability discounts reflect, at least in part, the costs to achieve liquidity. Some non-
                 public companies (or assets) do not possess the same attributes of their publicly traded
                 counterparts (e.g., audited financial statements or an infrastructure necessary to support
                 public filing requirements), or have not incurred the costs typically incurred to create
                 liquidity (investment banking fees, etc.).62 As such, a discount may apply to the value




       56 I note that one of the transactions I excluded – the April 26, 2010 purchase of TAS Holdings, Inc. by GSE Systems, Inc. –
       was used by Mr. Sherman.
       57 See Exhibit 12.0.

       58 See Exhibit 12.0. I note that Mr. Sherman used a multiple of 6.0x in his GMAC-based valuation.

       59 See Exhibit 12.0.

       60 I have weighted the Income Approach and Market Approaches equally at 50% each. Within the Market Approach, I have
       weighted the GPC method at 40% and the GMAC method at 10%. The additional weight for the GPC method is the result of
       the fact that details regarding the transaction participants in many of the identified transactions are not available (including
       the identity of many of the relevant companies), making the assessment of comparability more limited.
       61 See Exhibit 13.0.

       62 See, e.g., Mercer, Z. Christopher and Travis W. Harms. Business Valuation: An Integrated Theory, 2nd Ed., 2008, at pp.
       94-99.




                 Confidential                                                                                                 Page 14
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 77 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10812 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                              Charles River Associates

                generated by each of the three methods in the event that the subject company is private
                – as is the case with B+K.
                Numerous studies have been performed on the issue of DLOMs, but it is relevant to
                note that such studies are based on minority equity positions, not controlling
                positions.63 Little, if any, empirical data exists to support a quantification of a DLOM
                for a controlling interest (which is at issue here), and there is even debate regarding the
                applicability of DLOMs at all in circumstances of control. Those who are against
                DLOMs for controlling interests argue that a 100% equity owner has the benefit of the
                entity’s cash flows during the period while they are waiting on a sale. On the other side,
                there are arguments supporting the idea that DLOMs are applicable to controlling
                interest. Some of these arguments rely on the fact that a private company has an
                uncertain time horizon to sale, that significant costs are likely attendant to preparing
                for and completing a sale, there are risks associated with the eventual sale price, and
                there is the possibility for further deferral of sale proceeds. In other words, much of the
                conceptual basis for a DLOM for a controlling interest is rooted in the notion of
                illiquidity as much as marketability (although the two are often used effectively
                interchangeably).64
                Regardless, there seems to be consensus around the belief that, if DLOMs are
                applicable in control situations, the amount of the DLOM should be much less than
                DLOMs applied to non-controlling scenarios. Yet, there is still a high degree of
                variability in the discounts that may be applied. DLOMs applied in the U.S. Tax Court
                are instructive – minority interest DLOMs typically range from 30% to 45%, as
                compared to the range of DLOMs for controlling interests, which spans from 3% to
                35%.65
                In evaluating the possible application of a DLOM to my control-based valuation of
                B+K, I considered some level of discount to be appropriate given the illiquidity inherent
                in a purchaser’s position. To assess a reasonable level for an illiquidity-focused DLOM,
                I looked to a 2001 study by Bajaj, et al. The study analyzed unregistered versus
                registered restricted stock and quantified an illiquidity discount of 7.23% attendant to




       63 See, e.g., Pratt, Shannon P. Business Valuation Discounts and Premiums, 2nd Ed., 2009, Wiley, at pp. 86, 200-201.

       64 See, e.g., Pratt, Shannon P. Business Valuation Discounts and Premiums, 2nd Ed., 2009, Wiley, at pp. 200-202.

       65 See, e.g., Pratt, Shannon P. Business Valuation Discounts and Premiums, 2nd Ed., 2009, Wiley, at pp. 200-202.




                Confidential                                                                                              Page 15
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 78 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10813 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                  Charles River Associates

                 the unregistered stock.66 As such, I have estimated a DLOM of 7% to be applied to my
                 value of B+K in the current circumstances.67,68
                 Applying a 7% DLOM results in a concluded value for B+K of $40.015 million, as
                 summarized in the table below.69 This value equates to a price of $40.02 per share of
                 B+K stock as of December 14, 2012.70




       66 Bajaj, Mukesh and Denis, David J. and Ferris, Stephen P. and Sarin, Atulya, “Firm Value and Marketability Discounts”
       (February 26, 2001). Available at SSRN: https://ssrn.com/abstract=262198 or http://dx.doi.org/10.2139/ssrn.262198.
       67 Mr. Sherman also uses a DLOM of 7%, but he describes the basis for the 7% as follows: “On a controlling basis, a discount
       for lack of marketability generally ranges from 5.0-10.0% to account for the volatility risk of company value until sold as well
       as opportunity and transaction costs incurred in selling the company. Based on both qualitative factors discussed above, I
       concluded that a discount of 7% for Lack of Marketability should be applied…” Sherman Report at p. 33. Mr. Sherman cites
       no support for his 5% - 10% range, nor does he provide further support for his selection of 7%.
       68 It may also be relevant to note that, in the current circumstances, marketability concerns for individual B+K ESOP
       participants are mitigated by contractual “put” rights attendant to individuals’ interests in the ESOP, which create a ready
       market for a participants’ shares (whereby B+K may be required to purchase shares from ESOP participants in the event of a
       distribution of B+K stock and under certain circumstances). See RHYL000207 – 548 at RHYL000282 – 283.
       69 See also Exhibit 13.0. I note that Mr. Sherman also applied a discount for “limited control” in arriving at his ultimate
       conclusion of value for B+K. For reasons described in Section 5.3 of my main report, I disagree with Mr. Sherman’s inclusion
       of such a discount.
       70 At the time of the Transaction, there were 1,000,000 shares of B+K stock outstanding. See, e.g., SAK000807 – 872 at
       SAK000807.




                 Confidential                                                                                                 Page 16
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 79 of 120 PageID
                                                    #: Department
      Eugene Scalia, Secretary of Labor, United States 10814 of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                              Charles River Associates

                                                                 Table C-1
                                       Independent B+K Value Conclusion ($000s)
                                                                      DCF Value         GPC Value        GMAC Value
                       TEV                                        $       36,320    $       38,972       $   37,017
                       Weighting                                           50.00%            40.00%           10.00%

                       Weighted Value                             $        18,160   $        15,589      $       3,702

                       BEV (Rounded)                                                                     $     37,450

                         Plus: Excess Cash                                                                       1,890
                         Plus: Marketable Securities                                                             3,439
                         Plus: Investments in LLCs                                                                 249
                          Total Non-Operating Assets                                                             5,577

                       FMV of Equity (Controlling, Marketable)                                           $     43,027

                         Discount for Lack of Marketability                                   7.00%              3,012

                       FMV of Equity (Controlling, Non-Marketable)                                       $     40,015

                         Total Number of Shares                                                                  1,000

                       FMV on a per Share Basis (USD)                                                    $       40.02


                This report and its conclusion are based on the analyses and assumptions explained in
                this appendix and in my main report. My value conclusion is also subject to the
                Statement of Limiting Conditions set forth in Appendix D and the Certification in
                Appendix E.


                Respectfully submitted,




                Renee McMahon, Vice President
                Charles River Associates
                November 19, 2020




                Confidential                                                                                             Page 17
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 80 of 120                         PageID
                                 #: 10815

  Appendix D
                                 Statement of Limiting Conditions

     1. The conclusion of value as of December 14, 2012 arrived at in this report is valid only for
        the purpose of the current matter. This report should not be used for any other purpose.

     2. Financial statements and other related financial information provided to CRA through
        counsel during the course of this engagement, have been accepted without independent
        verification as accurately reflecting B+K's financial and operating results for the
        respective periods, unless specifically noted otherwise.

     3. CRA has not audited, reviewed, or compiled the financial information provided to us and,
        accordingly, we express no audit opinion or any other form of assurance on this
        information.

     4. In accordance with professional ethics, CRA’s fees for its service are not contingent upon
        the opinions expressed herein, and neither CRA, nor any of its employees, has a present
        or intended financial interest in B+K or any of its affiliates.

     5. Public information and industry and statistical information have been obtained from
        sources CRA believes to be reliable.

     6. Neither all nor any part of the contents of this report should be disseminated to the public
        without the prior written consent and approval of CRA and Renee McMahon.
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 81 of 120                          PageID
                                 #: 10816

  Appendix E

                                             Certification

  I certify that, to the best of my knowledge and belief:

     •   The statements of fact contained in this report are true and correct;
     •   The reported analyses, opinions, and conclusions are limited only by the reported
         assumptions and limiting conditions and are my personal, impartial, and unbiased
         professional analyses, opinions, and conclusions;
     •   I have no present or prospective interest in the property that is the subject of the work
         under review and no personal interest with respect to the parties involved;
     •   I have performed no services, as an appraiser or in any other capacity, regarding the
         property that is the subject of the work under review within the three-year period
         immediately preceding acceptance of this assignment;
     •   I have no bias with respect to the property that is the subject of the work under review or
         to the parties involved with this assignment;
     •   My engagement in this assignment was not contingent upon developing or reporting
         predetermined results;
     •   My compensation is not contingent on an action or event resulting from the analyses,
         opinions, or conclusions in this review or from its use;
     •   My compensation for completing this assignment is not contingent upon the development
         or reporting of predetermined assignment results or assignment results that favors the
         cause of the client, the attainment of a stipulated result, or the occurrence of a subsequent
         event directly related to the intended use of this appraisal review;
     •   I have not made a personal inspection of the subject of the work under review;
     •   I was assisted in this matter by Steven Johnson, Arthur Pech, and Nolan Prevish. Others
         may have assisted in a more limited capacity.




         ________________________
         Renee McMahon
         November 19, 2020
               Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 82 of 120                                                                                        PageID
                                                #: 10817

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 1.1: B+K Cash Basis Income Statement 2008 - 2011 [1]

                                                                                                                    Income Tax Basis
                                                                         [2]                                [3]                          [4], [5]                         [6], [7]
                                                                        2008                               2009                           2010                             2011
       Revenue
              Service Fees                                    15,005,032          99.5%        15,409,876          99.9%        21,593,390           95.5%       22,004,116           96.5%
              Interest - ESOT                                        -             0.0%                -            0.0%                -             0.0%               -              0.0%
              Dividends & Interest                                61,380           0.4%                -            0.0%                -             0.0%          161,582             0.7%
              Cost Reimbursements                                    -             0.0%                -            0.0%           950,000            4.2%          700,000             3.1%
              Other                                               10,623           0.1%            20,361           0.1%            61,094            0.3%          (71,075)           -0.3%
       Total Revenue                                          15,077,035         100.0%        15,430,237         100.0%        22,604,484          100.0%       22,794,623          100.0%
           Revenue Growth                                                                           2.34%                           46.49%                            0.84%

       Operating Expenses
           Depreciation & Amortization                           441,362            2.9%          175,909            1.1%          214,257            0.9%          208,570            0.9%
           Salaries And Wages                                  5,811,929           38.5%        7,379,253           47.8%        7,817,898           34.6%        8,590,128           37.7%
       [8] Bonuses                                             2,352,000           15.6%        1,579,000           10.2%        2,904,000           12.8%        3,129,000           13.7%
           Engineering Consultants/Subconsultants              2,221,372           14.7%        1,577,431           10.2%        4,140,558           18.3%        3,085,401           13.5%
           Taxes, Other Than Income Taxes                      1,048,317            7.0%        1,154,341            7.5%        1,467,429            6.5%        1,597,234            7.0%
           Profit Sharing Plan Contribution/401k                 819,891            5.4%          906,128            5.9%        1,067,983            4.7%        1,184,696            5.2%
           Insurance                                             624,917            4.1%          757,188            4.9%        1,096,948            4.9%        1,087,469            4.8%
           Office                                                240,951            1.6%          288,970            1.9%          385,989            1.7%          410,102            1.8%
           Rent                                                  345,941            2.3%          343,001            2.2%          368,963            1.6%          324,548            1.4%
           Outside Services                                       83,967            0.6%           96,189            0.6%           77,191            0.3%          309,058            1.4%
           Vehicle                                               186,631            1.2%          170,400            1.1%          193,004            0.9%          254,597            1.1%
           Travel                                                197,536            1.3%          183,207            1.2%          160,693            0.7%          226,480            1.0%
           Telephone And Utilities                                81,778            0.5%           80,691            0.5%           94,777            0.4%          104,484            0.5%
           Reproduction                                           30,777            0.2%           21,853            0.1%           63,353            0.3%           71,450            0.3%
           Employees' Benefits                                    47,715            0.3%           62,228            0.4%           84,639            0.4%           73,842            0.3%
           Advertising, Entertainment And Promotion               23,410            0.2%           30,285            0.2%           39,890            0.2%           50,371            0.2%
           Seminars and Conventions                               35,148            0.2%           40,215            0.3%           34,957            0.2%           39,365            0.2%
           Professional Fees                                      29,726            0.2%           27,556            0.2%           24,212            0.1%           35,755            0.2%
           Licenses, Dues, and Subscription                       25,222            0.2%           26,301            0.2%           37,987            0.2%           40,620            0.2%
           Other Direct Costs                                     19,620            0.1%           26,852            0.2%           75,373            0.3%              -              0.0%
       Total Operating Expenses                               14,668,210           97.3%       14,926,998           96.7%       20,350,101           90.0%       20,823,170           91.4%

       Operating Income                                          408,825            2.7%          503,239            3.3%        2,254,383           10.0%        1,971,453            8.6%
          Operating Margin                                          2.7%                             3.3%                            10.0%                             8.6%

       Interest Expense                                              -              0.0%              -              0.0%              -              0.0%              -              0.0%
       Pretax Income                                             408,825            2.7%          503,239            3.3%        2,254,383           10.0%        1,971,453            8.6%

       Income Taxes                                              148,300            1.0%          172,900            1.1%          788,667            3.5%          703,000            3.1%
       Net Income                                                260,525            1.7%          330,339            2.1%        1,465,716            6.5%        1,268,453            5.6%
            Net Income Margin                                       1.7%                             2.1%                             6.5%                             5.6%
            Effective Tax Rate                                     36.3%                            34.4%                            35.0%                            35.7%

       Notes/Sources:
       [1] I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at LIBRA-DOL INV007612). For 2010 and 2011, separate financials were prepared
           for BKC and BKM, but those financials have been consolidated for purposes of this presentation.
       [2] RHYL001155 - 1490 at RHYL001173.
       [3] RHYL001491 - 1781 at RHYL001510.
       [4] RHYL001782 - 2120 at RHYL001817.
       [5] RHYL000549 - 587 at RHYL000563.
       [6] RHYL002121 - 2425 at RHYL002128.
       [7] RHYL000588 - 679 at RHYL000672.
       [8] Bonus amounts are not included in the Robert HY Leong compiled financial statements. They have been added retrospectively based on information provided to
           LVA by Brian Bowers (LIBRA-DOL INV004215 - 4216 at LIBRA-DOL INV004216). Salaries and Wages expense lines are net of any yearly bonus amounts.




Confidential                                                                                                                                                                                    CRAI
                                                                                             Page 1 of 1
                 Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 83 of 120                                                                                                                                                     PageID
                                                  #: 10818

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 1.2: B+K Accrual Basis Income Statement 2008 - 2012 [1]

                                                                                        Income Tax Basis                                                                                          Accrual Basis
                                                                             [2]                                  [3]                               [4]                               [5]                                 [6]                         [7]
                                                                            2008                                 2009                              2010                              2011                              31-Aug-12                2012 Annualized
       Revenue
               Service Fees                                       15,005,032           99.5%         15,409,876            99.9%        27,489,487            99.8%        21,525,331            99.6%       19,051,716             99.4%   28,577,574             99.4%
               Interest - ESOT                                           -              0.0%                 -              0.0%                -              0.0%                -              0.0%               -               0.0%           -               0.0%
               Dividends & Interest                                   61,380            0.4%                 -              0.0%                -              0.0%           161,582             0.7%          111,021              0.6%      166,532              0.6%
               Cost Reimbursements                                       -              0.0%                 -              0.0%                -              0.0%                -              0.0%               -               0.0%           -               0.0%
               Other                                                  10,623            0.1%             20,361             0.1%            61,094             0.2%           (71,075)           -0.3%               -               0.0%           -               0.0%
       Total Revenue                                              15,077,035          100.0%         15,430,237           100.0%        27,550,581           100.0%        21,615,838           100.0%       19,162,737            100.0%   28,744,106            100.0%
           Revenue Growth                                                                                 2.34%                             78.55%                            -21.54%                           -11.35%                         50.00%

       Operating Expenses
           Depreciation & Amortization                               441,362             2.9%           175,909             1.1%           213,933             0.8%           210,555             1.0%          122,279             0.6%       183,419             0.6%
           Salaries And Wages                                      5,811,929            38.5%         7,379,253            47.8%         8,538,769            31.0%         8,332,560            38.5%        6,626,275            34.6%     9,939,413            34.6%
       [8] Bonuses                                                 2,352,000            15.6%         1,579,000            10.2%         2,904,000            10.5%         3,129,000            14.5%              -               0.0%           -               0.0%
           Engineering Consultants/Subconsultants                  2,221,372            14.7%         1,577,431            10.2%         4,712,169            17.1%         3,153,738            14.6%        3,855,785            20.1%     5,783,678            20.1%
           Taxes, Other Than Income Taxes                          1,048,317             7.0%         1,154,341             7.5%         1,670,891             6.1%         1,541,916             7.1%        1,213,562             6.3%     1,820,343             6.3%
           Profit Sharing Plan Contribution/401k                     819,891             5.4%           906,128             5.9%           994,575             3.6%         1,132,532             5.2%          600,000             3.1%       900,000             3.1%
           Insurance                                                 624,917             4.1%           757,188             4.9%         1,067,057             3.9%         1,053,496             4.9%          617,800             3.2%       926,700             3.2%
           Office                                                    240,951             1.6%           288,970             1.9%           363,278             1.3%           361,826             1.7%          209,485             1.1%       314,228             1.1%
           Rent                                                      345,941             2.3%           343,001             2.2%           335,421             1.2%           300,995             1.4%          186,056             1.0%       279,084             1.0%
           Outside Services                                           83,967             0.6%            96,189             0.6%            77,191             0.3%           287,754             1.3%          148,515             0.8%       222,773             0.8%
           Vehicle                                                   186,631             1.2%           170,400             1.1%           190,849             0.7%           236,111             1.1%          154,805             0.8%       232,208             0.8%
           Travel                                                    197,536             1.3%           183,207             1.2%           156,170             0.6%           222,239             1.0%          196,581             1.0%       294,872             1.0%
           Telephone And Utilities                                    81,778             0.5%            80,691             0.5%            91,288             0.3%            97,587             0.5%           66,103             0.3%        99,155             0.3%
           Reproduction                                               30,777             0.2%            21,853             0.1%            63,045             0.2%            66,761             0.3%           68,716             0.4%       103,074             0.4%
           Employees' Benefits                                        47,715             0.3%            62,228             0.4%            90,075             0.3%            56,579             0.3%           31,043             0.2%        46,565             0.2%
           Advertising, Entertainment And Promotion                   23,410             0.2%            30,285             0.2%            33,805             0.1%            50,371             0.2%           33,794             0.2%        50,691             0.2%
           Seminars and Conventions                                   35,148             0.2%            40,215             0.3%            31,770             0.1%            37,266             0.2%           32,594             0.2%        48,891             0.2%
           Professional Fees                                          29,726             0.2%            27,556             0.2%            24,212             0.1%            33,160             0.2%           17,187             0.1%        25,781             0.1%
           Licenses, Dues, and Subscription                           25,222             0.2%            26,301             0.2%            37,987             0.1%            40,620             0.2%           21,747             0.1%        32,621             0.1%
           Other Direct Costs                                         19,620             0.1%            26,852             0.2%             9,793             0.0%               -               0.0%            6,939             0.0%        10,409             0.0%
       Total Operating Expenses                                   14,668,210            97.3%        14,926,998            96.7%        21,606,278            78.4%        20,345,066            94.1%       14,209,266            74.2%    21,313,899            74.2%

       Operating Income                                              408,825             2.7%              503,239          3.3%         5,944,303            21.6%         1,270,772             5.9%            4,953,471        25.8%     7,430,207            25.8%
           Operating Margin                                             2.7%                                  3.3%                           21.6%                               5.9%                                 25.8%                      25.8%

       Interest Expense                                                  -               0.0%                  -            0.0%               -               0.0%               -               0.0%                  -           0.0%           -               0.0%
       Pretax Income                                                 408,825             2.7%              503,239          3.3%         5,944,303            21.6%         1,270,772             5.9%            4,953,471        25.8%     7,430,207            25.8%

       Income Taxes                                                  148,300             1.0%              172,900          1.1%         2,092,667             7.6%           422,000             2.0%            1,830,900         9.6%     2,746,350             9.6%
       Net Income                                                    260,525             1.7%              330,339          2.1%         3,851,636            14.0%           848,772             3.9%            3,122,571        16.3%     4,683,857            16.3%
            Net Income Margin                                           1.7%                                  2.1%                           14.0%                               3.9%                                 16.3%                      16.3%
            Effective Tax Rate                                         36.3%                                 34.4%                           35.2%                              33.2%                                 37.0%                      37.0%

       Notes/Sources:
       [1] I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). For 2010, 2011 and August 31, 2012, separate financials were prepared
           for BKC and BKM, but those financials have been consolidated for purposes of this presentation.
       [2] RHYL001155 - 1490 at RHYL001173.
       [3] RHYL001491 - 1781 at RHYL001510.
       [4] RHYL000549 - 587 at RHYL000550.
       [5] RHYL000588 - 679 at RHYL000634 - 635.
       [6] RHYL000680 - 836 at RHYL000685. These workpapers only include year-to-date financials through August 31, 2012.
       [7] Represents an annualization of the 8/31/2012 accrual financials.
       [8] Bonus amounts are not included in the Robert HY Leong compiled financial statements. They have been added retrospectively based on information provided to
           LVA by Brian Bowers (LIBRA-DOL INV004215 - 4216 at LIBRA-DOL INV004216). Salaries and Wages expense lines are net of any yearly bonus amounts.




Confidential                                                                                                                                                                                                                                                               CRAI
                                                                                                                                     Page 1 of 1
               Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 84 of 120                                                                                          PageID
                                                #: 10819

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 1.3: BKC Cash Basis Income Statement 2008 - 2011 [1]

                                                                                                                     Income Tax Basis
                                                                          [2]                                [3]                            [4]                               [5]
                                                                         2008                               2009                           2010                              2011
       Revenue
              Service Fees                                     15,005,032          99.5%        15,409,876           99.9%        17,735,364          94.6%        20,394,339           96.3%
              Interest - ESOT                                         -             0.0%                -             0.0%                -            0.0%                -              0.0%
              Dividends & Interest                                 61,380           0.4%                -             0.0%                -            0.0%           161,582             0.8%
              Cost Reimbursements                                     -             0.0%                -             0.0%           950,000           5.1%           700,000             3.3%
              Other                                                10,623           0.1%            20,361            0.1%            61,094           0.3%           (71,075)           -0.3%
       Total Revenue                                           15,077,035         100.0%        15,430,237          100.0%        18,746,458         100.0%        21,184,846          100.0%
           Revenue Growth                                                                            2.34%                            21.49%                           13.01%

       Operating Expenses
           Depreciation & Amortization                            441,362            2.9%          175,909            1.1%           214,257            1.1%          208,570            1.0%
           Salaries And Wages                                   5,811,929           38.5%        7,379,253           47.8%         7,194,179           38.4%        8,156,286           38.5%
       [6] Bonuses                                              2,352,000           15.6%        1,579,000           10.2%         2,904,000           15.5%        3,129,000           14.8%
           Engineering Consultants/Subconsultants               2,221,372           14.7%        1,577,431           10.2%         1,792,099            9.6%        2,430,306           11.5%
           Taxes, Other Than Income Taxes                       1,048,317            7.0%        1,154,341            7.5%         1,363,626            7.3%        1,523,984            7.2%
           Profit Sharing Plan Contribution/401k                  819,891            5.4%          906,128            5.9%           994,575            5.3%        1,132,532            5.3%
           Insurance                                              624,917            4.1%          757,188            4.9%         1,049,594            5.6%        1,050,956            5.0%
           Office                                                 240,951            1.6%          288,970            1.9%           336,898            1.8%          352,941            1.7%
           Rent                                                   345,941            2.3%          343,001            2.2%           335,421            1.8%          300,995            1.4%
           Outside Services                                        83,967            0.6%           96,189            0.6%            54,290            0.3%          287,754            1.4%
           Vehicle                                                186,631            1.2%          170,400            1.1%           183,092            1.0%          236,111            1.1%
           Travel                                                 197,536            1.3%          183,207            1.2%           153,878            0.8%          220,611            1.0%
           Telephone And Utilities                                 81,778            0.5%           80,691            0.5%            84,892            0.5%           97,587            0.5%
           Reproduction                                            30,777            0.2%           21,853            0.1%            33,084            0.2%           59,924            0.3%
           Employees' Benefits                                     47,715            0.3%           62,228            0.4%            80,075            0.4%           56,579            0.3%
           Advertising, Entertainment And Promotion                23,410            0.2%           30,285            0.2%            33,805            0.2%           50,371            0.2%
           Seminars and Conventions                                35,148            0.2%           40,215            0.3%            31,770            0.2%           37,266            0.2%
           Professional Fees                                       29,726            0.2%           27,556            0.2%            18,464            0.1%           33,160            0.2%
           Licenses, Dues, and Subscription                        25,222            0.2%           26,301            0.2%            37,987            0.2%           40,620            0.2%
           Other Direct Costs                                      19,620            0.1%           26,852            0.2%             9,793            0.1%              -              0.0%
       Total Operating Expenses                                14,668,210           97.3%       14,926,998           96.7%        16,905,779           90.2%       19,405,553           91.6%

       Operating Income                                           408,825            2.7%          503,239            3.3%         1,840,679            9.8%        1,779,293            8.4%
           Operating Margin                                          2.7%                             3.3%                              9.8%                             8.4%

       Interest Expense                                               -              0.0%              -              0.0%               -              0.0%              -              0.0%
       Pretax Income                                              408,825            2.7%          503,239            3.3%         1,840,679            9.8%        1,779,293            8.4%

       Income Taxes                                               148,300            1.0%          172,900            1.1%           626,667            3.3%          628,000            3.0%
       Net Income                                                 260,525            1.7%          330,339            2.1%         1,214,012            6.5%        1,151,293            5.4%
            Net Income Margin                                        1.7%                             2.1%                              6.5%                             5.4%
            Effective Tax Rate                                      36.3%                            34.4%                             34.0%                            35.3%

       Notes/Sources:
       [1] 2010 & 2011 represent standalone BKC financials. I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). Because I
           do not have available a breakdown of 2008 and 2009 financials between BKC and BKM, I have used the B+K financials.
       [2] RHYL001155 - 1490 at RHYL001173.
       [3] RHYL001491 - 1781 at RHYL001510.
       [4] RHYL001782 - 2120 at RHYL001817.
       [5] RHYL002121 - 2425 at RHYL002128.
       [6] Bonus amounts are not included in the Robert HY Leong compiled financial statements. They have been added retrospectively based on information provided to
           LVA by Brian Bowers (LIBRA-DOL INV004215 - 4216 at LIBRA-DOL INV004216). Salaries and Wages expense lines are net of any yearly bonus amounts.




Confidential                                                                                                                                                                                     CRAI
                                                                                              Page 1 of 1
               Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 85 of 120                                                                                                  PageID
                                                #: 10820

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 1.4: BKC Accrual Basis Income Statement 2008 - 2011 [1]

                                                                                     Income Tax Basis                                                       Accrual Basis
                                                                           [2]                                 [3]                              [4]                                  [5]
                                                                          2008                                2009                             2010                                 2011
      Revenue
             Service Fees                                       15,005,032           99.5%         15,409,876          99.9%         23,358,663           95.9%         20,119,338            96.2%
             Interest - ESOT                                           -              0.0%                 -            0.0%                 -             0.0%                 -               0.0%
             Dividends & Interest                                   61,380            0.4%                 -            0.0%                 -             0.0%            161,582              0.8%
             Cost Reimbursements                                       -              0.0%                 -            0.0%            950,000            3.9%            700,000              3.3%
             Other                                                  10,623            0.1%             20,361           0.1%             61,094            0.3%            (71,075)            -0.3%
      Total Revenue                                             15,077,035          100.0%         15,430,237         100.0%         24,369,757          100.0%         20,909,845           100.0%
          Revenue Growth                                                                                2.34%                            57.94%                            -14.20%

      Operating Expenses
          Depreciation & Amortization                              441,362            2.9%            175,909            1.1%           213,933            0.9%            210,555             1.0%
          Salaries And Wages                                     5,811,929           38.5%          7,379,253           47.8%         8,538,769           35.0%          8,332,560            39.8%
      [6] Bonuses                                                2,352,000           15.6%          1,579,000           10.2%         2,904,000           11.9%          3,129,000            15.0%
          Engineering Consultants/Subconsultants                 2,221,372           14.7%          1,577,431           10.2%         2,342,792            9.6%          2,194,283            10.5%
          Taxes, Other Than Income Taxes                         1,048,317            7.0%          1,154,341            7.5%         1,592,626            6.5%          1,522,184             7.3%
          Profit Sharing Plan Contribution/401k                    819,891            5.4%            906,128            5.9%           994,575            4.1%          1,132,532             5.4%
          Insurance                                                624,917            4.1%            757,188            4.9%         1,059,594            4.3%          1,050,956             5.0%
          Office                                                   240,951            1.6%            288,970            1.9%           351,898            1.4%            352,941             1.7%
          Rent                                                     345,941            2.3%            343,001            2.2%           335,421            1.4%            300,995             1.4%
          Outside Services                                          83,967            0.6%             96,189            0.6%            54,290            0.2%            287,754             1.4%
          Vehicle                                                  186,631            1.2%            170,400            1.1%           190,092            0.8%            236,111             1.1%
          Travel                                                   197,536            1.3%            183,207            1.2%           153,878            0.6%            220,611             1.1%
          Telephone And Utilities                                   81,778            0.5%             80,691            0.5%            89,892            0.4%             97,587             0.5%
          Reproduction                                              30,777            0.2%             21,853            0.1%            36,084            0.1%             59,924             0.3%
          Employees' Benefits                                       47,715            0.3%             62,228            0.4%            90,075            0.4%             56,579             0.3%
          Advertising, Entertainment And Promotion                  23,410            0.2%             30,285            0.2%            33,805            0.1%             50,371             0.2%
          Seminars and Conventions                                  35,148            0.2%             40,215            0.3%            31,770            0.1%             37,266             0.2%
          Professional Fees                                         29,726            0.2%             27,556            0.2%            18,464            0.1%             33,160             0.2%
          Licenses, Dues, and Subscription                          25,222            0.2%             26,301            0.2%            37,987            0.2%             40,620             0.2%
          Other Direct Costs                                        19,620            0.1%             26,852            0.2%             9,793            0.0%                -               0.0%
      Total Operating Expenses                                  14,668,210           97.3%         14,926,998           96.7%        19,079,738           78.3%         19,345,989            92.5%

      Operating Income                                             408,825            2.7%              503,239          3.3%         5,290,019           21.7%             1,563,856          7.5%
          Operating Margin                                            2.7%                                 3.3%                           21.7%                                  7.5%

      Interest Expense                                                 -              0.0%                  -            0.0%               -              0.0%                   -            0.0%
      Pretax Income                                                408,825            2.7%              503,239          3.3%         5,290,019           21.7%             1,563,856          7.5%

      Income Taxes                                                 148,300            1.0%              172,900          1.1%         1,833,667            7.5%               541,000          2.6%
      Net Income                                                   260,525            1.7%              330,339          2.1%         3,456,352           14.2%             1,022,856          4.9%
           Net Income Margin                                          1.7%                                 2.1%                           14.2%                                  4.9%
           Effective Tax Rate                                        36.3%                                34.4%                           34.7%                                 34.6%

      Notes/Sources:
      [1] 2010 & 2011 represent standalone BKC financials. I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). Because I
          do not have available a breakdown of 2008 and 2009 financials between BKC and BKM, I have used the B+K financials.
      [2] RHYL001155 - 1490 at RHYL001173.
      [3] RHYL001491 - 1781 at RHYL001510.
      [4] RHYL000549 - 587 at RHYL000550.
      [5] RHYL000588 - 679 at RHYL000637.
      [6] Bonus amounts are not included in the Robert HY Leong compiled financial statements. They have been added retrospectively based on information provided to
          LVA by Brian Bowers (LIBRA-DOL INV004215 - 4216 at LIBRA-DOL INV004216). Salaries and Wages expense lines are net of any yearly bonus amounts.




Confidential                                                                                                                                                                                           CRAI
                                                                                                 Page 1 of 1
                Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 86 of 120                                                                                                                                         PageID
                                                 #: 10821

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 1.5: Accrual and Cash Basis Income Statements 2010 - 2011

                                                                                                            Income Tax Basis                                                                            Accrual Basis
                                                                       [1]               [2]          = [1] + [2]          [3]               [4]          = [3] + [4]      [5]         [5]          [5]               [6]        [6]          [7]
                                                                      Cons.             Mgt.            Comb.            Cons.              Mgt.            Comb.         Cons.       Mgt.         Comb.            Cons.       Mgt.         Comb.
                                                                      2010              2010             2010            2011               2011             2011         2010        2010         2010             2011        2011         2011
      Revenue
              Service Fees                                           17,735,364        3,858,026       21,593,390        20,394,339        1,609,777       22,004,116    23,358,663   4,130,824    27,489,487     20,119,338    1,405,993    21,525,331
              Interest - ESOT                                               -                -                -                 -                -                -             -           -             -              -            -             -
              Dividends & Interest                                          -                -                -             161,582              -            161,582           -           -             -          161,582          -         161,582
              Cost Reimbursements                                       950,000              -            950,000           700,000              -            700,000       950,000    (950,000)          -          700,000     (700,000)          -
              Other                                                      61,094              -             61,094           (71,075)             -            (71,075)       61,094         -          61,094        (71,075)         -         (71,075)
      Total Revenue                                                  18,746,458        3,858,026       22,604,484        21,184,846        1,609,777       22,794,623    24,369,757   3,180,824    27,550,581     20,909,845      705,993    21,615,838
          Revenue Growth

      Operating Expenses
          Depreciation & Amortization                                   214,257              -            214,257           208,570              -            208,570       213,933         -         213,933        210,555         -          210,555
          Salaries And Wages                                          7,194,179          623,719        7,817,898         8,156,286          433,842        8,590,128     8,538,769         -       8,538,769      8,332,560         -        8,332,560
      [8] Bonuses                                                     2,904,000              -          2,904,000         3,129,000              -          3,129,000     2,904,000         -       2,904,000      3,129,000         -        3,129,000
          Engineering Consultants/Subconsultants                      1,792,099        2,348,459        4,140,558         2,430,306          655,095        3,085,401     2,342,792   2,369,377     4,712,169      2,194,283     959,455      3,153,738
          Taxes, Other Than Income Taxes                              1,363,626          103,803        1,467,429         1,523,984           73,250        1,597,234     1,592,626      78,265     1,670,891      1,522,184      19,732      1,541,916
          Profit Sharing Plan Contribution/401k                         994,575           73,408        1,067,983         1,132,532           52,164        1,184,696       994,575         -         994,575      1,132,532         -        1,132,532
          Insurance                                                   1,049,594           47,354        1,096,948         1,050,956           36,513        1,087,469     1,059,594       7,463     1,067,057      1,050,956       2,540      1,053,496
          Office                                                        336,898           49,091          385,989           352,941           57,161          410,102       351,898      11,380       363,278        352,941       8,885        361,826
          Rent                                                          335,421           33,542          368,963           300,995           23,553          324,548       335,421         -         335,421        300,995         -          300,995
          Outside Services                                               54,290           22,901           77,191           287,754           21,304          309,058        54,290      22,901        77,191        287,754         -          287,754
          Vehicle                                                       183,092            9,912          193,004           236,111           18,486          254,597       190,092         757       190,849        236,111         -          236,111
          Travel                                                        153,878            6,815          160,693           220,611            5,869          226,480       153,878       2,292       156,170        220,611       1,628        222,239
          Telephone And Utilities                                        84,892            9,885           94,777            97,587            6,897          104,484        89,892       1,396        91,288         97,587         -           97,587
          Reproduction                                                   33,084           30,269           63,353            59,924           11,526           71,450        36,084      26,961        63,045         59,924       6,837         66,761
          Employees' Benefits                                            80,075            4,564           84,639            56,579           17,263           73,842        90,075         -          90,075         56,579         -           56,579
          Advertising, Entertainment And Promotion                       33,805            6,085           39,890            50,371              -             50,371        33,805         -          33,805         50,371         -           50,371
          Seminars and Conventions                                       31,770            3,187           34,957            37,266            2,099           39,365        31,770         -          31,770         37,266         -           37,266
          Professional Fees                                              18,464            5,748           24,212            33,160            2,595           35,755        18,464       5,748        24,212         33,160         -           33,160
          Licenses, Dues, and Subscription                               37,987              -             37,987            40,620              -             40,620        37,987         -          37,987         40,620         -           40,620
          Other Direct Costs                                              9,793           65,580           75,373               -                -                -           9,793         -           9,793            -           -              -
      Total Operating Expenses                                       16,905,779        3,444,322       20,350,101        19,405,553        1,417,617       20,823,170    19,079,738   2,526,540    21,606,278     19,345,989     999,077     20,345,066

      Operating Income                                                1,840,679          413,704         2,254,383        1,779,293          192,160         1,971,453    5,290,019    654,284      5,944,303      1,563,856    (293,084)     1,270,772
          Operating Margin                                                 9.8%            10.7%             10.0%             8.4%            11.9%              8.6%        21.7%      20.6%          21.6%           7.5%      -41.5%           5.9%

      Interest Expense                                                      -                -                 -                -                -                 -            -          -              -              -           -              -
      Pretax Income                                                   1,840,679          413,704         2,254,383        1,779,293          192,160         1,971,453    5,290,019    654,284      5,944,303      1,563,856    (293,084)     1,270,772

      Income Taxes                                                      626,667          162,000           788,667          628,000           75,000           703,000    1,833,667    259,000      2,092,667        541,000    (119,000)      422,000
      Net Income                                                      1,214,012          251,704         1,465,716        1,151,293          117,160         1,268,453    3,456,352    395,284      3,851,636      1,022,856    (174,084)      848,772
           Net Income Margin                                               6.5%             6.5%              6.5%             5.4%             7.3%              5.6%        14.2%      12.4%          14.0%           4.9%      -24.7%          3.9%
           Effective Tax Rate                                             34.0%            39.2%             35.0%            35.3%            39.0%             35.7%        34.7%      39.6%          35.2%          34.6%       40.6%         33.2%

      Notes/Sources:
      [1] RHYL001782 - 2120 at RHYL001817.
      [2] RHYL000549 - 587 at RHYL000563.
      [3] RHYL002121 - 2425 at RHYL002128.
      [4] RHYL000588 - 679 at RHYL000672.
      [5] RHYL000549 - 587 at RHYL000550.
      [6] RHYL000588 - 679 at RHYL000637.
      [7] RHYL000588 - 679 at RHYL000634 - 635.
      [8] Bonus amounts are not included in the Robert HY Leong compiled financial statements. They have been added retrospectively based on information provided to
          LVA by Brian Bowers (LIBRA-DOL INV004215 - 4216 at LIBRA-DOL INV004216). Salaries and Wages expense lines are net of any yearly bonus amounts.




Confidential                                                                                                                                                                                                                                               CRAI
                                                                                                                                        Page 1 of 1
                Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 87 of 120                                                                                                                                    PageID
                                                 #: 10822

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 1.6: Common Size Accrual and Cash Basis Income Statements 2010 - 2011

                                                                                                            Income Tax Basis                                                                        Accrual Basis
                                                                       [1]               [2]          = [1] + [2]          [3]               [4]          = [3] + [4]     [5]        [5]        [5]               [6]       [6]        [7]
                                                                      Cons.             Mgt.            Comb.            Cons.              Mgt.            Comb.        Cons.      Mgt.       Comb.            Cons.      Mgt.       Comb.
                                                                      2010              2010             2010            2011               2011             2011        2010       2010       2010             2011       2011       2011
      Revenue
              Service Fees                                                94.6%           100.0%             95.5%            96.3%           100.0%             96.5%      95.9%     129.9%       99.8%           96.2%     199.2%      99.6%
              Interest - ESOT                                              0.0%             0.0%              0.0%             0.0%             0.0%              0.0%       0.0%       0.0%        0.0%            0.0%       0.0%       0.0%
              Dividends & Interest                                         0.0%             0.0%              0.0%             0.8%             0.0%              0.7%       0.0%       0.0%        0.0%            0.8%       0.0%       0.7%
              Cost Reimbursements                                          5.1%             0.0%              4.2%             3.3%             0.0%              3.1%       3.9%     -29.9%        0.0%            3.3%     -99.2%       0.0%
              Other                                                        0.3%             0.0%              0.3%            -0.3%             0.0%             -0.3%       0.3%       0.0%        0.2%           -0.3%       0.0%      -0.3%
      Total Revenue                                                      100.0%           100.0%            100.0%           100.0%           100.0%            100.0%     100.0%     100.0%      100.0%          100.0%     100.0%     100.0%
          Revenue Growth

      Operating Expenses
          Depreciation & Amortization                                      1.1%             0.0%              0.9%             1.0%             0.0%              0.9%       0.9%       0.0%        0.8%            1.0%       0.0%       1.0%
          Salaries And Wages                                              38.4%            16.2%             34.6%            38.5%            27.0%             37.7%      35.0%       0.0%       31.0%           39.8%       0.0%      38.5%
      [8] Bonuses                                                         15.5%             0.0%             12.8%            14.8%             0.0%             13.7%      11.9%       0.0%       10.5%           15.0%       0.0%      14.5%
          Engineering Consultants/Subconsultants                           9.6%            60.9%             18.3%            11.5%            40.7%             13.5%       9.6%      74.5%       17.1%           10.5%     135.9%      14.6%
          Taxes, Other Than Income Taxes                                   7.3%             2.7%              6.5%             7.2%             4.6%              7.0%       6.5%       2.5%        6.1%            7.3%       2.8%       7.1%
          Profit Sharing Plan Contribution/401k                            5.3%             1.9%              4.7%             5.3%             3.2%              5.2%       4.1%       0.0%        3.6%            5.4%       0.0%       5.2%
          Insurance                                                        5.6%             1.2%              4.9%             5.0%             2.3%              4.8%       4.3%       0.2%        3.9%            5.0%       0.4%       4.9%
          Office                                                           1.8%             1.3%              1.7%             1.7%             3.6%              1.8%       1.4%       0.4%        1.3%            1.7%       1.3%       1.7%
          Rent                                                             1.8%             0.9%              1.6%             1.4%             1.5%              1.4%       1.4%       0.0%        1.2%            1.4%       0.0%       1.4%
          Outside Services                                                 0.3%             0.6%              0.3%             1.4%             1.3%              1.4%       0.2%       0.7%        0.3%            1.4%       0.0%       1.3%
          Vehicle                                                          1.0%             0.3%              0.9%             1.1%             1.1%              1.1%       0.8%       0.0%        0.7%            1.1%       0.0%       1.1%
          Travel                                                           0.8%             0.2%              0.7%             1.0%             0.4%              1.0%       0.6%       0.1%        0.6%            1.1%       0.2%       1.0%
          Telephone And Utilities                                          0.5%             0.3%              0.4%             0.5%             0.4%              0.5%       0.4%       0.0%        0.3%            0.5%       0.0%       0.5%
          Reproduction                                                     0.2%             0.8%              0.3%             0.3%             0.7%              0.3%       0.1%       0.8%        0.2%            0.3%       1.0%       0.3%
          Employees' Benefits                                              0.4%             0.1%              0.4%             0.3%             1.1%              0.3%       0.4%       0.0%        0.3%            0.3%       0.0%       0.3%
          Advertising, Entertainment And Promotion                         0.2%             0.2%              0.2%             0.2%             0.0%              0.2%       0.1%       0.0%        0.1%            0.2%       0.0%       0.2%
          Seminars and Conventions                                         0.2%             0.1%              0.2%             0.2%             0.1%              0.2%       0.1%       0.0%        0.1%            0.2%       0.0%       0.2%
          Professional Fees                                                0.1%             0.1%              0.1%             0.2%             0.2%              0.2%       0.1%       0.2%        0.1%            0.2%       0.0%       0.2%
          Licenses, Dues, and Subscription                                 0.2%             0.0%              0.2%             0.2%             0.0%              0.2%       0.2%       0.0%        0.1%            0.2%       0.0%       0.2%
          Other Direct Costs                                               0.1%             1.7%              0.3%             0.0%             0.0%              0.0%       0.0%       0.0%        0.0%            0.0%       0.0%       0.0%
      Total Operating Expenses                                            90.2%            89.3%             90.0%            91.6%            88.1%             91.4%      78.3%      79.4%       78.4%           92.5%     141.5%      94.1%

      Operating Income                                                     9.8%            10.7%             10.0%             8.4%            11.9%              8.6%      21.7%      20.6%       21.6%            7.5%     -41.5%       5.9%



      Interest Expense                                                     0.0%             0.0%              0.0%             0.0%             0.0%              0.0%       0.0%       0.0%        0.0%            0.0%       0.0%       0.0%
      Pretax Income                                                        9.8%            10.7%             10.0%             8.4%            11.9%              8.6%      21.7%      20.6%       21.6%            7.5%     -41.5%       5.9%

      Income Taxes                                                         3.3%                4.2%           3.5%             3.0%                4.7%           3.1%       7.5%       8.1%        7.6%            2.6%     -16.9%       2.0%
      Net Income                                                           6.5%                6.5%           6.5%             5.4%                7.3%           5.6%      14.2%      12.4%       14.0%            4.9%     -24.7%       3.9%




      Notes/Sources:
      [1] RHYL001782 - 2120 at RHYL001817.
      [2] RHYL000549 - 587 at RHYL000563.
      [3] RHYL002121 - 2425 at RHYL002128.
      [4] RHYL000588 - 679 at RHYL000672.
      [5] RHYL000549 - 587 at RHYL000550.
      [6] RHYL000588 - 679 at RHYL000637.
      [7] RHYL000588 - 679 at RHYL000634 - 635.
      [8] Bonus amounts are not included in the Robert HY Leong compiled financial statements. They have been added retrospectively based on information provided to
          LVA by Brian Bowers (LIBRA-DOL INV004215 - 4216 at LIBRA-DOL INV004216). Salaries and Wages expense lines are net of any yearly bonus amounts.




Confidential                                                                                                                                                                                                                                     CRAI
                                                                                                                                        Page 1 of 1
               Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 88 of 120                                                                                         PageID
                                                #: 10823

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 2.1: B+K Cash Basis Balance Sheet 2008 - 2011 [1]

                                                                                                                        Income Tax Basis
                                                                            [2]                                 [3]                           [4], [5]                         [6], [7]
                                                                           2008                                2009                            2010                             2011
       ASSETS
       Current Assets
           Cash                                                     313,466           14.1%           702,747           25.9%           638,165           13.5%           401,684          7.4%
           General Excise Tax Refund Receivable                         -              0.0%               -              0.0%            30,677            0.6%             7,092          0.1%
           Investments in Marketable Securities                         -              0.0%               -              0.0%               -              0.0%         3,364,161         61.7%
           Investments in LLCs                                          -              0.0%               -              0.0%               -              0.0%           248,674          4.6%
           Investments                                              202,465            9.1%           266,295            9.8%         2,546,605           53.7%               -            0.0%
           Advances to Officers                                      11,400            0.5%             5,000            0.2%             5,400            0.1%             4,800          0.1%
           Prepaid Income Taxes                                      19,813            0.9%               -              0.0%               -              0.0%           155,999          2.9%
       Total Current Assets                                         547,144           24.7%           974,042           35.9%         3,220,847           67.9%         4,182,410         76.7%

       Property & Equipment
           Furniture, Fixtures and Equipment                         430,907           19.4%          433,416           16.0%           500,912           10.6%           596,642          10.9%
           Leasehold Improvements                                    728,422           32.8%          728,422           26.8%           728,422           15.4%           728,422          13.4%
           Vehicles                                                  668,773           30.1%          724,406           26.7%           814,859           17.2%           864,740          15.9%
       Gross Property & Equipment                                  1,828,102           82.4%        1,886,244           69.5%         2,044,193           43.1%         2,189,804          40.1%

       Accumulated Depreciation                                     (909,592)         -41.0%        (1,041,801)         -38.4%       (1,239,066)         -26.1%        (1,447,635)        -26.5%
       Net Property and Equipment                                    918,510           41.4%           844,443           31.1%          805,127           17.0%           742,169          13.6%

       Notes Receivable From Affiliate                               753,451          34.0%           897,413           33.0%           715,319           15.1%           530,717           9.7%
       Total Assets                                                2,219,105         100.0%         2,715,898          100.0%         4,741,293          100.0%         5,455,296         100.0%

       LIABILITIES & SHAREHOLDERS EQUITY

       Current Liabilities
           Accrued Liabilities                                          -              0.0%               -              0.0%               -              0.0%               -            0.0%
           Taxes, Other than Income Taxes                             1,227            0.1%            50,807            1.9%            34,383            0.7%            11,521          0.2%
           Profit Sharing Plan Contribution Payable                 819,891           36.9%           906,129           33.4%           994,575           21.0%         1,132,532         20.8%
           Income Taxes Payable                                         -              0.0%            29,713            1.1%           569,545           12.0%               -            0.0%
           Other Current Liabilities                                    -              0.0%               923            0.0%               -              0.0%               -            0.0%
       Total Liabilities                                            821,118           37.0%           987,572           36.4%         1,598,503           33.7%         1,144,053         21.0%

       Shareholders' Equity
           Common Stock                                               10,000           0.5%            10,000            0.4%            20,000            0.4%            20,000          0.4%
           Retained Earnings                                       1,387,987          62.5%         1,718,326           63.3%         3,122,790           65.9%         4,291,243         78.7%
       Total Shareholders' Equity                                  1,397,987          63.0%         1,728,326           63.6%         3,142,790           66.3%         4,311,243         79.0%

       Total Liab. & Shareholders' Equity                          2,219,105         100.0%         2,715,898          100.0%         4,741,293          100.0%         5,455,296         100.0%

       Total Common Shares Outstanding                                   100                                 100                            100                               100

       Notes/Sources:
       [1] I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). For 2010 and 2011, separate financials were prepared
           for BKC and BKM, but those financials have been consolidated for purposes of this presentation.
       [2] RHYL001155 - 1490 at RHYL001172.
       [3] RHYL001491 - 1781 at RHYL001509.
       [4] RHYL001782 - 2120 at RHYL001816.
       [5] RHYL000549 - 587 at RHYL000562.
       [6] RHYL002121 - 2425 at RHYL002127.
       [7] RHYL000588 - 679 at RHYL000671.




Confidential                                                                                                                                                                                       CRAI
                                                                                               Page 1 of 1
               Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 89 of 120                                                                                                                        PageID
                                                #: 10824

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 2.2: B+K Accrual Basis Balance Sheet 2008 - 2012 [1]

                                                                                    Income Tax Basis                                                                       Accrual Basis
                                                                          [2]                               [3]                               [4]                               [5]                            [6]
                                                                         2008                              2009                              2010                              2011                         31-Aug-12
      ASSETS
      Current Assets
          Cash                                                     313,466           14.1%           702,747           25.9%           638,165            5.8%           401,685              3.7%     3,389,992          22.0%
          Contracts Receivable                                         -              0.0%               -              0.0%         4,157,052           37.6%         3,956,267             36.0%     2,701,320          17.6%
          Allowance for Doubtful Accounts                              -              0.0%               -              0.0%           (32,804)          -0.3%           (28,572)            -0.3%           -             0.0%
          Costs in Excess of Billings                                  -              0.0%               -              0.0%         1,771,849           16.0%         1,489,617             13.5%     4,105,595          26.7%
          General Excise Tax Refund Receivable                         -              0.0%               -              0.0%               -              0.0%               -                0.0%           -             0.0%
          Investments                                             202,465             9.1%          266,295             9.8%         2,664,925           24.1%               -                0.0%           -             0.0%
          Investments in Marketable Securities                         -              0.0%               -              0.0%               -              0.0%         3,173,903             28.9%     3,438,502          22.3%
          Investments in LLC's                                         -              0.0%               -              0.0%               -              0.0%           248,674              2.3%       248,674           1.6%
          Advances to Officers                                      11,400            0.5%             5,000            0.2%             5,400            0.0%             4,800              0.0%         4,800           0.0%
          Employee Advances                                            -              0.0%               -              0.0%               -              0.0%               -                0.0%           -             0.0%
          Note Receivable from Affiliate                               -              0.0%               -              0.0%               -              0.0%           121,843              1.1%        90,998           0.6%
          Prepaid Income Taxes                                      19,813            0.9%               -              0.0%               -              0.0%           155,999              1.4%           -             0.0%
      Total Current Assets                                        547,144           24.7%           974,042           35.9%         9,204,587           83.3%         9,524,216             86.6%    13,979,881          90.8%

      Property & Equipment
          Furniture, Fixtures and Equipment                        430,907          19.4%            433,416           16.0%           500,912           4.5%            596,642             5.4%       619,329           4.0%
          Leasehold Improvements                                   728,422          32.8%            728,422           26.8%           728,422           6.6%            728,422             6.6%       728,422           4.7%
          Vehicles                                                 668,773          30.1%            724,406           26.7%           814,859           7.4%            864,740             7.9%       962,326           6.3%
      Gross Property & Equipment                                 1,828,102          82.4%          1,886,244           69.5%         2,044,193          18.5%          2,189,804            19.9%     2,310,077          15.0%

      Accumulated Depreciation                                   (909,592)          -41.0%        (1,041,801)         -38.4%          (918,220)          -8.3%        (1,128,774)           -10.3%    (1,226,039)         -8.0%
      Net Property and Equipment                                  918,510            41.4%           844,443           31.1%         1,125,973           10.2%         1,061,030              9.7%     1,084,038           7.0%

      Notes Receivable From Affiliate                              753,451          34.0%            897,413           33.0%           715,319           6.5%            408,874              3.7%       325,724           2.1%
      Total Assets                                              2,219,105         100.0%          2,715,898          100.0%        11,045,879         100.0%         10,994,120            100.0%    15,389,643         100.0%

      LIABILITIES & SHAREHOLDERS EQUITY
      Current Liabilities
          Accounts Payable                                            -               0.0%              -               0.0%           621,611            5.6%           689,948              6.3%       752,532           4.9%
          Accrued Liabilities                                         -               0.0%              -               0.0%         1,344,590           12.2%         1,520,864             13.8%     1,625,643          10.6%
          Taxes, Other than Income Taxes                            1,227             0.1%           50,807             1.9%           244,006            2.2%           220,029              2.0%       353,522           2.3%
          Profit Sharing Plan Contribution Payable                819,891            36.9%          906,129            33.4%           994,575            9.0%         1,132,532             10.3%       600,000           3.9%
          Income Taxes Payable                                        -               0.0%           29,713             1.1%           569,545            5.2%               -                0.0%       877,501           5.7%
          Deferred Income Taxes Payable                               -               0.0%              -               0.0%         1,346,000           12.2%           957,000              8.7%     1,478,900           9.6%
          Other Current Liabilities                                    -              0.0%              923             0.0%               -              0.0%               -                0.0%           -             0.0%
      Total Liabilities                                           821,118           37.0%           987,572           36.4%         5,120,327           46.4%         4,520,373             41.1%     5,688,098          37.0%

      Shareholders' Equity
          Common Stock                                              10,000            0.5%            10,000            0.4%            20,000            0.2%            20,000              0.2%        20,000           0.1%
          Retained Earnings                                      1,387,987           62.5%         1,718,326           63.3%         5,829,232           52.8%         6,578,005             59.8%     9,700,576          63.0%
          Accumulated Other Comprehensive Income                       -              0.0%               -              0.0%            76,320            0.7%          (124,258)            -1.1%       (19,031)         -0.1%
      Total Shareholders' Equity                                1,397,987           63.0%         1,728,326           63.6%         5,925,552           53.6%         6,473,747             58.9%     9,701,545          63.0%

      Total Liab. & Shareholders' Equity                        2,219,105         100.0%          2,715,898          100.0%        11,045,879         100.0%         10,994,120            100.0%    15,389,643         100.0%

      Total Common Shares Outstanding                                 100                               100                                 n/a                               n/a                             n/a

      Notes/Sources:
      [1] I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). For 2010 and 2011, separate financials were prepared
          for BKC and BKM, but those financials have been consolidated for purposes of this presentation.
      [2] RHYL001155 - 1490 at RHYL001172.
      [3] RHYL001491 - 1781 at RHYL001509.
      [4] RHYL000549 - 587 at RHYL000550.
      [5] RHYL000588 - 679 at RHYL000629, RHYL000632 - 633.
      [6] RHYL000680 - 836 at RHYL000683 - 684. These workpapers only include year-to-date financials through August 31, 2012.




Confidential                                                                                                                                                                                                                      CRAI
                                                                                                                  Page 1 of 1
            Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 90 of 120                                                                                                    PageID
                                             #: 10825

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 2.3: BKC Cash Basis Balance Sheet 2008 - 2011 [1]

                                                                                                                          Income Tax Basis
                                                                             [2]                                [3]                               [4]                               [5]
                                                                            2008                               2009                              2010                              2011
      ASSETS
      Current Assets
          Cash                                                       313,466           14.1%            702,747           25.9%           238,690            5.5%             84,345          1.7%
          General Excise Tax Refund Receivable                           -              0.0%                -              0.0%               -              0.0%                -            0.0%
          Investments in Marketable Securities                           -              0.0%                -              0.0%               -              0.0%          3,364,161         66.8%
          Investments in LLCs                                            -              0.0%                -              0.0%               -              0.0%            248,674          4.9%
          Investments                                                202,465            9.1%            266,295            9.8%         2,546,605           59.1%                -            0.0%
          Advances to Officers                                        11,400            0.5%              5,000            0.2%             5,400            0.1%              4,800          0.1%
          Prepaid Income Taxes                                        19,813            0.9%                -              0.0%               -              0.0%             62,818          1.2%
      Total Current Assets                                           547,144           24.7%            974,042           35.9%         2,790,695           64.7%          3,764,798         74.7%

      Property & Equipment
          Furniture, Fixtures and Equipment                           430,907           19.4%           433,416           16.0%           500,912            11.6%           596,642          11.8%
          Leasehold Improvements                                      728,422           32.8%           728,422           26.8%           728,422            16.9%           728,422          14.5%
          Vehicles                                                    668,773           30.1%           724,406           26.7%           814,859            18.9%           864,740          17.2%
      Gross Property & Equipment                                    1,828,102           82.4%         1,886,244           69.5%         2,044,193            47.4%         2,189,804          43.5%

      Accumulated Depreciation                                       (909,592)         -41.0%        (1,041,801)         -38.4%         (1,239,066)         -28.7%        (1,447,635)        -28.7%
      Net Property and Equipment                                      918,510           41.4%           844,443           31.1%            805,127           18.7%           742,169          14.7%

      Notes Receivable From Affiliate                                 753,451          34.0%            897,413           33.0%           715,319           16.6%            530,717          10.5%
      Total Assets                                                  2,219,105         100.0%          2,715,898          100.0%         4,311,141          100.0%          5,037,684         100.0%

      LIABILITIES & SHAREHOLDERS EQUITY

      Current Liabilities
          Accrued Liabilities                                            -              0.0%                -              0.0%               -              0.0%                -            0.0%
          Taxes, Other than Income Taxes                               1,227            0.1%             50,807            1.9%            34,383            0.8%             11,521          0.2%
          Profit Sharing Plan Contribution Payable                   819,891           36.9%            906,129           33.4%           994,575           23.1%          1,132,532         22.5%
          Income Taxes Payable                                           -              0.0%             29,713            1.1%           439,845           10.2%                -            0.0%
          Other Current Liabilities                                      -              0.0%                923            0.0%               -              0.0%                -            0.0%
      Total Liabilities                                              821,118           37.0%            987,572           36.4%         1,468,803           34.1%          1,144,053         22.7%

      Shareholders' Equity
          Common Stock                                                 10,000           0.5%             10,000            0.4%            10,000            0.2%             10,000          0.2%
          Retained Earnings                                         1,387,987          62.5%          1,718,326           63.3%         2,832,338           65.7%          3,883,631         77.1%
      Total Shareholders' Equity                                    1,397,987          63.0%          1,728,326           63.6%         2,842,338           65.9%          3,893,631         77.3%

      Total Liab. & Shareholders' Equity                            2,219,105         100.0%          2,715,898          100.0%         4,311,141          100.0%          5,037,684         100.0%

      Total Common Shares Outstanding                                    100                                100                               100                                100

      Notes/Sources:
      [1] 2010 & 2011 represent standalone BKC financials. I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). Because I
          do not have available a breakdown of 2008 and 2009 financials between BKC and BKM, I have used the B+K financials.
      [2] RHYL001155 - 1490 at RHYL001172.
      [3] RHYL001491 - 1781 at RHYL001509.
      [4] RHYL001782 - 2120 at RHYL001816.
      [5] RHYL002121 - 2425 at RHYL002127.




                                                                                                                                                                                                      CRAI
Confidential                                                                                     Page 1 of 1
               Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 91 of 120                                                                                                         PageID
                                                #: 10826

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 2.4: BKC Accrual Basis Balance Sheet 2008 - 2011 [1]

                                                                                         Income Tax Basis                                                         Accrual Basis
                                                                              [2]                                 [3]                                [4]                                 [5]
                                                                             2008                                2009                               2010                                2011
       ASSETS
       Current Assets
           Cash                                                       313,466            14.1%            702,747            25.9%            238,690             2.3%            84,345              0.8%
           Contracts Receivable                                           -               0.0%                -               0.0%          3,884,254           37.4%          3,887,253            37.0%
           Allowance for Doubtful Accounts                                -               0.0%                -               0.0%            (32,804)           -0.3%           (28,572)            -0.3%
           Costs in Excess of Billings                                    -               0.0%                -               0.0%          1,771,849           17.1%          1,489,617            14.2%
           General Excise Tax Refund Receivable                           -               0.0%                -               0.0%                -               0.0%               -                0.0%
           Investments                                                202,465             9.1%            266,295             9.8%          2,664,925           25.7%                -                0.0%
           Investments in Marketable Securities                           -               0.0%                -               0.0%                -               0.0%         3,173,903            30.2%
           Investments in LLC's                                           -               0.0%                -               0.0%                -               0.0%           248,674              2.4%
           Advances to Officers                                        11,400             0.5%              5,000             0.2%              5,400             0.1%             4,800              0.0%
           Employee Advances                                              -               0.0%                -               0.0%                -               0.0%               -                0.0%
           Note Receivable from Affiliate                                 -               0.0%                -               0.0%                -               0.0%           121,843              1.2%
           Prepaid Income Taxes                                        19,813             0.9%                -               0.0%                -               0.0%            62,818              0.6%
       Total Current Assets                                           547,144            24.7%            974,042            35.9%          8,532,314           82.3%          9,044,681            86.0%

       Property & Equipment
           Furniture, Fixtures and Equipment                          430,907            19.4%            433,416            16.0%            500,912             4.8%           596,642             5.7%
           Leasehold Improvements                                     728,422            32.8%            728,422            26.8%            728,422             7.0%           728,422             6.9%
           Vehicles                                                   668,773            30.1%            724,406            26.7%            814,859             7.9%           864,740             8.2%
       Gross Property & Equipment                                   1,828,102            82.4%          1,886,244            69.5%          2,044,193            19.7%         2,189,804            20.8%

       Accumulated Depreciation                                      (909,592)          -41.0%         (1,041,801)          -38.4%           (918,220)           -8.9%        (1,128,774)          -10.7%
       Net Property and Equipment                                     918,510            41.4%            844,443            31.1%          1,125,973            10.9%         1,061,030            10.1%

       Notes Receivable From Affiliate                                753,451            34.0%            897,413           33.0%            715,319             6.9%            408,874             3.9%
       Total Assets                                                 2,219,105           100.0%          2,715,898          100.0%         10,373,606           100.0%         10,514,585           100.0%

       LIABILITIES & SHAREHOLDERS EQUITY
       Current Liabilities
           Accounts Payable                                               -               0.0%                -               0.0%            600,693            5.8%            364,670             3.5%
           Accrued Liabilities                                            -               0.0%                -               0.0%          1,344,590           13.0%          1,520,864            14.5%
           Taxes, Other than Income Taxes                               1,227             0.1%             50,807             1.9%            263,383            2.5%            238,721             2.3%
           Profit Sharing Plan Contribution Payable                   819,891            36.9%            906,129            33.4%            994,575            9.6%          1,132,532            10.8%
           Income Taxes Payable                                           -               0.0%             29,713             1.1%            439,845            4.2%                -               0.0%
           Deferred Income Taxes Payable                                  -               0.0%                -               0.0%          1,249,000           12.0%          1,054,000            10.0%
           Other Current Liabilities                                      -               0.0%                923             0.0%                -              0.0%                -               0.0%
       Total Liabilities                                              821,118            37.0%            987,572            36.4%          4,892,086           47.2%          4,310,787            41.0%

       Shareholders' Equity
            Common Stock                                               10,000             0.5%             10,000             0.4%             10,000            0.1%             10,000              0.1%
        [6] Retained Earnings                                       1,387,987            62.5%          1,718,326            63.3%          5,395,200           52.0%          6,318,056            60.1%
            Accumulated Other Comprehensive Income                        -               0.0%                -               0.0%             76,320            0.7%           (124,258)            -1.2%
       Total Shareholders' Equity                                   1,397,987            63.0%          1,728,326            63.6%          5,481,520           52.8%          6,203,798            59.0%

       Total Liab. & Shareholders' Equity                           2,219,105           100.0%          2,715,898          100.0%         10,373,606           100.0%         10,514,585           100.0%

       Total Common Shares Outstanding                                    100                                 100                                  n/a                                 n/a

       Notes/Sources:
       [1] 2010 & 2011 represent standalone BKC financials. I understand that B+K financials for 2008 and 2009 include both BKC and BKM (See LIBRA-DOL INV004796 - 4803 at 7612). Because I
           do not have available a breakdown of 2008 and 2009 financials between BKC and BKM, I have used the B+K financials.
       [2] RHYL001155 - 1490 at RHYL001172.
       [3] RHYL001491 - 1781 at RHYL001509.
       [4] RHYL000549 - 587 at RHYL000550.
       [5] RHYL000588 - 679 at RHYL000637.
       [6] In 2010 and 2011, retained earnings for B+K Consulting does not include year end net income or dividend payments. Therefore, adjustments need to be made to account for the amounts and reconcile the
           retained earnings to its actual year end levels. In 2010, retained earnings has been adjusted to include net income ($3,456,352) and dividend payments (-$100,000). In 2011, retained earnings
           has been adjusted to include net income ($1,022,856) and dividend payments (-$100,000).




Confidential                                                                                                                                                                                                       CRAI
                                                                                                       Page 1 of 1
                Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 92 of 120                                                                                                                                                                  PageID
                                                 #: 10827

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 2.5: Accrual and Cash Basis Balance Sheets 2010 - 2011

                                                                                                            Income Tax Basis                                                                                                 Accrual Basis
                                                                       [1]              [2]           = [1] + [2]          [3]              [4]           = [3] + [4]                 [5]               [5]              [5]               [6]              [6]              [7]
                                                                      Cons.            Mgt.             Comb.            Cons.             Mgt.             Comb.                    Cons.             Mgt.             Comb.            Cons.             Mgt.             Comb.
                                                                      2010             2010              2010             201              2011              2011                    2010              2010             2010             2011              2011             2011
      ASSETS
      Current Assets
          Cash                                                          238,690          399,475          638,165            84,345          317,339          401,684                  238,690          399,475            638,165          84,345          317,340            401,685
          Contracts Receivable                                              -                -                -                 -                -                -                  3,884,254          272,798          4,157,052       3,887,253           69,014          3,956,267
          Allowance for Doubtful Accounts                                   -                -                -                 -                -                -                    (32,804)             -              (32,804)        (28,572)             -              (28,572)
          Costs in Excess of Billings                                       -                -                -                 -                -                -                  1,771,849              -            1,771,849       1,489,617              -            1,489,617
          General Excise Tax Refund Receivable                              -             30,677           30,677               -              7,092            7,092                      -                -                  -               -                -                  -
          Investments                                                 2,546,605              -          2,546,605               -                -                -                  2,664,925              -            2,664,925             -                -                  -
          Investments in Marketable Securities                              -                -                -           3,364,161              -          3,364,161                      -                -                  -         3,173,903              -            3,173,903
          Investments in LLC's                                              -                -                -             248,674              -            248,674                      -                -                  -           248,674              -              248,674
          Advances to Officers                                            5,400              -              5,400             4,800              -              4,800                    5,400              -                5,400           4,800              -                4,800
          Employee Advances                                                 -                -                -                 -                -                -                        -                -                  -               -                -                  -
          Note Receivable from Affiliate                                    -                -                -                 -                -                -                        -                -                  -           121,843              -              121,843
          Prepaid Income Taxes                                              -                -                -              62,818           93,181          155,999                      -                -                  -            62,818           93,181            155,999
      Total Current Assets                                            2,790,695          430,152        3,220,847         3,764,798          417,612        4,182,410                8,532,314          672,273          9,204,587       9,044,681          479,535          9,524,216

      Property & Equipment
          Furniture, Fixtures and Equipment                             500,912               -           500,912           596,642               -           596,642                  500,912                -            500,912         596,642                -            596,642
          Leasehold Improvements                                        728,422               -           728,422           728,422               -           728,422                  728,422                -            728,422         728,422                -            728,422
          Vehicles                                                      814,859               -           814,859           864,740               -           864,740                  814,859                -            814,859         864,740                -            864,740
      Gross Property & Equipment                                      2,044,193               -         2,044,193         2,189,804               -         2,189,804                2,044,193                -          2,044,193       2,189,804                -          2,189,804

      Accumulated Depreciation                                       (1,239,066)              -         (1,239,066)      (1,447,635)              -        (1,447,635)                (918,220)               -           (918,220)     (1,128,774)               -         (1,128,774)
      Net Property and Equipment                                        805,127               -            805,127          742,169               -           742,169                1,125,973                -          1,125,973       1,061,030                -          1,061,030

      Notes Receivable From Affiliate                                   715,319              -            715,319           530,717              -            530,717                  715,319              -              715,319         408,874              -              408,874
      Total Assets                                                    4,311,141          430,152        4,741,293         5,037,684          417,612        5,455,296               10,373,606          672,273         11,045,879      10,514,585          479,535         10,994,120

      LIABILITIES & SHAREHOLDERS EQUITY
      Current Liabilities
          Accounts Payable                                                  -                -                -                 -                 -               -                    600,693           20,918            621,611         364,670          325,278            689,948
          Accrued Liabilities                                               -                -                -                 -                 -               -                  1,344,590              -            1,344,590       1,520,864              -            1,520,864
          Taxes, Other than Income Taxes                                 34,383              -             34,383            11,521               -            11,521                  263,383          (19,377)           244,006         238,721          (18,692)           220,029
          Profit Sharing Plan Contribution Payable                      994,575              -            994,575         1,132,532               -         1,132,532                  994,575              -              994,575       1,132,532              -            1,132,532
          Income Taxes Payable                                          439,845          129,700          569,545               -                 -               -                    439,845          129,700            569,545             -                -                  -
          Deferred Income Taxes Payable                                     -                -                -                 -                 -               -                  1,249,000           97,000          1,346,000       1,054,000          (97,000)           957,000
          Other Current Liabilities                                         -                -                -                 -                 -               -                        -                -                  -               -                -                  -
      Total Liabilities                                               1,468,803          129,700        1,598,503         1,144,053               -         1,144,053                4,892,086          228,241          5,120,327       4,310,787          209,586          4,520,373

      Shareholders' Equity
           Common Stock                                                  10,000           10,000           20,000            10,000           10,000           20,000                   10,000           10,000             20,000          10,000           10,000             20,000
       [8] Retained Earnings                                          2,832,338          290,452        3,122,790         3,883,631          407,612        4,291,243                5,395,200          434,032          5,829,232       6,318,056          259,949          6,578,005
           Accumulated Other Comprehensive Income                           -                -                -                 -                -                -                     76,320              -               76,320        (124,258)             -             (124,258)
      Total Shareholders' Equity                                      2,842,338          300,452        3,142,790         3,893,631          417,612        4,311,243                5,481,520          444,032          5,925,552       6,203,798          269,949          6,473,747

      Total Liab. & Shareholders' Equity                              4,311,141          430,152        4,741,293         5,037,684          417,612        5,455,296               10,373,606          672,273         11,045,879      10,514,585          479,535         10,994,120

      Total Common Shares Outstanding                                         100             100             100                100              100              100                       n/a                  n/a           n/a              n/a                  n/a           n/a

      Notes/Sources:
      [1] RHYL001782 - 2120 at RHYL001816.
      [2] RHYL000549 - 587 at RHYL000562.
      [3] RHYL002121 - 2425 at RHYL002127.                                                                                                                                                                                                                                  10,994,120
      [4] RHYL000588 - 679 at RHYL000671.                                                                                                                                                                                                                                          -
      [5] RHYL000549 - 587 at RHYL000550.
      [6] RHYL000588 - 679 at RHYL000637.
      [7] RHYL000588 - 679 at RHYL000629, RHYL000632 - 633.
      [8] In 2010 and 2011, retained earnings for B+K Consulting and B+K Management does not include year end net income or dividend payments. Therefore, adjustments need to be made to account for the amounts and reconcile the retained earnings to its actual
          year end levels. In 2010, B+K Consulting's retained earnings has been adjusted to include 2010 net income ($3,456,352) and dividend payments (-$100,000); B+K Management's has been adjusted to include net income ($395,284). In 2011, B+K Consulting's retained
          earnings has been adjusted to include net income ($1,022,856) and dividend payments (-$100,000); B+K Management's has been adjusted to include net income (-$174,084).




Confidential                                                                                                                                                                                                                                                                              CRAI
                                                                                                                                        Page 1 of 1
                Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 93 of 120                                                                                                                                PageID
                                                 #: 10828

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 2.6: Common Size Accrual and Cash Basis Balance Sheets 2010 - 2011

                                                                                                Income Tax Basis                                                                             Accrual Basis
                                                               [1]           [2]          = [1] + [2]          [3]             [4]          = [3] + [4]      [5]           [5]           [5]               [6]          [6]           [7]
                                                              Cons.         Mgt.            Comb.            Cons.            Mgt.            Comb.         Cons.         Mgt.          Comb.            Cons.         Mgt.          Comb.
                                                              2010          2010             2010             201             2011             2011         2010          2010          2010             2011          2011          2011
      ASSETS
      Current Assets
          Cash                                                    5.5%         92.9%            13.5%            1.7%            76.0%              7.4%        2.3%         59.4%           5.8%            0.8%         66.2%          3.7%
          Contracts Receivable                                    0.0%          0.0%             0.0%            0.0%             0.0%              0.0%       37.4%         40.6%          37.6%           37.0%         14.4%         36.0%
          Allowance for Doubtful Accounts                         0.0%          0.0%             0.0%            0.0%             0.0%              0.0%       -0.3%          0.0%          -0.3%           -0.3%          0.0%         -0.3%
          Costs in Excess of Billings                             0.0%          0.0%             0.0%            0.0%             0.0%              0.0%       17.1%          0.0%          16.0%           14.2%          0.0%         13.5%
          General Excise Tax Refund Receivable                    0.0%          7.1%             0.6%            0.0%             1.7%              0.1%        0.0%          0.0%           0.0%            0.0%          0.0%          0.0%
          Investments                                            59.1%          0.0%            53.7%            0.0%             0.0%              0.0%       25.7%          0.0%          24.1%            0.0%          0.0%          0.0%
          Investments in Marketable Securities                    0.0%          0.0%             0.0%           66.8%             0.0%             61.7%        0.0%          0.0%           0.0%           30.2%          0.0%         28.9%
          Investments in LLC's                                    0.0%          0.0%             0.0%            4.9%             0.0%              4.6%        0.0%          0.0%           0.0%            2.4%          0.0%          2.3%
          Advances to Officers                                    0.1%          0.0%             0.1%            0.1%             0.0%              0.1%        0.1%          0.0%           0.0%            0.0%          0.0%          0.0%
          Employee Advances                                       0.0%          0.0%             0.0%            0.0%             0.0%              0.0%        0.0%          0.0%           0.0%            0.0%          0.0%          0.0%
          Note Receivable from Affiliate                          0.0%          0.0%             0.0%            0.0%             0.0%              0.0%        0.0%          0.0%           0.0%            1.2%          0.0%          1.1%
          Prepaid Income Taxes                                    0.0%          0.0%             0.0%            1.2%            22.3%              2.9%        0.0%          0.0%           0.0%            0.6%         19.4%          1.4%
      Total Current Assets                                       64.7%        100.0%            67.9%           74.7%           100.0%             76.7%       82.3%        100.0%          83.3%           86.0%        100.0%         86.6%

      Property & Equipment
          Furniture, Fixtures and Equipment                      11.6%             0.0%         10.6%           11.8%                0.0%          10.9%        4.8%             0.0%        4.5%            5.7%             0.0%       5.4%
          Leasehold Improvements                                 16.9%             0.0%         15.4%           14.5%                0.0%          13.4%        7.0%             0.0%        6.6%            6.9%             0.0%       6.6%
          Vehicles                                               18.9%             0.0%         17.2%           17.2%                0.0%          15.9%        7.9%             0.0%        7.4%            8.2%             0.0%       7.9%
      Gross Property & Equipment                                 47.4%             0.0%         43.1%           43.5%                0.0%          40.1%       19.7%             0.0%       18.5%           20.8%             0.0%      19.9%

      Accumulated Depreciation                                   -28.7%            0.0%        -26.1%           -28.7%               0.0%         -26.5%       -8.9%             0.0%       -8.3%           -10.7%            0.0%      -10.3%
      Net Property and Equipment                                  18.7%            0.0%         17.0%            14.7%               0.0%          13.6%       10.9%             0.0%       10.2%            10.1%            0.0%        9.7%

      Notes Receivable From Affiliate                            16.6%          0.0%            15.1%           10.5%             0.0%             9.7%         6.9%          0.0%           6.5%            3.9%          0.0%          3.7%
      Total Assets                                              100.0%        100.0%           100.0%          100.0%           100.0%           100.0%       100.0%        100.0%         100.0%          100.0%        100.0%        100.0%

      LIABILITIES & SHAREHOLDERS EQUITY
      Current Liabilities
          Accounts Payable                                        0.0%          0.0%             0.0%            0.0%                0.0%           0.0%        5.8%          3.1%           5.6%            3.5%         67.8%          6.3%
          Accrued Liabilities                                     0.0%          0.0%             0.0%            0.0%                0.0%           0.0%       13.0%          0.0%          12.2%           14.5%          0.0%         13.8%
          Taxes, Other than Income Taxes                          0.8%          0.0%             0.7%            0.2%                0.0%           0.2%        2.5%         -2.9%           2.2%            2.3%         -3.9%          2.0%
          Profit Sharing Plan Contribution Payable               23.1%          0.0%            21.0%           22.5%                0.0%          20.8%        9.6%          0.0%           9.0%           10.8%          0.0%         10.3%
          Income Taxes Payable                                   10.2%         30.2%            12.0%            0.0%                0.0%           0.0%        4.2%         19.3%           5.2%            0.0%          0.0%          0.0%
          Deferred Income Taxes Payable                           0.0%          0.0%             0.0%            0.0%                0.0%           0.0%       12.0%         14.4%          12.2%           10.0%        -20.2%          8.7%
          Other Current Liabilities                               0.0%          0.0%             0.0%            0.0%                0.0%           0.0%        0.0%          0.0%           0.0%            0.0%          0.0%          0.0%
      Total Liabilities                                          34.1%         30.2%            33.7%           22.7%                0.0%          21.0%       47.2%         34.0%          46.4%           41.0%         43.7%         41.1%

      Shareholders' Equity
          Common Stock                                            0.2%          2.3%             0.4%            0.2%             2.4%              0.4%        0.1%          1.5%           0.2%            0.1%          2.1%          0.2%
          Retained Earnings                                      65.7%         67.5%            65.9%           77.1%            97.6%             78.7%       52.0%         64.6%          52.8%           60.1%         54.2%         59.8%
          Accumulated Other Comprehensive Income                  0.0%          0.0%             0.0%            0.0%             0.0%              0.0%        0.7%          0.0%           0.7%           -1.2%          0.0%         -1.1%
      Total Shareholders' Equity                                 65.9%         69.8%            66.3%           77.3%           100.0%             79.0%       52.8%         66.0%          53.6%           59.0%         56.3%         58.9%

      Total Liab. & Shareholders' Equity                        100.0%        100.0%           100.0%          100.0%           100.0%           100.0%       100.0%        100.0%         100.0%          100.0%        100.0%        100.0%

      Total Common Shares Outstanding                                 0.1           0.1            0.1               0.1              0.1             0.1           n/a           n/a          n/a               n/a           n/a           n/a

      Notes/Sources:
      [1] RHYL001782 - 2120 at RHYL001816.
      [2] RHYL000549 - 587 at RHYL000562.
      [3] RHYL002121 - 2425 at RHYL002127.
      [4] RHYL000588 - 679 at RHYL000671.
      [5] RHYL000549 - 587 at RHYL000550.
      [6] RHYL000588 - 679 at RHYL000637.
      [7] RHYL000588 - 679 at RHYL000629, RHYL000632 - 633.




                                                                                                                                                                                                                                                   CRAI
Confidential                                                                                                               Page 1 of 1
                 Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 94 of 120                                                                                                                                                                      PageID
                                                  #: 10829

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 3.0: Accrual Basis Income Statement 2012 - 2017 Actual Results ($ in 000's)[1]

                                                                                                                                                                        Accrual Basis
                                                                                 [2]                                  [3]                                  [3]                                  [3]                                  [3]                          [3]
                                                                               2012                                 2013                                 2014                                 2015                                 2016                         2017
       Total Revenue                                                      25,234           100.0%              23,845           100.0%              29,540           100.0%              32,270           100.0%              36,669           100.0%      48,237       100.0%
           Revenue Growth                                                                                       -5.5%                                23.9%                                 9.2%                                13.6%                        31.5%

       Operating Expenses                                        ESOP and Int.
           Depreciation & Amortization                                     264               1.0%                 198             0.8%                 204             0.7%                 228             0.7%                 243             0.7%         267        0.6%
           Salaries And Wages                                           8,969               35.5%               8,689            36.4%              10,560            35.7%              11,752            36.4%              13,654            37.2%      16,396       34.0%
           Bonuses                                                      2,476                9.8%               1,829             7.7%               2,115             7.2%               2,429             7.5%               2,777             7.6%       2,880        6.0%
           Engineering Consultants/Subconsultants                       2,923               11.6%               3,362            14.1%               4,728            16.0%               4,822            14.9%               5,686            15.5%       7,937       16.5%
           Taxes, Other Than Income Taxes                               1,747                6.9%               1,692             7.1%               2,209             7.5%               2,168             6.7%               2,469             6.7%       3,157        6.5%
           Profit Sharing Plan Contribution/401k                           257               1.0%                 258             1.1%                 299             1.0%                 344             1.1%                 368             1.0%         429        0.9%
       [5] ESOP Compensation                                               497               2.0%                 359             1.5%                 504             1.7%                 727             2.3%                 889             2.4%       1,424        3.0%
           Insurance                                                       973               3.9%               1,032             4.3%               1,164             3.9%               1,415             4.4%               1,659             4.5%       1,968        4.1%
           Office                                                          327               1.3%                 369             1.5%                 526             1.8%                 443             1.4%                 516             1.4%         586        1.2%
           Rent                                                            272               1.1%                 311             1.3%                 357             1.2%                 390             1.2%                 414             1.1%         389        0.8%
           Outside Services                                                203               0.8%                 237             1.0%                 190             0.6%                 250             0.8%                 240             0.7%         441        0.9%
           Vehicle                                                         226               0.9%                 245             1.0%                 262             0.9%                 228             0.7%                 229             0.6%         251        0.5%
           Travel                                                          291               1.2%                 318             1.3%                 309             1.0%                 281             0.9%                 370             1.0%         443        0.9%
           Telephone And Utilities                                         104               0.4%                 125             0.5%                 136             0.5%                 149             0.5%                 134             0.4%         146        0.3%
           Reproduction                                                     48               0.2%                  74             0.3%                  77             0.3%                  55             0.2%                  96             0.3%          80        0.2%
           Employees' Benefits                                              48               0.2%                  55             0.2%                  78             0.3%                 104             0.3%                  92             0.3%         113        0.2%
           Advertising, Entertainment And Promotion                         45               0.2%                  30             0.1%                  30             0.1%                  39             0.1%                  67             0.2%          75        0.2%
           Other Operating Expenses                                        218               0.9%                 235             1.0%                 297             1.0%                 251             0.8%                 434             1.2%         727        1.5%
       Total Operating Expenses                                        19,888               78.8%              19,418            81.4%              24,045            81.4%              26,075            80.8%              30,337            82.7%      37,709       78.2%

       Operating Income                                                   5,346             21.2%              4,427             18.6%              5,495             18.6%              6,195             19.2%              6,332             17.3%      10,528       21.8%
          Operating Margin                                                21.2%                                18.6%                                18.6%                                19.2%                                17.3%                         21.8%

       [6] Interest Expense                                                  130             0.5%               2,274              9.5%              2,134             7.2%               2,069             6.4%               2,001             5.5%       1,928        4.0%
       [7] Interest & Dividend (Income)                                     (150)           -0.6%                (132)            -0.6%               (130)           -0.4%                (150)           -0.5%                (194)           -0.5%        (222)      -0.5%
       Pretax Income                                                       5,366            21.3%               2,285              9.6%              3,491            11.8%               4,276            13.3%               4,525            12.3%       8,822       18.3%

            Income Taxes                                                  2,067              8.2%                 175             0.7%                -                0.0%                 12              0.0%                -                0.0%        -           0.0%
       Net Income                                                         3,299             13.1%               2,110             8.8%              3,491             11.8%              4,264             13.2%              4,525             12.3%      8,822        18.3%
            Net Income Margin                                             13.1%                                  8.8%                               11.8%                                13.2%                                12.3%                        18.3%
            Effective Tax Rate                                            38.5%                                  7.7%                                0.0%                                 0.3%                                 0.0%                         0.0%

       Income Statement Adjustments Made by LVA [4]
           Actual ESOP Compensation                                          497             2.0%                 359             1.5%                 504             1.7%                 727             2.3%                 889                2.4%    1,424        3.0%
           Adjusted ESOP Compensation                                        497             2.0%                 359             1.5%               1,000             3.4%               1,250             3.9%               1,250                3.4%    1,750        3.6%
           Actual Bonuses                                                  2,476             9.8%               1,829             7.7%               2,115             7.2%               2,429             7.5%               2,777                7.6%    2,880        6.0%
           Adjusted Bonuses                                                1,686             6.7%               1,829             7.7%               2,115             7.2%               2,429             7.5%               2,777                7.6%    2,880        6.0%
           Actual Interest Expense                                           130             0.5%               2,274             9.5%               2,134             7.2%               2,069             6.4%               2,001                5.5%    1,928        4.0%
           Adjusted Interest Expense                                       3,127            12.4%               2,274             9.5%               2,134             7.2%               2,069             6.4%               2,001                5.5%    1,928        4.0%
           Actual Income Taxes                                             2,067             8.2%                 175             0.7%                 -               0.0%                  12             0.0%                 -                  0.0%      -          0.0%
           Adjusted Income Taxes to 40 percent                             1,264             5.0%                 914             3.8%               1,198             4.1%               1,501             4.7%               1,666                4.5%    3,398        7.0%
           Total Adjustment to Pretax Income                              (2,207)                                 -                                   (496)                                (523)                                (361)                        (326)

       Notes/Sources:
       [1] There may be certain small, immaterial rounding errors when compared directly to LVA's valuation reports due to unavailable units of data. LVA presents their financials in thousands, leaving ambiguity as to the dollar place units.
       [2] SAK004236 - 4292 at SAK004277.
       [3] SAK004939 - 5001 at SAK004984.
       [4] Libra Valuation Advisors (LVA) adjusts certain expense line items in the annual valuation reports. Those adjusted figures have been returned to the actual amounts for purposes of this presentation.
       [5] In 2012, there is a minor discrepancy between LVA's financials and Robert HY Leong's compiled financial statements (RHYL000837 - 1013 at RHYL000956). The difference remains unclear.
       [6] Robert HY Leong's compiled accrual financial statements classify interest expense as an operating expense. See RHYL000837 - 1013 at RHYL000843, 966 and RHYL001014 - 2014 at RHYL001046.
       [7] Robert HY Leong's compiled accrual financial statements classify interest and dividend income as revenue. See RHYL000837 - 1013 at RHYL000843, 966 and RHYL001014 - 2014 at RHYL001046.




Confidential                                                                                                                                                                                                                                                                     CRAI
                                                                                                                                                Page 1 of 1
                                                  Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 95 of 120                                                                                                               PageID
                                                                                   #: 10830

U.S. Department of Labor v. Sharon L. Heritage, et al.
EXHIBIT 4.0: Bowers + Kubota 5-Year Projections [1]
                                                                Actuals                       Projections               Pro Forma Combined                                                                         Projections
                                                               8/31/2012                 9/1/2012 - 12/31/2012                  2012                          2013                          2014                      2015                        2016                     2017
      Total Revenue                                     19,162,737       100.0%         9,695,300         100.0%      28,858,037     100.0%          23,462,000           100.0%   24,635,100      100.0%   25,866,855         100.0%    27,160,198      100.0%   28,518,208      100.0%
          Revenue Growth                                        n/a                            n/a                            n/a                        -18.7%                          5.0%                     5.0%                         5.0%                     5.0%

      Operating Expenses
          Salaries and wages                              6,626,275          34.6%       2,582,464          26.6%       9,208,739          31.9%       8,151,806           34.7%     8,559,396      34.7%     8,987,366        34.7%       9,436,734      34.7%     9,908,571      34.7%
          Subconsultants                                  3,855,785          20.1%       1,554,000          16.0%       5,409,785          18.7%       2,000,000            8.5%     2,000,000       8.1%     2,000,000         7.7%       2,000,000       7.4%     2,000,000       7.0%
          Taxes-Other than Income Tax                     1,213,562           6.3%         319,132           3.3%       1,532,694           5.3%       1,702,842            7.3%     1,891,879       7.7%     2,101,901         8.1%       2,335,239       8.6%     2,594,479       9.1%
          Insurance                                         617,800           3.2%         350,000           3.6%         967,800           3.4%       1,111,563            4.7%     1,276,682       5.2%     1,466,329         5.7%       1,684,148       6.2%     1,934,322       6.8%
          Profit Sharing Contribution                       600,000           3.1%             -             0.0%         600,000           2.1%             -              0.0%           -         0.0%           -           0.0%             -         0.0%           -         0.0%
          Office                                            209,485           1.1%         116,667           1.2%         326,152           1.1%         372,529            1.6%       425,502       1.7%       486,006         1.9%         555,115       2.0%       634,050       2.2%
          Travel                                            196,581           1.0%          66,667           0.7%         263,248           0.9%         272,402            1.2%       281,875       1.1%       291,677         1.1%         301,820       1.1%       312,316       1.1%
          Rent                                              186,056           1.0%         116,667           1.2%         302,723           1.0%         311,804            1.3%       321,158       1.3%       330,793         1.3%         340,717       1.3%       350,939       1.2%
          Vehicle                                           154,805           0.8%          66,667           0.7%         221,472           0.8%         239,351            1.0%       258,674       1.1%       279,557         1.1%         302,126       1.1%       326,516       1.1%
          Outside Service                                   148,515           0.8%          20,000           0.2%         168,515           0.6%         185,367            0.8%       203,903       0.8%       224,293         0.9%         246,723       0.9%       271,395       1.0%
          Depreciation                                      122,279           0.6%          66,667           0.7%         188,946           0.7%         200,000            0.9%       210,000       0.9%       220,500         0.9%         231,525       0.9%       243,101       0.9%
          Reproduction                                       68,716           0.4%          13,333           0.1%          82,049           0.3%          86,152            0.4%        90,459       0.4%        94,982         0.4%          99,731       0.4%       104,718       0.4%
          Telephone and Utilities                            66,103           0.3%          26,667           0.3%          92,770           0.3%          98,630            0.4%       104,861       0.4%       111,485         0.4%         118,528       0.4%       126,015       0.4%
          Advertising, Ent., and Promotion,                  33,794           0.2%          10,000           0.1%          43,794           0.2%          53,041            0.2%        64,240       0.3%        77,803         0.3%          94,231       0.3%       114,127       0.4%
          Seminars and conventions                           32,594           0.2%          13,333           0.1%          45,927           0.2%          47,247            0.2%        48,604       0.2%        50,001         0.2%          51,438       0.2%        52,916       0.2%
          Employee Benefits                                  31,043           0.2%          10,000           0.1%          41,043           0.1%          45,777            0.2%        51,058       0.2%        56,948         0.2%          63,517       0.2%        70,843       0.2%
          Licenses, Dues, Subscriptions                      21,747           0.1%           7,000           0.1%          28,747           0.1%          32,384            0.1%        36,482       0.1%        41,097         0.2%          46,297       0.2%        52,155       0.2%
          Professional Fees                                  17,187           0.1%          10,000           0.1%          27,187           0.1%          28,472            0.1%        29,817       0.1%        31,226         0.1%          32,701       0.1%        34,246       0.1%
          Projected Bonuses                                     -             0.0%         850,000           8.8%         850,000           2.9%         892,500            3.8%       937,125       3.8%       983,981         3.8%       1,033,180       3.8%     1,084,839       3.8%
      [2] Other                                               6,939           0.0%           3,000           0.0%           9,939           0.0%             -              0.0%           -         0.0%           -           0.0%             -         0.0%           -         0.0%
      Total Operating Expenses                          14,209,266          74.2%       6,202,262          64.0%      20,411,528          70.7%      15,831,867           67.5%    16,791,715      68.2%    17,835,947        69.0%      18,973,769      69.9%    20,215,549      70.9%

      Operating Income                                   4,953,471          25.8%       3,493,038          36.0%       8,446,509          29.3%       7,630,133           32.5%     7,843,385      31.8%     8,030,908        31.0%       8,186,429      30.1%     8,302,658      29.1%
         Operating Margin                                    25.8%                          36.0%                          29.3%                          32.5%                         31.8%                    31.0%                        30.1%                    29.1%

      Capital Expenditures                                      -             0.0%             -             0.0%             -            0.0%          150,000            0.6%      157,500        0.6%      165,375          0.6%        173,644        0.6%      182,326        0.6%
         Capex Growth                                                                                                                                                                    5.0%                     5.0%                         5.0%                     5.0%

      Notes/Sources:
      [1] DOL005054.
      [2] Starting in 2013, other expenses are denoted as being "Included Above" and are not projected as a standalone expense line item. See DOL005054, cells O36:S36.




Confidential                                                                                                                                                                                                                                                                               CRAI
                                                                                                                                                   Page 1 of 1
                                                    Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 96 of 120                                                                                                                   PageID
                                                                                     #: 10831

U.S. Department of Labor v. Sharon Heritage, et al.
EXHIBIT 5.0: Historic Compensation for Brian J. Bowers & Dexter C. Kubota and Implied Bonuses for Remaining Employees
                                                                                                                                                                                                                                Bonus                                     Percent of Revenue
                                                                                                                                                                                                                              Available                                                 Other
                                                             BOWERS                                                                                       KUBOTA                                         Firm-Wide            for Other                              Firm-Wide        Employee
          Year           Salary                  Bonus                   Adjustments [25]  Combined                      Salary                 Bonus               Adjustments [25]  Combined         Bonus Accrued          Employees            Revenue [30]        Bonus            Bonus
          2008         $   480,000     [15] $      535,540   [22]        $        -       $ 1,015,540          [1] $       480,000    [15] $      535,660 [22]      $        -       $ 1,015,660 [1] $       2,352,000 [26] $     1,280,800      $    15,016,000       15.7%            8.53%
          2009             480,000     [15]        537,280   [22]                 -          1,017,280         [2]         480,000    [15]        537,040 [22]               -          1,017,040 [2]        1,579,000 [26]         504,680           15,430,000       10.2%            3.27%
          2010             480,000     [15]        719,160   [22]                 -          1,199,160         [3]         480,000    [15]        719,040 [22]               -          1,199,040 [3]        2,904,000 [26]       1,465,800           18,746,000       15.5%            7.82%
          2011             480,000     [14]        760,000   [16]               1,800        1,241,800         [4]         480,000    [14]        760,000 [16]             2,280        1,242,280 [4]        3,129,000 [26]       1,609,000           21,454,000       14.6%            7.50%
          2012             480,000     [14]        395,000   [17]              (1,200)         873,800         [5]         480,000    [14]        395,000 [17]              (960)         874,040 [5]        2,476,000 [26]       1,686,000           25,234,000        9.8%            6.68%
          2013             480,000     [12]        245,582   [18] [24]            -            725,582         [6]         480,000    [13]         78,293 [18] [24]          -            558,293 [6]        1,828,520 [18]       1,504,645           23,845,000        7.7%            6.31%
          2014             480,000     [12]        182,558   [19] [24]         (1,200)         661,358         [7]         480,000    [13]         91,998 [19] [24]         (960)         571,038 [7]        2,115,000 [19]       1,840,444           29,540,000        7.2%            6.23%
          2015             480,000     [12]        245,000   [20] [24]         (1,666)         723,334         [8]         480,000    [13]         95,000 [20] [24]       (1,201)         573,799 [8]        2,429,000 [20]       2,089,000           32,270,000        7.5%            6.47%
          2016             480,000     [12]            -     [21] [24]         (1,200)         478,800         [9]         480,000    [13]            -   [21] [24]       (1,200)         478,800 [9]        2,777,000 [27]       2,424,000 [29]      36,669,000        7.6%            6.61%
          2017             480,000     [12]        260,000   [27] [24]         (1,188)         738,812         [10]        480,000    [13]         93,000 [27] [24]         (799)         572,201 [10]       2,880,000 [28]       2,420,442 [29]      48,237,000        6.0%            5.02%
          2018             480,000     [23]        333,022   [22]                 -            813,022         [11]        480,000    [23]        126,536 [22]               -            606,536 [11]       unk.                unk.                  unk.             unk.             unk.
                       $ 5,280,000          $    4,213,142               $     (4,654)    $ 9,488,488               $    5,280,000         $    3,431,567           $     (2,840)    $ 8,708,727       $    24,469,520      $   16,824,811       $ 266,441,000

                                                                                                                                                                                                                                                 Average 2008-2011    13.99%          6.78%
                                                                                                                                                                                                                                                 Average 2013-2017     7.18%          6.13%
Notes/Sources:
[1] RHLY001155 - 1490 at RHYL001186 (Bowers + Kubota Consulting, Inc. 2008 Form 1120).
[2] RHYL001491 - 1781 at RHYL001529 (Bowers + Kubota Consulting, Inc. 2009 Form 1120).
[3] RHYL001782 - 2120 at RHYL001831 (Bowers + Kubota Consulting, Inc. 2010 Form 1120).
[4] RHYL002121 - 2435 at RHYL002156 (Bowers + Kubota Consulting, Inc. 2011 Form 1125-E).
[5] RHYL002436 - 2855 at RHYL002462 (Bowers + Kubota Consulting, Inc. 2012 Form 1125-E).
[6] RHYL002856 - 3276 at RHYL002915 (Bowers + Kubota Consulting, Inc. 2013 Form 1125-E).
[7] RHYL003277 - 3558 at RHYL003420 (Bowers + Kubota Consulting, Inc. 2014 Form 1125-E).
[8] B+KC000751 - 0817 at B+KC000763 (Bowers + Kubota Consulting, Inc. 2015 Form 1125-E).
[9] B+KC000846 - 0901 at B+KC000857 (Bowers + Kubota Consulting, Inc. 2016 Form 1125-E).
[10] B+KC000924 - 0976 at B+KC000935 (Bowers + Kubota Consulting, Inc. 2017 Form 1125-E).
[11] B+KC000998 - 1052 at B+KC001009 (Bowers + Kubota Consulting, Inc. 2018 Form 1125-E).
[12] Bowers' Employment Contract specifies a $480,000 salary for five years following the effective date (December 14, 2012) (RHYL000207 - 0548 at RHYL000445).
[13] Kubota's' Employment Contract specifies a $480,000 salary between the years of 2013 and 2017 (RHYL000207 - 0548 at RHYL000455).
[14] Prior to the December 14, 2012 transaction, Gregory Kniesel confirmed Bowers' and Kubota's salaries for 2011 and 2012. (LIBRA-DOL INV 004796 - 4803 at 4802).
[15] Information has not been identified to determine Bowers' and Kubota's precise salaries between 2008 and 2010. Given the stability of their salaries between 2011 and 2017, as well as their compensation levels between 2008 and 2011,
     it has been assumed that they earned $480,000 in salary in 2008, 2009 and 2010 as well.
[16] LIBRA-DOL INV 004796 - 4803 at LIBRA-DOL INV 004802.
[17] LIBRA-DOL INV 006306 - 6425 at LIBRA-DOL INV 006307
[18] LIBRA-DOL INV 007198 - 7205 at LIBRA-DOL INV 007203.
[19] LIBRA-DOL INV 007607 - 7617 at LIBRA-DOL INV 007615.
[20] LIBRA-DOL INV 008450 - 8487 at LIBRA-DOL INV 008458.
[21] Given the total combined compensation for Bowers and Kubota it does not appear that they received bonuses in this period.
[22] Consistent with other periods it has been assumed that the difference between the total combined compensation and salaries was paid in the form of bonuses to Bowers and Kubota.
[23] Consistent with the preceding periods, it has been assumed that Bowers and Kubota earned a salary of $480,000 in 2018. This has not been confirmed with source documents. Investigation continues.
[24] According to the terms of their employment agreements, Bowers and Kubota were each supposed to earn an incentive bonus equal to 10% of the excess EBITDA earned by Bowers + Kubota Consulting, Inc. above the projections
     used in the December 14, 2012 valuation performed by LVA (RHYL000207 - 0548 at RHYL000446, 0453, 0456, 0463). As such, it is unclear why the bonuses received by Bowers and Kubota were so different across this time period.
[25] Adjustments column used to account for differences between source documents. Amounts are de minimis.
[26] LIBRA-DOL INV 004215 - 4216 at LIBRA-DOL INV 004216.
[27] LVA's Follow-Up Questions in advance of the 2016 ESOP Valuation indicate total bonus expense of $2,777,000 for 2016, with $260,000 going to Bowers and $93,000 going to Kubota. However, the amounts for Bowers and Kubota
     clearly align with amounts they were paid in 2017 (LIBRA-DOL INV 009448 - 9455 at LIBRA-DOL INV 009453).
[28] SAK004939 - 5001 at SAK004984.
[29] Consistent with footnote [27] above, these formulas have been modified to exclude the bonuses paid to Bowers and Kubota in subsequent years (but likely accrued during the current period).
[30] Based on historical results presented in LVA valuations. See, SAK004939 - 5001 at SAK004984, SAK004236 - 4292 at SAK004277, and SAK006815 - 6870 at SAK006855.




Confidential                                                                                                                                                                                                                                                                                     CRAI
                                                                                                                                                          Page 1 of 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 97 of 120          PageID
                                 #: 10832

U.S. Department of Labor vs. Sharon L. Heritage, et al.
EXHIBIT 6.0: B+K Employee Salary Projections 2012-2013
                                    Projected Full-Year Salary [1]     Growth
                   Employee           2012                2013          Rate
  Brian Bowers                    $   480,000.00     $    480,000.00     0.00%
  Dexter Kubota                       480,000.00          480,000.00     0.00%
  Eric Iwamoto                        109,800.00          114,000.00     3.83%
  Mike Toyama                         109,200.00          112,800.00     3.30%
  Don Brandeburg                      104,400.00          106,800.00     2.30%
  Joelle Dubois                        98,400.00          102,000.00     3.66%
  Dan Perron                           96,600.00           99,600.00     3.11%
  Mark Nakao                           96,000.00           99,600.00     3.75%
  Dawn Marugame                        93,600.00           97,200.00     3.85%
  Benn Torigoe                         93,600.00           96,000.00     2.56%
  William Choi                         93,000.00           96,000.00     3.23%
  Mike J. Lum                          93,000.00           94,800.00     1.94%
  Kurt Kunimune                        92,400.00           94,800.00     2.60%
  Steve Ientile                        92,400.00           96,000.00     3.90%
  Michael Young                        92,400.00           94,800.00     2.60%
  Deane Shephard                       91,800.00           94,800.00     3.27%
  Kevin Funasaki                       91,800.00           96,000.00     4.58%
  Mike Lum                             89,400.00           92,400.00     3.36%
  Dean Uchiyama                        89,400.00           92,400.00     3.36%
  Richard Horita                       89,400.00           92,400.00     3.36%
  Scott Northart                       n/a                 90,480.00     n/a
  Sonny Leong                          87,000.00           88,800.00     2.07%
  Tom Chung                            86,400.00           88,800.00     2.78%
  Jeff Chuck                           85,800.00           87,600.00     2.10%
  Greg Blaeser                         84,600.00           87,600.00     3.55%
  Sheldon Fukamizu                     84,333.00           84,500.00     0.20%
  Joe Marshall                         84,000.00           86,400.00     2.86%
  Francis Pang                         83,400.00           85,200.00     2.16%
  Kate Saarai                          82,800.00           80,526.00    -2.75%
  Garrett Muraoka                      81,600.00           84,000.00     2.94%
  Jim Johnson                          79,800.00           82,800.00     3.76%
  Rudy Raralio                         79,800.00           81,600.00     2.26%
  Perry Keys                           79,200.00           81,600.00     3.03%
  John Nellans                         79,200.00           81,600.00     3.03%
  Mary Jean Giannelli                  78,600.00           81,600.00     3.82%
  John Buist                           78,000.00           81,600.00     4.62%
  Barry Floyd                          78,000.00           78,000.00     0.00%
  Lefty Alo                            77,400.00           79,200.00     2.33%
  Leilani Martinez                     76,200.00           79,200.00     3.94%
  Robert Lester                        76,200.00           79,200.00     3.94%
  Kevin Yosataki                       75,800.00           76,000.00     0.26%
  Darrel Lau                           75,600.00           78,000.00     3.17%
  Clayton Lau                          75,600.00           78,000.00     3.17%
  Glenn Tomita                         75,600.00           78,000.00     3.17%
  Mark Ruggenstein                     75,600.00           78,000.00     3.17%
  Jimmy Nakamura                       73,800.00           75,600.00     2.44%


Confidential                                                                       CRAI
                                    Page 1 of 3
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 98 of 120               PageID
                                 #: 10833

U.S. Department of Labor vs. Sharon L. Heritage, et al.
EXHIBIT 6.0: B+K Employee Salary Projections 2012-2013
                                      Projected Full-Year Salary [1]      Growth
                   Employee             2012                2013            Rate
  Shane Catterick                        73,200.00           75,600.00        3.28%
  Calvin Iwashita                        73,200.00           75,600.00        3.28%
  John Hookano                           72,000.00           74,400.00        3.33%
  Sherwood Kaopua                        72,000.00           74,400.00        3.33%
  Dan Keeley                             72,000.00           74,400.00        3.33%
  Aaron Wong                             71,400.00           73,200.00        2.52%
  Van Johnson                            70,800.00           73,200.00        3.39%
  Joe Incion                             70,800.00           74,400.00        5.08%
  Joe Mckay                              70,200.00           72,000.00        2.56%
  Scot Demello                           70,200.00           72,000.00        2.56%
  Roger Encarnacion                      69,600.00           72,000.00        3.45%
  Terry Kahler                    n/a                        72,000.00   n/a
  Derek Nisky                            69,600.00           70,800.00        1.72%
  Jeff Romanowski                        69,600.00           72,000.00        3.45%
  Lance Takahara                         68,400.00           72,000.00        5.26%
  Kekoa Lee                              67,992.00           70,800.00        4.13%
  Shanon Kaiama                          67,800.00           70,800.00        4.42%
  Claire Provan                          n/a                 69,600.00        n/a
  Dean Baldwin                           66,000.00           68,400.00        3.64%
  Steven Lee                             66,000.00           68,400.00        3.64%
  Amy Matsushima                         66,000.00           68,400.00        3.64%
  Dexter Okamura                         64,800.00           62,400.00       -3.70%
  Alfred Magbulos                        64,200.00           67,200.00        4.67%
  Myra Masuda                            63,600.00           66,000.00        3.77%
  Lori Kehaku                            63,600.00           73,200.00      15.09%
  Christina Massimino                    63,000.00           66,000.00        4.76%
  Jackie Mederus                         62,400.00           64,800.00        3.85%
  Ron Borrello                           61,200.00           62,400.00        1.96%
  Steve Weiland                          61,200.00           63,600.00        3.92%
  Kim Orton                              60,000.00           62,400.00        4.00%
  Dave Gedeon                            60,000.00           60,200.00        0.33%
  Claudia Akroyd                         59,400.00           62,400.00        5.05%
  Aaron Ackerman                         59,400.00           62,400.00        5.05%
  Cara Mira                              58,800.00           61,200.00        4.08%
  Linda Fried                            57,600.00           60,000.00        4.17%
  Joseph Lee                             55,200.00           57,600.00        4.35%
  Jolene Velasco                         55,200.00           57,600.00        4.35%
  Pat Begonia                            51,600.00           52,800.00        2.33%
  Kawika                                 50,600.00           n/a              n/a
  Bill Costa                             49,300.00           n/a              n/a
  Chelsie Seo                            49,200.00           48,300.00       -1.83%
  Marinel Servito                        46,200.00           48,000.00        3.90%
  Shizue Aiwohi                          45,600.00           48,000.00        5.26%
  Tiffany                                40,800.00           43,200.00        5.88%
  Christine Hermosura                    40,800.00           42,000.00        2.94%
  Lisa Lopez                             40,800.00           42,000.00        2.94%

Confidential                                                                            CRAI
                                    Page 2 of 3
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 99 of 120                         PageID
                                 #: 10834

U.S. Department of Labor vs. Sharon L. Heritage, et al.
EXHIBIT 6.0: B+K Employee Salary Projections 2012-2013
                                                Projected Full-Year Salary [1]      Growth
                   Employee                       2012                2013           Rate
  Cheleste Swain                                   39,000.00           40,800.00      4.62%
  Elise Krone                                      38,100.00           39,600.00      3.94%
  Valerie Correa                                   37,200.00           38,400.00      3.23%
  Lance Smith                                      37,200.00           39,600.00      6.45%
  Lanny Brown                                      36,000.00           36,000.00      0.00%
  Tina Watanabe                                    36,000.00           38,400.00      6.67%
  Donna Hallet                                     34,800.00           36,000.00      3.45%
  Maria Bonquin                                    34,200.00           36,000.00      5.26%
  Tiana Silva                                      33,600.00           33,600.00      0.00%
  Charmane Ibar                                    31,200.00           32,400.00      3.85%
  Brenda Fajota                                    28,800.00           31,200.00      8.33%
  Summer Interns                                   22,500.00           15,000.00    -33.33%
  Shelly Nisly                                     20,400.00           20,400.00      0.00%
  David Raasch                                           -                    -       n/a
                                              $    7,811,225     $     8,151,806

                                                                       MEDIAN:          3.33%

  Notes/Sources:
  [1] DOL 005054.xls at tabs "B-K REV12" (BF192:BR308) and "B+K REV 13" (BE183:BQ300)




Confidential                                                                                      CRAI
                                                Page 3 of 3
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 100 of 120                                                                            PageID
                                  #: 10835

               U.S. Department of Labor v. Sharon L. Heritage, et al.
               EXHIBIT 7.0: Revised Sherman LTM EBITDA Calculation
                                                                                                        1/1/2012 -
                                                                               2011                     8/31/2012                  LTM [4]
                 Revenue
                   Service Fee                                         $        21,525,331          $      19,051,716        $        26,226,826
                   Gain on Investments                                             161,582                    111,021                    164,882
                   Cost Reimbursement                                                  -                          -                          -
                   Other                                                           (71,075)                       -                      (23,692)
                 Total Revenue                                         $        21,615,838          $      19,162,737        $        26,368,016

                 Expenses
                   Salaries and Wages                                            8,332,560                  6,626,275                  9,403,795
                   Bonuses                                                       3,129,000    [1]           1,533,019 [2]              2,576,019
                   Subconsultants                                                3,153,738                  3,855,785                  4,907,031
                   Taxes-Other than Income Tax                                   1,541,916                  1,213,562                  1,727,534
                   Insurance                                                     1,053,496                    617,800                    968,965
                   Profit Sharing Contribution                                   1,132,532                    600,000                    977,511
                   Office                                                          361,826                    209,485                    330,094
                   Travel                                                          222,239                    196,581                    270,661
                   Rent                                                            300,995                    186,056                    286,388
                   Vehicle                                                         236,111                    154,805                    233,509
                   Outside Service                                                 287,754                    148,515                    244,433
                   Depreciation                                                    210,555                    122,279                    192,464
                   Reproduction                                                     66,761                     68,716                     90,970
                   Telephone and Utilities                                          97,587                     66,103                     98,632
                   Advertising, Entertainment, and Promotion                        50,371                     33,794                     50,584
                   Seminars and Conventions                                         37,266                     32,594                     45,016
                   Employee Benefits                                                56,579                     31,043                     49,903
                   Licenses, Dues, Subscriptions                                    40,620                     21,747                     35,287
                   Professional Fees                                                33,160                     17,187                     28,240
                   Other                                                                                        6,939                      6,939
                 Total Expenses                                        $        20,345,066          $      15,742,285     $           22,523,974

                 Operating Income                                      $         1,270,772          $       3,420,452        $         3,844,043

                  Add back: Depreciation                                           210,555                    122,279                    192,464
                 EBITDA                                                $         1,481,327          $       3,542,731        $         4,036,507

                 Sherman Adjustments:
                   Interest & Dividends                                           (161,582)                  (111,021)                  (164,882)
                   Profit Sharing Plan Contribution                              1,132,532                    600,000                    977,511
                 Sherman Adjusted EBITDA                               $         2,452,277          $       4,031,710        $         4,849,136

                 CRA Adjustments:
                  Management Bonus                                               1,520,000    [1]             630,000 [3]              1,136,667
                  Bonus Double-Counting                                                -                    1,533,019 [2]              1,533,019
                 CRA Adjusted EBITDA                                   $         3,972,277          $       6,194,729     $            7,518,821

               Notes/Sources:
               [1] 2011 Bonuses of $3,129,000 include bonuses for Brian Bowers and Dexter Kubota of $760,000 each (LIBRA-DOL
                   INV 004796 - 4803 at LIBRA-DOL-INV 004802). Following the transaction, bonuses to Bowers and Kubota were
                   defined by their employment agreements, such that bonuses would only be received in circumstances where the
                   projections developed for Bowers + Kubota for purposes of the ESOP transaction were exceeded. RHYL000207 -
                   0548 at RHYL000446, 0453, 0456, 0463). As such, these bonuses should be added back when developing a
                   normalized EBITDA amount.
               [2] Sherman adds this assumed bonus expense to the January - August 2012 Income Statement, representing 8% of
                   revenue. Importantly, management projections include an indication of monthly salaries for each of Bowers + Kubota's
                   employees (DOL 005054.xlsx at tab "B+K REV12" at cells BF193:BR308). While the August 31, 2012 financials indicate
                   salary and wage expense totaling $6.626 million, management projections indicate that salaries for all employees
                   across those eight months likely totaled $5.229 million. This implies that the $6.626 million in salary and wage expense
                   identified in the August 31, 2012 financials likely include bonuses accrued to date. Further, management projections
                   indicate a total projected salary and wage expenses of $7.811 million (DOL 005054.xlsx at tab "B+K REV12" at cells
                   BF193:BR308). Annual bonuses for 2012 totaled $2.476 million (B+KC003405 - 3406 at B+KC003406). When combined,
                   these amounts total approximately $10.2 million, consistent with what management projected for 2012 inclusive of
                   bonuses (B+KC003405 - 3406 at B+KC003405). As such, it appears likely that the $6.626 million in salary and wage
                   expense as of August 31, 2012 already incorporated YTD bonus amounts.
               [3] Consistent with footnote 1, it is important to remove bonus amounts accruing to management in 2012. Consistent
                   with footnote 2, it appears such amounts were already incorporated in the $6.626 million in salary and wage expense
                   through August 31, 2012. Brian Bowers and Dexter Kubota each received bonuses of $395,000 in 2012 (LIBRA-DOL
                   INV 006306 - 6425 at LIBRA-DOL INV 006307). As of November 15, 2012, they had only received $315,000 each
                   (LIBRA-DOL INV 004796 - 4803 at LIBRA-DOL INV 004802). CRA has assumed that the entire
                   $630,000 in bonuses are contained in the $6.626 million in salary and wage expense through August 31, 2012,
                   consistent with Bowers + Kubota's history of semiannual bonus payments.
               [4] Represents 1/3 of the 2011 results plus the results for 2012 through August 31, 2012.




Confidential                                                                                                                                           CRAI
                                                                            Page 1 of 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 101 of 120                                                                              PageID
                                  #: 10836

U.S. Department of Labor v. Sharon L. Heritage, et al.
Exhibit 8.0: Bowers + Kubota - Sherman Corrected DCF Analysis
$USD in Thousands
                                                     Stub       12 Months         12 Months     12 Months    12 Months    12 Months
                                                   31-Dec-12    31-Dec-13         31-Dec-14     31-Dec-15    31-Dec-16    31-Dec-17        Terminal
           Total Revenue                           $    1,339   $   23,462       $     24,635   $   25,867   $   27,160   $   28,518   $      29,374
               % Growth                                   n/a        -18.4%              5.0%         5.0%         5.0%         5.0%            3.0%
               Operating Expenses (Less: D&A)           1,091       15,632             16,582       17,615       18,742       19,972          20,572
           EBITDA                                        248         7,830              8,053        8,251        8,418        8,546           8,802
               % Margin                                 18.5%        33.4%              32.7%        31.9%        31.0%        30.0%            30.0%
               Incremental Subconsultant Expense          -           -                  100          205          315          431             444
               Incremental Bonus Expense                  -           546                583          621          662          705             726
               Profit Sharing Plan Contributions           42         -                  -            -            -            -               -
           Adjusted EBITDA                               289         7,284              7,371        7,425        7,441        7,410           7,632
               Depreciation & Amortization                 9          200                210          221          232          243             188
           EBIT                                          281         7,084              7,161        7,204        7,209        7,167           7,444
               % Margin                                 21.0%        30.2%              29.1%        27.9%        26.5%        25.1%            25.3%
               Taxes                      38.22%         107         2,708              2,737        2,754        2,756        2,739           2,846
           Tax-Effected EBIT                             174         4,376              4,424        4,451        4,453        4,427           4,599
               Plus: Depreciation & Amortization           9           200               210          221          232          243             188
               Less: Change in Working Capital            73          (288)               64           67           71           74              47
               Less: Capital Expenditures                  6           150               158          165          174          182             188
           Free Cash Flow                          $     250    $    4,715       $      4,412   $    4,439   $    4,441   $    4,414   $       4,552

               Terminal Value                                                                                                          $      37,160

               Present Value Period                      0.02         0.55               1.55         2.55         3.55         4.55            4.55
               Present Value Factor                      1.00         0.93               0.80         0.70         0.60         0.52            0.52
               Present Value of Free Cash Flows    $     249    $    4,363       $      3,542   $    3,092   $    2,684   $    2,315   $      19,491

               Discount Rate              15.25%
               Present Value of Terminal Value         19,491
               Present Value of Free Cash Flows        16,246
           Enterprise Value                        $   35,736
               Control Premium                          0.00%
           Controlling Enterprise Value            $   35,736




Confidential                                                                                                                                             CRAI
                                                                              1 of 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 102 of 120                                                                          PageID
                                  #: 10837

U.S. Department of Labor v. Sharon L. Heritage, et al.
Exhibit 9.0: Bowers + Kubota - Independent DCF Analysis
$USD in Thousands
                                                         Stub         12 Months        12 Months    12 Months    12 Months    12 Months
                                                       31-Dec-12      31-Dec-13        31-Dec-14    31-Dec-15    31-Dec-16    31-Dec-17        Terminal
           Total Revenue                           $        1,351     $   23,462       $   24,635   $   25,867   $   27,160   $   28,518   $      29,374
               % Growth                                       n/a         -18.7%             5.0%         5.0%         5.0%         5.0%            3.0%
               Operating Expenses (Less: D&A)                855          15,632           16,582       17,615       18,742       19,972          20,572
           EBITDA                                            496           7,830            8,053        8,251        8,418        8,546           8,802
               % Margin                                     36.7%          33.4%            32.7%        31.9%        31.0%        30.0%           30.0%
               Incremental Subconsultant Expense              -             -                100          205          315          431              444
               Incremental Bonus Expense                      -             546              583          621          662          705              726
               Profit Sharing Plan Contributions              -             -                -            -            -            -                -
           Adjusted EBITDA                                   496           7,284            7,371        7,425        7,441        7,410           7,632
               Depreciation & Amortization                        9         200              210          221          232          243              188
           EBIT                                              487           7,084            7,161        7,204        7,209        7,167           7,444
               % Margin                                     36.0%          30.2%            29.1%        27.9%        26.5%        25.1%           25.3%
               Taxes                      38.22%             186           2,708            2,737        2,754        2,756        2,739           2,846
           Tax-Effected EBIT                                 301           4,376            4,424        4,451        4,453        4,427           4,599
               Plus: Depreciation & Amortization               9             200             210          221          232          243              188
               Less: Change in Working Capital                18            (294)             64           67           71           74               47
               Less: Capital Expenditures                      7             150             158          165          174          182              188
           Free Cash Flow                          $         285      $    4,721       $    4,412   $    4,439   $    4,441   $    4,414   $       4,552

               Terminal Value                                                                                                              $      37,777

               Present Value Period                          0.02           0.55             1.55         2.55         3.55         4.55            4.55
               Present Value Factor                          1.00           0.93             0.81         0.70         0.61         0.53            0.53
               Present Value of Free Cash Flows    $          284     $    4,373       $    3,552   $    3,106   $    2,701   $    2,334   $      19,971

               Discount Rate              15.05%
               Present Value of Terminal Value             19,971
               Present Value of Free Cash Flows            16,349
           Enterprise Value                        $       36,320
               Control Premium                              0.00%
           Controlling Enterprise Value            $       36,320




Confidential                                                                                                                                               CRAI
                                                                              1 of 1
                                                    Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 103 of 120                                                                                                                                    PageID
                                                                                      #: 10838

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 10.0: Bowers + Kubota - Independent WACC Determination as of December 14, 2012
                                                                                                                                                                                                                                                   [7]
                                                                  [1]                 [2]            [3] = [1] * [2]           [4]                [5]             [6]          [7] = [4] + [5] + [6]        [8]          [9] = [3] + [7] - [8]   [7] + [3]
                                                                                                                                                                                                                                                                          2-Year
                                              Ticker            Stock           Shares                Market               Interest           Preferred        Minority             Total                Cash and             Total                D/        Effective    Weekly   Unlevered     Relevered
                Company                       Symbol            Price     [k] Outstanding           Capitalization       Bearing Debt           Stock          Interest             Debt                Equivalents     Enterprise Value          D+E        Tax Rate [l] Beta [m]   Beta    [n]   Beta    [o]
  AECOM Technology Corporation          [a]    ACM            $     23.82      108,078,563         $ 2,574,431,371      $ 1,069,732,000       $     -        $ 55,024,000      $ 1,124,756,000         $ 593,776,000     $   3,105,411,371        30.41%       26.05%       1.416      1.070         1.236
  Jacobs Engineering Group, Inc.        [b]      J            $     41.34      130,076,572           5,377,365,486          528,260,000             -          45,310,000          573,570,000          1,032,457,000        4,918,478,486         9.64%       34.61%       1.413      1.321         1.525
  Fluor Corporation                     [c]     FLR           $     57.09      166,509,480           9,506,026,213          548,649,000             -          91,357,000          640,006,000          2,529,357,000        7,616,675,213         6.31%       25.75%       1.599      1.523         1.758
  MasTec, Inc.                          [d]    MTZ            $     23.40       75,974,952           1,777,813,877          452,997,000             -              43,000          453,040,000             10,472,000        2,220,381,877        20.31%       40.21%       1.548      1.343         1.551
  WSP Global, Inc.                      [e]    WSP            CAD 20.93         51,056,441           1,068,611,310          269,000,000             -           2,200,000          271,200,000             61,500,000        1,278,311,310        20.24%       17.64%       0.546      0.452         0.521
  Stantec, Inc.                         [f]     STN           CAD 38.29         45,882,748           1,756,850,421          294,746,000             -             103,000          294,849,000             18,120,000        2,033,579,421        14.37%       29.71%       0.866      0.775         0.894
  Michael Baker Corporation             [g]    BKR            $     19.66        9,646,680             189,653,729                  -               -             747,000              747,000             67,055,000          123,345,729         0.39%       33.06%       0.732      0.730         0.843
  URS Corporation                       [h]     URS           $     39.01       76,847,135           2,997,806,736        2,153,200,000             -         133,000,000        2,286,200,000            289,200,000        4,994,806,736        43.27%       24.84%       1.330      0.845         0.976
  Tutor Perini Corporation              [i]     TPC           $     13.66       47,556,056             649,615,725          700,764,000             -                 -            700,764,000            180,777,000        1,169,602,725        51.89%       36.12%       1.801      1.066         1.231
  Tetra Tech, Inc.                      [j]    TTEK           $     25.84       63,843,736           1,649,722,138           83,078,000             -             897,000           83,975,000            104,848,000        1,628,849,138         4.84%       34.34%       1.098      1.062         1.227

                    WACC Derivation                                                                                                                                                                                     Minimum                   0.39%       17.64%          0.546      0.452       0.521
  Cost of Equity                                                                                                                                                                                                        Maximum                  51.89%       40.21%          1.801      1.523       1.758
    Risk-Free Rate                              2.46%   [p]                                                                                                                                                             Average                  20.17%       30.23%          1.235      1.019       1.176
    Beta                                        1.229   [q]                                                                                                                                                             Median                   17.31%       31.39%          1.372      1.064       1.229
    Equity Risk Premium                         6.14%   [r]
    Size Premium                                6.10%   [s]
    Company-Specific Premium                    2.00%   [t]
  Cost of Equity                              18.10%    [u]

  Cost of Debt                                  4.62% [v]
    Tax Rate                                   38.22% [w]
  After-Tax Cost of Debt                       2.85% [x]

  Optimal Capital Structure
   Weight of Equity                           80.00% [y]
   Weight of Debt                             20.00% [z]

  WACC                                        15.05% [aa]


  Notes/Sources:
  [a] Unless otherwise noted, all information derived from AECOM Technology Corporation Form 10-K filed with the SEC on November 19, 2012 for the fiscal year ended September 30, 2012 at pp. 1 & 59. Includes cash in consolidated joint ventures.
  [b] Unless otherwise noted, all information derived from Jacobs Engineering Group, Inc. Form 10-K filed with the SEC on November 20, 2012 for the fiscal year ended September 30, 2012 at pp. 1 & F-3.
  [c] Unless otherwise noted, all information derived from Fluor Corporation Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012 at pp. 1 & 4. Includes marketable securities as cash equivalents.
  [d] Unless otherwise noted, all information derived from MasTec, Inc. Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012 at pp. 1 & 5.
  [e] Unless otherwise noted, all information derived from GENIVAR Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012 at pp. 3-4 & 27. All amounts in CAD. Shares outstanding includes shares from dividend reinvestment plan paid on 10/15/2012.
  [f] Unless otherwise noted, all information derived from Stantec Inc. 2012 Third Quarter Report for the quarter ended September 30, 2012 at pp. M-21 & F-1. All amounts in CAD.
  [g] Unless otherwise noted, all information derived from Michael Baker Corporation Form 10-Q filed with the SEC on November 8, 2012 for the quarter ended September 30, 2012 at pp. 1 & 3.
  [h] Unless otherwise noted, all information derived from URS Corporation Form 10-Q filed with the SEC on November 6, 2012 for the quarter ended September 30, 2012 at pp. 1-2.
  [i] Unless otherwise noted, all information derived from Tutor Perini Corporation Form 10-Q filed with the SEC on November 2, 2012 for the quarter ended September 30, 2012 at pp. 1 & 3. Excludes restricted cash.
  [j] Unless otherwise noted, all information derived from Tetra Tech, Inc. Form 10-K filed with the SEC on November 15, 2012 for the year ended September 30, 2012 at pp. 1 & 75.
  [k] Unless otherwise noted, all amounts represent unadjusted closing stock prices derived from Bloomberg as of December 14, 2012.
  [l] Effective tax rates represent median effective tax rates for each comparable company for two most recent years ended prior to December 14, 2012 per data from Capital IQ and confirmed with SEC filings. Certain one-time abnormal effective tax rates were omitted.
  [m] 2-year monthly betas derived from Bloomberg as of December 14, 2012 based on returns of adjusted stock prices compared with the SPX Index.
  [n] = Observed Beta / (1+(1 - Company Specific Tax Rate)*(Company Specific Debt / Company Specific Equity)).
  [o] = Unlevered Beta * (1 + (1 - B+K Tax Rate)*(Median Industry Debt / Median Industry Equity)). Median Industry Debt to Total Capital ratio assumed at 20%.
  [p] Market yield on U.S. Treasury securities at 20-year constant maturity, quoted on an investment basis, as of December 14, 2012 per Federal Reserve (https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15).
  [q] Represents the median unlevered beta for the cohort companies.
  [r] Long-Term Supply-Side Equity Risk Premium as of December 14, 2012 per Duff & Phelps Cost of Capital Navigator (https://dpcostofcapital.com/).
  [s] Size Premium for firms with market capitalization between $1.028 million and $206.795 million (Decile 10) per Duff & Phelps Cost of Capital Navigator (https://dpcostofcapital.com/)
  [t] Assumed consistent with Sherman Report.
  [u] = [p] + ([q] * [r]) + [s] + [t]
  [v] Moody's Bond Yield Average - BAA Rated Corporate Bonds as of December 14, 2012 per Capital IQ. See also, https://fred.stlouisfed.org/series/DBAA.
  [w] = 34.00% + (6.40% * (1 - 34.00%)). Represents assumed 34% federal tax rate plus the Hawaii state tax rate of 6.40% reduced for the federal tax deductibility.
  [y] = [v] * (1 - [w])
  [y] Industry median equity as a percent of total capital.
  [z] Industry median debt as a percent of total capital.
  [aa] = ([u] * [y]) + ([x] * [z])




Confidential                                                                                                                                                                                                                                                                                                     CRAI
                                                                                                                                                             Page 1 of 1
                                                           Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 104 of 120                                                                                                                                                           PageID
                                                                                             #: 10839

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.0: Bowers + Kubota - Independent GPC Analysis as of December 14, 2012

                                                                 [1]                  [2]             [3] = [1] * [2]           [4]                [5]             [6]          [7] = [4] + [5] + [6]        [8]           [9] = [3] + [7] - [8]


                                               Ticker         Stock                Shares               Market               Interest          Preferred        Minority              Total               Cash and             Total                                           LTM Normalized                                    Total Enterprise Value / LTM
                 Company                       Symbol         Price    [k]       Outstanding        Capitalization        Bearing Debt           Stock           Interest              Debt              Equivalents     Enterprise Value             Revenue                EBIT       %                EBITDA         %      Revenue      EBIT        EBITDA
  AECOM Technology Corporation           [a]    ACM         $    23.82           108,078,563       $ 2,574,431,371       $ 1,069,732,000       $     -        $ 55,024,000       $ 1,124,756,000        $ 593,776,000    $ 3,105,411,371           $ 8,218,180,000       $ 389,606,000  4.7%          $ 492,580,000     6.0%      0.38         7.97         6.30
  Jacobs Engineering Group, Inc.         [b]      J         $    41.34           130,076,572         5,377,365,486           528,260,000             -          45,310,000           573,570,000        1,032,457,000        4,918,478,486          10,893,778,000         596,073,000  5.5%            696,897,000     6.4%      0.45         8.25         7.06
  Fluor Corporation                      [c]     FLR        $    57.09           166,509,480         9,506,026,213           548,649,000             -          91,357,000           640,006,000        2,529,357,000        7,616,675,213          26,806,547,000       1,039,189,000  3.9%          1,247,952,000     4.7%      0.28         7.33         6.10
  MasTec, Inc.                           [d]    MTZ         $    23.40            75,974,952         1,777,813,877           452,997,000             -               43,000          453,040,000           10,472,000        2,220,381,877           3,703,734,000         202,115,000  5.5%            289,699,000     7.8%      0.60       10.99          7.66
  WSP Global, Inc.                       [e]    WSP         CAD 20.93             51,056,441         1,068,611,310           269,000,000             -           2,200,000           271,200,000           61,500,000        1,278,311,310             912,985,000          57,829,000  6.3%             90,511,000     9.9%   nm          nm            nm
  Stantec, Inc.                          [f]     STN        CAD 38.29             45,882,748         1,756,850,421           294,746,000             -             103,000           294,849,000           18,120,000        2,033,579,421           1,513,818,000         167,123,000 11.0%            214,328,000    14.2%      1.34       12.17          9.49
  Michael Baker Corporation              [g]    BKR         $    19.66             9,646,680           189,653,729                    -              -             747,000               747,000           67,055,000          123,345,729             608,384,000          11,524,000  1.9%             29,398,000     4.8%      0.20       10.70          4.20
  URS Corporation                        [h]    URS         $    39.01            76,847,135         2,997,806,736         2,153,200,000             -         133,000,000         2,286,200,000          289,200,000        4,994,806,736          10,393,000,000         678,000,000  6.5%            880,500,000     8.5%      0.48         7.37         5.67
  Tutor Perini Corporation               [i]     TPC        $    13.66            47,556,056           649,615,725           700,764,000             -                  -            700,764,000          180,777,000        1,169,602,725           4,112,033,000         144,831,000  3.5%            207,206,000     5.0%      0.28         8.08         5.64
  Tetra Tech, Inc.                       [j]    TTEK        $    25.84            63,843,736         1,649,722,138            83,078,000             -             897,000            83,975,000          104,848,000        1,628,849,138           2,711,075,000         147,121,000  5.4%            204,023,000     7.5%      0.60       11.07          7.98

                                                                                                                                                                                                                   B+K LTM Financials [m]:         $    26,368,016       $   7,326,357     27.8%      $    7,518,821   28.5%

                                                                                                                                                                                                                                                                                                                       LOW:       0.20        7.33         4.20
                                                                                                                                                                                                                                                                                                                      HIGH:       1.34       12.17         9.49
                                                                                                                                                                                                                                                                                                                   AVERAGE:       0.51        9.32         6.68
                                                                                                                                                                                                                                                                                                                    MEDIAN:       0.45        8.25         6.30
   Notes/Sources:
   [a] Unless otherwise noted, all information for TEV determination derived from AECOM Technology Corporation Form 10-K filed with the SEC on November 19, 2012 for the fiscal year ended September 30, 2012 at pp. 1 & 59. Includes cash in consolidated joint ventures. LTM financials based on Exhibit 11.3.
   [b] Unless otherwise noted, all information for TEV determination derived from Jacobs Engineering Group, Inc. Form 10-K filed with the SEC on November 20, 2012 for the fiscal year ended September 30, 2012 at pp. 1 & F-3. LTM financials based on Exhibit 11.4.
   [c] Unless otherwise noted, all information for TEV derived from Fluor Corporation Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012 at pp. 1 & 4. Includes marketable securities as cash equivalents. LTM financials based on Exhibit 11.5.
   [d] Unless otherwise noted, all information for TEV derived from MasTec, Inc. Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012 at pp. 1 & 5. LTM financials based on Exhibit 11.6.
   [e] Unless otherwise noted, all information for TEV derived from GENIVAR Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012 at pp. 3-4 & 27. All amounts in CAD. Shares outstanding includes shares from dividend reinvestment plan paid on 10/15/2012.
       LTM financials based on Exhibit 11.7.
   [f] Unless otherwise noted, all information for TEV derived from Stantec Inc. 2012 Third Quarter Report for the quarter ended September 30, 2012 at pp. M-21 & F-1. All amounts in CAD. LTM financials based on Exhibit 11.8.
   [g] Unless otherwise noted, all information for TEV derived from Michael Baker Corporation Form 10-Q filed with the SEC on November 8, 2012 for the quarter ended September 30, 2012 at pp. 1 & 3. All LTM financials based on Exhibit 11.9.
   [h] Unless otherwise noted, all information for TEV derived from URS Corporation Form 10-Q filed with the SEC on November 6, 2012 for the quarter ended September 30, 2012 at pp. 1-2. All LTM financials based on Exhibit 11.10.
   [i] Unless otherwise noted, all information for TEV derived from Tutor Perini Corporation Form 10-Q filed with the SEC on November 2, 2012 for the quarter ended September 30, 2012 at pp. 1 & 3. Excludes restricted cash. All LTM financials based on Exhibit 11.11.
   [j] Unless otherwise noted, all information for TEV derived from Tetra Tech, Inc. Form 10-K filed with the SEC on November 15, 2012 for the year ended September 30, 2012 at pp. 1 & 75. All LTM financials based on Exhibit 11.12.
   [k] Unless otherwise noted, all amounts represent unadjusted closing stock prices derived from Bloomberg as of December 14, 2012.
   [l] Multiples have been excluded as not meaningful. GENIVAR's financial statements for the quarter ended September, 29, 2012 indicate that it had recently completed an acquisition of WSP Global, Inc. in August 2012 and the financial results for the quarter only included WSP Global, Inc.
      results following the acquisition. As a result, the LTM financial performance is not consistent with the TEV as of the valuation date. See GENIVAR, Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012 at p. 15.
   [m] B+K LTM financial results from Exhibit 7.0.




Confidential                                                                                                                                                                                                                                                                                                                                                      CRAI
                                                                                                                                                                                Page 1 of 1
                          Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 105 of 120                                                                    PageID
                                                            #: 10840

U.S. Department of Labor v. Sharon Heritage, et al.
EXHIBIT 11.1: GPC Analysis Adjusted Multiple

                                                               Size       Implied      B+K          Size                                              LTM                Adjusted
                                             Market          Premium        Size       Size      Premium                                E/           EBITDA            LTM EBITDA         Implied
                Company                   Capitalization [a]  Decile [b] Premium [b] Premium [a] Difference                            D+E    [a]    Multiple   [c]      Multiple     [d] Discount
  AECOM                                  $ 2,574,431,371        4            1.17%      6.10%         4.93%                            69.59%              6.30                  5.18        17.8%
  Jacobs Engineering Group, Inc.           5,377,365,486        3            0.94%      6.10%         5.16%                            90.36%              7.06                  5.31        24.8%
  Fluor Corporation                        9,506,026,213        2            0.78%      6.10%         5.32%                            93.69%              6.10                  4.68        23.3%
  MasTec, Inc.                             1,777,813,877        5            1.74%      6.10%         4.36%                            79.69%              7.66                  6.05        21.0%
  WSP Global, Inc.                         1,068,611,310        7            1.77%      6.10%         4.33%                            79.76%               nm                    nm           nm
  Stantec, Inc.                            1,756,850,421        5            1.74%      6.10%         4.36%                            85.63%              9.49                  7.01        26.2%
  Michael Baker Corporation                  189,653,729        10           6.10%      6.10%         0.00%                            99.61%              4.20                  4.20         0.0%
  URS Corporation                          2,997,806,736        4            1.17%      6.10%         4.93%                            56.73%              5.67                  4.90        13.7%
  Tutor Perini Corporation                   649,615,725        8            2.51%      6.10%         3.59%                            48.11%              5.64                  5.14         8.9%
  Tetra Tech, Inc.                         1,649,722,138        5            1.74%      6.10%         4.36%                            95.16%              7.98                  6.00        24.9%

                                                                                                                                      MEDIAN:               6.30                 5.18       21.0%

                                                                                                                                                 LTM EBITDA [e]                 7,519

                                                                                                                                                Enterprise Value       $       38,972
  Notes/Sources:
  [a] See WACC derivation at Exhibit 10.0.
  [b] Size premiums and deciles per Duff & Phelps Cost of Capital Navigator (https://dpcostofcapital.com/) as of December 14, 2012.
  [c] See GPC Analysis at Exhibit 11.0.
  [d] = 1 / ((1 / LTM multiple) + ((E / (D + E))*Size Premium Difference))
  [e] See Exhibit 7.0.




Confidential                                                                                                                                                                                   CRAI
                                                                                                 Page 1 of 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 106 of 120                                                                                                           PageID
                                  #: 10841

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.2: GPC Analysis Business Descriptions
  AECOM Technology Corporation [a]
  We are a leading global provider of professional technical and management support services for public and private clients around the world. We provide planning, consulting,
  architectural and engineering design, and program and construction management services for a broad range of projects, including highways, airports, bridges, mass transit systems,
  government and commercial buildings, water and wastewater facilities and power transmission and distribution. We also provide program and facilities management and maintenance,
  training, logistics, security and other support services, primarily for agencies of the U.S. government.




  Jacobs Engineering Group, Inc. [b]
  We are one of the largest technical professional services firms in the world. We provide a diverse range of technical, professional, and construction services to a large number of
  industrial, commercial, and government clients. We provide four broad categories of services:
    - Project Services (including engineering, design, architecture, interiors, planning, environmental, and similar services);
    - Process, Scientific, and Systems Consulting services (including services performed in connection with scientific testing,
      analysis, and consulting activities, as well as information technology and systems engineering and integration activities);
    - Construction services (encompassing traditional field construction services as well as modular construction activities, direct hire
      construction, and construction management services); and
    - Operations and Maintenance services (including services performed in connection with operating large, complex facilities on
      behalf of our clients, as well as services involving process plant and facilities maintenance).


  Fluor Corporation [c]
  Fluor Corporation is a holding company that owns the stock of a number of subsidiaries. Acting through these subsidiaries, we are one of the largest professional services firms
  providing engineering, procurement, construction and maintenance as well as project management services on a global basis. We serve a diverse set of industries worldwide including oil
  and gas, chemicals and petrochemicals, transportation, mining and metals, power, life sciences and manufacturing. We are also a primary service provider to the U.S. federal
  government; and we perform operations and maintenance activities for major industrial clients.



  MasTec, Inc. [d]
  We are a leading infrastructure construction company operating mainly throughout North America across a range of industries. Our activities include, but are not limited to, the
  engineering, building, installation, maintenance and upgrade of energy, utility and communications infrastructure, including: electrical utility transmission and distribution, power
  generation, natural gas and petroleum pipeline infrastructure, wireless, wireline and satellite communications, wind farms, solar farms and other renewable energy, industrial
  infrastructure and water and sewer systems. Our customers are primarily in the utility, communications and government industries.




  WSP Global, Inc. [e]
  GENIVAR, through its combination with WSP Group plc, is a professional services firm, working with governments, businesses, architects and planners and providing integrated
  solutions across many disciplines. The firm provides services to transform the built environment and restore the natural environment, and its expertise ranges from environmental
  remediation to urban planning, from engineering iconic buildings to designing sustainable transport networks, and from developing the energy sources of the future to enabling new
  ways of extracting essential resources.



  Stantec, Inc. [f]
  Stantec, founded in 1954, provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying, environmental sciences,
  project management, and project economics for infrastructure and facilities projects. Continually striving to balance economic, environmental, and social responsibilities, we are
  recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets at every stage, from
  initial concept and financial feasibility to project completion and beyond.




Confidential                                                                                                                                                                                   CRAI
                                                                                          Page 1 of 2
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 107 of 120                                                                                                            PageID
                                  #: 10842

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.2: GPC Analysis Business Descriptions
  Michael Baker Corporation [g]
  We provide engineering expertise for public and private sector clients worldwide. Our two reportable segments are Transportation and Federal. The Transportation segment provides
  services for Surface Transportation, Aviation and Rail & Transit markets, and the Federal segment provides services for Defense, Environmental, Architecture, Geospatial Information
  Technology, Homeland Security, Municipal & Civil, Oil & Gas, Telecom & Utilities and Water markets. Among the services the Company provides to clients in these markets are
  project and program management, design-build (for which we only provide the design portion of services), construction management and inspection, consulting, planning, surveying,
  mapping, geographic information systems, architectural, interior design, site planning and design, constructability reviews, site assessment and restoration, strategic regulatory analysis
  and compliance.




  URS Corporation [h]
  We are a leading international provider of engineering, construction and technical services. We offer a broad range of program management, planning, design, engineering, construction
  and construction management, operations and maintenance, and decommissioning and closure services to public agencies and private sector clients around the world. We are also a
  United States federal government contractor in the areas of systems engineering and technical assistance, operations and maintenance, and information technology services.




  Tutor Perini Corporation [i]
  Tutor Perini Corporation was incorporated in 1918 and offers diversified general contracting, construction management and design-build services to private clients and public agencies
  around the world. We and our predecessors have provided construction services since 1894 and have established a strong reputation within our markets by executing large, complex
  projects on time and within budget while adhering to strict quality control measures. We offer general contracting, pre-construction planning and comprehensive project management
  services, including the planning and scheduling of the manpower, equipment, materials and subcontractors required for a project. We also offer self-performed construction services
  including site work, concrete forming and placement, steel erection, electrical and mechanical, plumbing and HVAC. Our business is conducted through four basic segments: Civil,
  Building, Specialty Contractors and Management Services.




  Tetra Tech, Inc. [j]
  Tetra Tech, Inc. is a leading provider of consulting, engineering, program management, construction management, construction and technical services that focuses on addressing
  fundamental needs for water, the environment, energy, infrastructure and natural resources. We are a full-service company that leads with science. We typically begin at the earliest stage
  of a project by identifying technical solutions to problems and developing execution plans tailored to our clients' needs and resources. Our solutions may span the entire life cycle of
  consulting and engineering projects and include applied science, research and technology, engineering, design, construction management, construction, operations and maintenance, and
  information technology. We are a global provider of consulting and engineering services, renowned for our leadership in water-related services for public and private clients.




  Notes/Sources:
  [a] AECOM Technology Corporation Form 10-K filed with the SEC on November 19, 2012 for the fiscal year ended
      September 30, 2012 at p. 2.
  [b] Jacobs Engineering Group, Inc. Form 10-K filed with the SEC on November 20, 2012 for the fiscal year ended
      September 30, 2012 at p. 3.
  [c] Fluor Corporation Form 10-K filed with the SEC on February 22, 2012 for the year ended December 31, 2011 at p. 1.
  [d] MasTec, Inc. Form 10-K filed with the SEC on February 29, 2012 for the year ended December 31, 2012 at p. 4.
  [e] GENIVAR, Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012 at p. 9.
  [f] Stantec, Inc. Form 40-F filed with the SEC on February 23, 2012 for the year ended December 31, 2011 at p. 9.
  [g] Michael Baker Corporation Form 10-K filed with the SEC on March 13, 2012 for the year ended December 31, 2011 at p. 1.
  [h] URS Corporation Form 10-K filed with the SEC on February 27, 2012 for the year ended December 31, 2011 at p. 3.
  [i] Tutor Perini Corporation Form 10-K filed with the SEC on March 2, 2012 for the year ended December 31, 2011 at p. 3.
  [j]Tetra Tech, Inc. Form 10-K filed with the SEC on November 15, 2012 for the fiscal year ended September 30, 2012 at p. 4.




Confidential                                                                                                                                                                                    CRAI
                                                                                          Page 2 of 2
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 108 of 120                                        PageID
                                  #: 10843

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.3: AECOM Technology Corporation LTM Financials as of December 14, 2012
                                                                                      Fiscal Year Ended
                                                                                          9/30/2012       [a]
  Revenue                                                                            $      8,218,180,000

  Cost of Revenue                                                                           7,796,321,000
    Gross Profit                                                                     $        421,859,000

  Equity in Earnings of Joint Ventures                                                         48,650,000
  General and Administrative Expenses                                                         (80,903,000)
  Goodwill Impairment                                                                        (336,000,000)
    Income from Operations                                                           $         53,606,000

  Add: Goodwill Impairment                                                                    336,000,000
    Normalized EBIT                                                                  $        389,606,000

  Add: Depreciation & Amortization                                                            102,974,000
    Normalized EBITDA                                                                $        492,580,000


   Notes/Sources:
 [a] AECOM Technology Corporation Form 10-K filed with the SEC on November 19, 2012 for the fiscal year ended
     September 30, 2012 at pp. 60 & 62.




Confidential                                                                                                       CRAI
                                                                     Page 1 of 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 109 of 120                                          PageID
                                  #: 10844

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.4: Jacobs Engineering Group, Inc. LTM Financials as of December 14, 2012
                                                                                 Fiscal Year Ended
                                                                                     9/30/2012       [a]
  Revenue                                                                      $      10,893,778,000

  Costs and Expenses:
    Direct Costs of Contracts                                                         (9,166,789,000)
    Selling, General and Administrative Expenses                                      (1,130,916,000)
  Operating Profit (EBIT)                                                      $         596,073,000

  Add: Depreciation & Amortization                                                      100,824,000
    EBITDA                                                                     $        696,897,000


   Notes/Sources:
 [a] Jacobs Engineering Group, Inc. Form 10-K filed with the SEC on November 20, 2012 for the fiscal year ended
     September 30, 2012 at pp. F-4 & F-6.




Confidential                                                                                                        CRAI
                                                                 Page 1 of 1
                          Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 110 of 120                                                    PageID
                                                            #: 10845

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.5: Fluor Corporation LTM Financials as of December 14, 2012
                                                                                9 Months Ended            12 Months Ended             9 Months Ended
                                                                                   9/30/2011      [a]        12/31/2011       [b]        9/30/2012      [a]        LTM
  Revenue                                                                     $    17,129,265,000       $      23,381,399,000       $    20,554,413,000       $   26,806,547,000

  Total Cost of Revenue                                                           16,290,102,000                  22,232,483,000         19,653,774,000           25,596,155,000

  Other (Income) and Expenses
    Corporate General and Administrative Expense                                     102,189,000                     163,460,000            109,932,000             171,203,000
    Interest Expense                                                                   8,134,000                      15,601,000             20,381,000              27,848,000
    Interest Income                                                                  (24,367,000)                    (31,961,000)           (23,157,000)            (30,751,000)

  Total Cost and Expenses                                                     $   16,376,058,000        $         22,379,583,000    $    19,760,930,000       $   25,764,455,000

  Earnings before Taxes                                                       $      753,207,000        $          1,001,816,000    $       793,483,000       $    1,042,092,000

     Add: Interest Expense                                                              8,134,000                     15,601,000             20,381,000               27,848,000
     Less: Interest Income                                                            (24,367,000)                   (31,961,000)           (23,157,000)             (30,751,000)

  EBIT                                                                        $      736,974,000        $            985,456,000    $       790,707,000       $    1,039,189,000

   Add: Depreciation & Amortization                                                  150,212,000                     201,939,000            157,036,000       $      208,763,000
  EBITDA                                                                      $      887,186,000        $          1,187,395,000    $       947,743,000       $    1,247,952,000



   Notes/Sources:
 [a] Fluor Corporation Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012 at pp. 2 & 5.
 [b] Fluor Corporation Form 10-K filed with the SEC on February 22, 2012 for the year ended December 31, 2011 at pp. F-3 & F-5.




Confidential                                                                                                                                                                   CRAI
                                                                                          Page 1 of 1
                         Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 111 of 120                                                       PageID
                                                           #: 10846

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.6: MasTec, Inc. LTM Financials as of December 14, 2012
                                                                               9 Months Ended             12 Months Ended              9 Months Ended
                                                                                  9/30/2011      [a]         12/31/2011        [b]        9/30/2012       [a]       LTM
  Revenue                                                                    $     2,099,674,000        $        3,008,977,000       $      2,794,431,000       $   3,703,734,000

     Costs of Revenue, excluding Depreciation and Amortization                     1,805,997,000                  2,606,091,000            2,445,056,000            3,245,150,000
     Depreciation and Amortization                                                    52,769,000                     75,228,000               65,125,000               87,584,000
     General and Administrative Expenses                                              97,739,000                    148,432,000              118,192,000              168,885,000
     Interest Expense, net                                                            25,202,000                     34,423,000               27,883,000               37,104,000
     Gain on Remeasurement of Equity Interest in Acquiree                            (29,041,000)                   (29,041,000)                     -                        -
     Other Expense, net                                                                  160,000                       (183,000)               7,989,000                7,646,000

  Income from Continuing Operatings before Provision for Taxes               $       146,848,000        $           174,027,000      $       130,186,000        $     157,365,000

     Add: Interest Expense, net                                                       25,202,000                     34,423,000               27,883,000               37,104,000
     Less: Gain on Remeasurement of Equity Interest in Acquiree                      (29,041,000)                   (29,041,000)                     -                        -
     Add: Other Expense, net                                                             160,000                       (183,000)               7,989,000                7,646,000

  Normalized EBIT                                                            $       143,169,000        $           179,226,000      $       166,058,000        $     202,115,000

   Add: Depreciation & Amortization                                                   52,769,000                     75,228,000               65,125,000        $      87,584,000
  Normalized EBITDA                                                          $       195,938,000        $           254,454,000      $       231,183,000        $     289,699,000



   Notes/Sources:
 [a] MasTec, Inc. Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012 at pp. 3 & 37.
 [b] MasTec, Inc. Form 10-K filed with the SEC on February 29, 2012 for the year ended December 31, 2012 at pp. 41 & 57.




Confidential                                                                                                                                                                    CRAI
                                                                                          Page 1 of 1
                         Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 112 of 120                                                       PageID
                                                           #: 10847

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.7: WSP Global, Inc. LTM Financials as of December 14, 2012 ($CAD)
                                                                                9 Months Ended              12 Months Ended             9 Months Ended
                                                                                   9/30/2011      [a]          12/31/2011       [b]        9/30/2012      [a]       LTM
  Revenue                                                                     $       479,900,000         $         651,885,000       $       741,000,000       $    912,985,000

    Personnel Costs                                                                   279,300,000                                             442,000,000            725,974,000
    Subconsultant and Direct Costs                                                     83,600,000                   563,274,000               132,800,000             49,200,000
    Other Operational Costs                                                            50,500,000                                              97,800,000             47,300,000
    Depreciation of Property, Plan and Equipment                                        5,600,000                     7,971,000                 9,800,000             12,171,000
    Amortization of Intangible Assets                                                  12,800,000                    17,311,000                16,000,000             20,511,000
    Exchange loss (gain)                                                               (1,600,000)                     (983,000)                2,000,000              2,617,000

  Operating Income                                                            $         49,700,000        $          64,312,000       $        40,600,000       $     55,212,000

    Less: Exchange loss (gain)                                                          (1,600,000)                    (983,000)                2,000,000              2,617,000

  Normalized EBIT                                                             $         48,100,000        $          63,329,000       $        42,600,000       $     57,829,000

   Add: Depreciation & Amortization                                                     18,400,000                   25,282,000                25,800,000             32,682,000
  Normalized EBITDA                                                           $         66,500,000        $          88,611,000       $        68,400,000       $     90,511,000



   Notes/Sources:
 [a] GENIVAR, Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012 at p. 4.
 [b] GENIVAR, Inc. Consolidated Financial Statements for the year ended December 31, 2011 at p. 4.




                                                                                                                                                                               CRAI
Confidential                                                                               Page 1 of 1
                           Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 113 of 120                                                              PageID
                                                             #: 10848

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.8: Stantec, Inc. LTM Financials as of December 14, 2012 ($CAD)
                                                                                  9 Months Ended              12 Months Ended                 9 Months Ended
                                                                                     9/30/2011      [a]          12/31/2011        [b]           9/30/2012       [a]           LTM
  Gross Revenue                                                                 $     1,251,357,000         $        1,683,403,000          $      1,398,981,000         $     1,831,027,000
   Less: Subconsultant and other direct expenses                                        221,010,000                     304,856,000                   233,363,000                317,209,000
  Net Revenue                                                                   $     1,030,347,000         $         1,378,547,000         $       1,165,618,000        $     1,513,818,000
    Direct payroll costs                                                                458,882,000                     615,136,000                   529,358,000                685,612,000
  Gross Margin                                                                  $       571,465,000         $           763,411,000         $         636,260,000        $       828,206,000

     Administrative and Marketing Expenses                                              420,797,000                     565,164,000                   470,447,000                614,814,000
     Depreciation of Property and Equipment                                              20,521,000                      27,933,000                    20,203,000                 27,615,000
     Amortization of Intangible Assets                                                   13,481,000                      18,395,000                    14,676,000                 19,590,000
     Net Interest Expense                                                                 7,510,000                       9,723,000                     6,901,000                  9,114,000
     Other Net Financing Expense                                                          2,099,000                       2,848,000                     2,135,000                  2,884,000
     Share of Income from Associates                                                       (452,000)                       (793,000)                   (1,331,000)                (1,672,000)
     Foreign Exchange Loss                                                                   90,000                         501,000                       133,000                    544,000
     Other (Income) Expense                                                                 (41,000)                        (36,000)                      125,000                    130,000
     Impairment of Goodwill                                                                     -                        90,000,000                           -                   90,000,000

  Income before Income Taxes                                                    $       107,460,000         $             49,676,000        $         122,971,000        $        65,187,000

     Other (Income) Expense                                                                 (41,000)                         (36,000)                     125,000                    130,000
     Foreign Exchange Loss                                                                   90,000                          501,000                      133,000                    544,000
     Share of Income from Associates                                                       (452,000)                        (793,000)                  (1,331,000)                (1,672,000)
     Other Net Financing Expense                                                          2,099,000                        2,848,000                    2,135,000                  2,884,000
     Net Interest Expense                                                                 7,510,000                        9,723,000                    6,901,000                  9,114,000
     Impairment of Goodwill                                                                     -                         90,000,000                          -                   90,000,000
     Merger Expense [c]                                                                                                      508,000                      428,000                    936,000

  Normalized EBIT                                                               $       116,666,000         $           152,427,000         $         131,362,000        $       167,123,000

   Add: Depreciation & Amortization                                                      34,002,000                      46,328,000                    34,879,000        $        47,205,000
  Normalized EBITDA                                                             $       150,668,000         $           198,755,000         $         166,241,000        $       214,328,000



   Notes/Sources:
 [a] Stantec, Inc. 2012 Third Quarter Report for the quarter ended September 30, 2012 at p. F-2.
 [b] Stantec, Inc. Form 40-F filed with the SEC on February 23, 2012 for the year ended December 31, 2011 at p. F-5.
 [c] Stantec, Inc. 2012 Third Quarter Report for the quarter ended September 30, 2012 at p. F-10 and Stantec, Inc. Form 40-F filed with the SEC on February 23, 2012 for the
     year ended December 31, 2011 at p. F-27.


Confidential                                                                                                                                                                               CRAI
                                                                                             Page 1 of 1
                         Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 114 of 120                                                           PageID
                                                           #: 10849

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.9: Michael Baker Corporation LTM Financials as of December 14, 2012
                                                                               9 Months Ended            12 Months Ended                   9 Months Ended
                                                                                  9/30/2011      [a]        12/31/2011       [b]              9/30/2012       [a]       LTM
  Revenue                                                                    $       382,233,000       $         538,424,000             $       452,193,000        $    608,384,000
    Cost of Work Performed                                                           306,591,000                 436,170,000                     380,094,000             509,673,000
  Gross Profit                                                               $        75,642,000       $         102,254,000             $         72,099,000       $     98,711,000

     Selling, General and Administrative Expenses                                     56,982,000                     78,096,000                   66,073,000              87,187,000

  EBIT                                                                       $        18,660,000       $             24,158,000          $         6,026,000        $     11,524,000

   Add: Depreciation & Amortization                                                    9,401,000                     14,184,000                   13,091,000        $     17,874,000
  Normalized EBITDA                                                          $        28,061,000       $             38,342,000          $        19,117,000        $     29,398,000



   Notes/Sources:
 [a] Michael Baker Corporation Form 10-Q filed with the SEC on November 8, 2012 for the quarter ended September 30, 2012 at pp. 2 & 4.
 [b] Michael Baker Corporation Form 10-K filed with the SEC on March 13, 2012 for the year ended December 31, 2011 at pp. 21 & 23.




Confidential                                                                                                                                                                       CRAI
                                                                                         Page 1 of 1
                         Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 115 of 120                                                      PageID
                                                           #: 10850

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.10: URS Corporation LTM Financials as of December 14, 2012
                                                                              9 Months Ended             12 Months Ended              9 Months Ended
                                                                                 9/30/2011      [a]         12/31/2011        [b]        9/30/2012       [a]        LTM
  Revenue                                                                   $     7,151,800,000        $        9,545,000,000       $      7,999,800,000       $   10,393,000,000

     Cost of Revenues                                                             6,731,200,000                  8,988,800,000            7,484,000,000             9,741,600,000
     General and Administrative Expense                                              59,900,000                     79,500,000               62,000,000                81,600,000
     Acquisition-Related Expense                                                      1,000,000                      1,000,000               16,100,000                16,100,000
     Restructuring Costs                                                                    -                        5,500,000                      -                   5,500,000
     Goodwill Impairment                                                            798,100,000                    825,800,000                      -                  27,700,000
     Equity in Income of Unconsolidated Joint Ventures                             (100,800,000)                  (132,200,000)             (76,800,000)             (108,200,000)

  Operating Income                                                          $      (337,600,000)       $          (223,400,000)     $       514,500,000        $     628,700,000

     Add: Acquisition-Related Expense                                                 1,000,000                      1,000,000               16,100,000               16,100,000
     Add: Restructuring Costs                                                               -                        5,500,000                      -                  5,500,000
     Add: Goodwill Impairment                                                       798,100,000                    825,800,000                      -                 27,700,000

  Normalized EBIT                                                           $       461,500,000        $           608,900,000      $       530,600,000        $     678,000,000

   Add: Depreciation & Amortization                                                 105,700,000                    142,700,000              165,500,000        $     202,500,000
  Normalized EBITDA                                                         $       567,200,000        $           751,600,000      $       696,100,000        $     880,500,000



   Notes/Sources:
 [a] URS Corporation Form 10-Q filed with the SEC on November 6, 2012 for the quarter ended September 30, 2012 at pp. 3 & 7.
 [b] URS Corporation Form 10-K filed with the SEC on February 27, 2012 for the year ended December 31, 2011 at pp. 88 & 93.




Confidential                                                                                                                                                                    CRAI
                                                                                         Page 1 of 1
                         Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 116 of 120                                                          PageID
                                                           #: 10851

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.11: Tutor Perini Corporation LTM Financials as of December 14, 2012
                                                                                9 Months Ended             12 Months Ended                9 Months Ended
                                                                                   9/30/2011      [a]         12/31/2011        [b]          9/30/2012       [a]       LTM
  Revenue                                                                     $     2,601,557,000        $        3,716,317,000         $      2,997,273,000       $   4,112,033,000

   Cost of Operations                                                               2,331,529,000                  3,320,976,000              2,708,590,000            3,698,037,000
  Gross Profit                                                                $       270,028,000        $           395,341,000        $       288,683,000        $     413,996,000

     General and Administrative Expense                                               152,444,000                    226,965,000                194,644,000              269,165,000
     Goodwill and Intangible Asset Impairment                                                 -                              -                  376,574,000              376,574,000

  Operating Income                                                            $       117,584,000        $           168,376,000        $      (282,535,000)       $    (231,743,000)

     Add: Goodwill and Intangible Asset Impairment                                             -                              -                 376,574,000              376,574,000

  Normalized EBIT                                                             $       117,584,000        $           168,376,000        $        94,039,000        $     144,831,000

   Add: Depreciation & Amortization                                                    29,594,000                     45,293,000                 46,676,000               62,375,000
  Normalized EBITDA                                                           $       147,178,000        $           213,669,000        $       140,715,000        $     207,206,000



   Notes/Sources:
 [a] Tutor Perini Corporation Form 10-Q filed with the SEC on November 2, 2012 for the quarter ended September 30, 2012 at pp. 4 & 7.
 [b] Tutor Perini Corporation Form 10-K filed with the SEC on March 2, 2012 for the year ended December 31, 2011 at pp. 58 & 60.




Confidential                                                                                                                                                                       CRAI
                                                                                          Page 1 of 1
                     Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 117 of 120             PageID
                                                       #: 10852

U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.12: Tetra Tech, Inc. LTM Financials as of December 14, 2012
                                                                                Fiscal Year Ended
                                                                                    9/30/2012       [a]
  Revenue                                                                      $      2,711,075,000

  Subcontractor Costs                                                                   689,005,000
  Other Costs of Revenue                                                              1,663,065,000
  Selling, General and Administrative Expenses                                          211,884,000
  Contingent Consideration - Fair Value Adjustments                                     (19,246,000)
    Operating Income                                                           $        166,367,000

  Less: Contingent Consideration - Fair Value Adjustments                                 (19,246,000)
    Normalized EBIT                                                            $          147,121,000

  Add: Depreciation & Amortization                                                         56,902,000
   Normalized EBITDA                                                           $          204,023,000


   Notes/Sources:
 [a] Tetra Tech, Inc. Form 10-K filed with the SEC on November 15, 2012 for the fiscal year ended
     September 30, 2012 at pp. 76 & 62.




Confidential                                                                                                       CRAI
                                                                            Page 1 of 1
                                                            Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 118 of 120                                                                                                                                                     PageID
                                                                                              #: 10853
U.S. Department of Labor v. Sharon Heritage, et al.
Exhibit 11.13: Comparable Company Financial Statistics [1]
$USD in Millions

                                                                                                                                                          Latest Twelve Months (LTM)                                                                                                                Next Twelve Months (NTM)
                                                                   [a]              [b]                                                                                                                                                                                            [c]            [d]          = [c] / [a] - 1         = [d] / [b] - 1
                                                                                                       1-Year                1-Year                      3-Year                       3-Year                                                                                                                     Implied                  Implied
             Company [2]                      Ticker           Revenue          EBITDA             Revenue Growth        EBITDA Growth               Revenue CAGR                  EBITDA CAGR                Return on Assets      Return on Capital     Return on Equity     Revenue        EBITDA        Revenue Growth            EBITDA Growth
  AECOM                                       ACM              $ 8,218          $    434                    2.25%               (9.61%)                          10.3%                        8.08%                      3.7%                   6.1%                (2.5%)     $ 8,294        $    511                      0.9%                  17.9%
  Jacobs Engineering Group Inc.                 J                10,894              695                    4.93%                10.64%                         (1.7%)                      (0.55%)                      5.8%                   9.1%                 11.0%       12,011            780                    10.3%                   12.2%
  Fluor Corporation                            FLR               26,807            1,248                   19.69%                27.50%                           5.9%                      (0.98%)                      7.8%                  15.8%                 20.3%       28,731          1,308                      7.2%                    4.8%
  MasTec, Inc.                                MTZ                 3,526              276                   24.58%               (3.53%)                          31.8%                       26.13%                      5.5%                   9.1%                 10.2%        3,864            373                      9.6%                  35.4%
  WSP Global Inc.                             WSP                   691               75                   43.87%                13.57%                          25.8%                        8.57%                      3.6%                   5.3%                  5.3%        1,244            143                         nm                      nm
  Stantec Inc.                                 STN                1,144              161                   12.72%                11.04%                           6.1%                        6.79%                      7.3%                  10.4%                  3.4%        1,295            182                    13.2%                   13.0%
  Michael Baker Corporation                   BKR                   608               32                   21.05%                 3.07%                          10.3%                        0.62%                      2.0%                   4.0%                  4.1%          577             24                     -5.1%                 -23.5%
  URS Corporation                              URS               10,393              772                    9.03%                27.34%                           1.8%                       12.36%                      4.5%                   6.9%                 10.1%       11,991            964                    15.4%                   24.8%
  Tutor Perini Corporation                     TPC                4,112              207                   25.00%                11.60%                        (10.2%)                      (9.52%)                      2.6%                   4.5%               (22.8%)        4,453            270                      8.3%                  30.2%
  Tetra Tech, Inc.                            TTEK                2,022              208                                                                         13.4%                       11.68%                      5.8%                   9.0%                 11.2%        2,174            243                      7.5%                  17.2%

  Summary
  High                                                             26,807            1,248                  43.9%                   27.5%                         31.8%                           26.1%                  7.8%                  15.8%                20.3%          28,731          1,308                 15.4%                    35.4%
  Low                                                                 608               32                   2.3%                   -9.6%                        -10.2%                           -9.5%                  2.0%                   4.0%               -22.8%             577             24                 -5.1%                   -23.5%
  Mean                                                              6,842              411                  18.1%                   10.2%                          9.4%                            6.3%                  4.9%                   8.0%                 5.0%           7,463            480                  7.5%                    14.7%
  Median                                                            3,819              242                  19.7%                   11.0%                          8.2%                            7.4%                  5.0%                   8.0%                 7.7%           4,159            322                  8.3%                    17.2%

  Bowers + Kubota                                              $    26.4    [3] $     7.5    [3]             0.8% [4]              -11.7% [5]                     14.8% [6]                       36.9% [7]              7.7% [8]             13.1% [9]             13.1% [10] $    23.5 [11] $     7.8 [12]            -18.7% [13]               -9.3% [14]

  Notes/Sources:
   [1] There may be certain minor timing differences in the CapIQ data (as of 12/14/2012) compared to Bowers + Kubota's financials. Therefore, the table is meant for estimation purposes only.
   [2] Unless otherwise noted, all comparable company data is sourced from Capital IQ.
   [3] See Exhibit 7.0.
   [4] Calculated using 2010 - 2011 total revenue. See Exhibit 1.1.
   [5] Calculated using 2010 - 2011 EBITDA. See Exhibit 1.1.
   [6] Calculated using 2008 - 2011 total revenue. See Exhibit 1.1.
   [7] Calculated using 2008 - 2011 EBITDA. See Exhibit 1.1.
   [8] Calculated as 2011 Net Income / 2011 Total Assets. See Exhibit 1.2 & Exhibit 2.2.
   [9] Calculated as 2011 Net Income / 2011 Total Equity + Total Debt. See Exhibit 1.2 & Exhibit 2.2.
  [10] Calculated as 2011 Net Income / 2011 Total Equity. See Exhibit 1.2 & Exhibit 2.2.
  [11] Figure represents 2013 projected total revenue. See Exhibit 4.0.
  [12] Figure represents 2013 projected EBITDA. See Exhibit 4.0.
  [13] Calculated using pro forma 2012 and projected 2013 total revenue. See Exhibit 4.0.
  [14] Calculated using pro forma 2012 and projected 2013 EBITDA. See Exhibit 4.0.




                 Confidential                                                                                                                                                                                                                                                                                                             CRAI
                                                                                                                                                                                      1 of 1
                                            Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 119 of 120                                                                                                                                                         PageID
                                                                              #: 10854

 U.S. Department of Labor v. Sharon Heritage, et al.
 EXHIBIT 12.0: Bowers + Kubota - Independent GMAC Analysis as of December 14, 2012 [a]
   Transaction
     Closing                                Target                                                                                                                                                       Transaction                Target Company LTM                                    Transaction Value / LTM
      Date                                 Company                                                          Target Company Description                                             Acquiror                 Value           Revenue         EBIT       EBITDA                 Revenue              EBIT                 EBITDA
     8/22/2012      Undisclosed                                                  Engineering and Consulting                                                              Undisclosed                    $ 1,200,000       $ 3,054,400    $ 226,500    $ 232,600                    0.39                5.30                 5.16
      9/7/2011      Xnergy, Inc. and HVAC Controls & Specialties, Inc.           Mechanical Engineering for Comprehensive Energy Solutions                               Blue Earth, Inc.                  7,740,000       18,965,616        758,227    893,248                    0.41               10.21                 8.67
                                                                                 Full-Service Engineering Firm Focusing on Corrosion Engineering and Coating-
      2/28/2011     M.J. Schiff & Associates, Inc.                                                                                                                       Undisclosed                       4,400,000          6,559,182          294,024          369,689          0.67               14.96                11.90
                                                                                 Related Services
                                                                                 Engineering, Architectural and Planning Firm Specializing in the Construction of
       5/3/2010     The LPA Group                                                Airports, Highways, Bridges and other Transportation Infrastructure                     Michael Baker Corporation        60,492,000         91,867,134        4,289,635         5,237,150         0.66               14.10                11.55

      9/25/2009     Undisclosed                                                  Civil Engineering Firm                                                                  Undisclosed                         300,000           887,000            43,000            64,000         0.34                6.98                 4.69
      8/31/2009     Undisclosed                                                  Environmental Engineering Firm                                                          Undisclosed                       1,675,000         8,359,827           804,420           804,420         0.20                2.08                 2.08
      6/30/2009     Undisclosed                                                  Geotechnical Engineering Company                                                        Undisclosed                         725,000         1,632,000           107,000           173,000         0.44                6.78                 4.19
     12/31/2008     Peter R. Brown Construction, Inc.                            General Construction Contracting                                                        The PBSJ Corporation             16,000,000       184,317,732         9,438,771         9,595,020         0.09                1.70                 1.67
      7/28/2008     Undisclosed                                                  Electrical Engineering                                                                  Undisclosed                         660,000           880,125           209,071           220,032         0.75                3.16                 3.00
      4/25/2008     Undisclosed                                                  Civil Engineering and Land Surveying Firm                                               Undisclosed                         873,000         2,534,723           209,821           226,486         0.34                4.16                 3.85
                                                                                 Engaged in the Business of Planning, Design, Engineering and Construction of
      3/10/2008     MEA Holdings, Inc.                                                                                                                                   Cogdell Spencer Inc.            247,000,000       324,038,967        23,589,610       25,170,776          0.76               10.47                 9.81
                                                                                 Healthcare Facilities
       2/6/2008     Undisclosed                                                  Environmental Engineering Group                                                         Undisclosed                       3,200,000          8,100,000          506,000          506,000          0.40                6.32                 6.32

                                                                                                                                                                                                                                                              Low                  0.09                1.70                 1.67
                                                                                                                                                                                                                                                              High                 0.76               14.96                11.90
                                                                                                                                                                                                                                                              Average              0.45                7.18                 6.07
                                                                                                                                                                                                                                                              Median               0.40                6.55                 4.92

                                                                                                                                                                                                                                                                                              LTM EBITDA [b]               7,519

                                                                                                                                                                                                                                                                                            Enterprise Value        $     37,017

   Notes/Sources:
             [a] All information derived from DOL 005030.xlsm at tab "All Trans" which appears to contain data from Pratt's Stats Database for all transactions in SIC code 8711 between May 31, 1996 and December 31, 2014. Information was culled in accordance with the
                  description contained in Appendix C.
            [b] See Exhibit 7.0.




Confidential                                                                                                                                                                                                                                                                                                                       CRAI
                                                                                                                                                                    Page 1 of 1
Case 1:18-cv-00155-SOM-WRP Document 460-3 Filed 04/27/21 Page 120 of 120                                                                         PageID
                                  #: 10855

U.S. Department of Labor v. Sharon L. Heritage, et al.
Exhibit 13.0: Bowers + Kubota - Independent Value Conclusion
$USD in Thousands, Except for Per Share Data

                                                                             Enterprise Value         Weighting               Weighted Value
               [1] Guideline Public Companies Method                     $               38,972          40%              $            15,589

               [2] Guideline Merged and Acquired Company Method                          37,017          10%                             3,702

               [3] Discounted Cash Flows Method                                          36,320          50%                           18,160

               Weighted Enterprise Value (Rounded)                                                                        $            37,450

               [4] Plus: Excess Cash & Cash Equivalents                                                                                  5,577
               [5] Less: Interest Bearing Debt                                                                                             -

               Equity Value (Controlling Basis, Non-Marketable Basis)                                                     $            43,027

                   Less: Discount for Lack of Marketability                                              7.0%                            3,012

               Equity Value (Controlling Basis, Marketable Basis)                                                         $            40,015

               [6] Total Shares Outstanding                                                                                              1,000

               Equity Value Per Share (Controlling Basis, Marketable Basis)                                               $              40.02

               Notes and Sources:
               [1] See Exhibit 11.1.
               [2] See Exhibit 12.0.
               [3] See Exhibit 9.0.
               [4] Represents the amount of excess cash, marketable securities, and investments in LLCs on the company's balance sheet
                   at the time of the transaction (RHYL000680 - 836 at RHYL000683). B+K's management represented to LVA that $1.0 - $1.5
                   million in operating cash was necessary to run the business (LIBRA-DOL INV004796 - 4803 at LIBRA-DOL INV004801).
                   To be conservative, we chose to only include amounts above $1.5 million.
               [5] The Company did not have any interest-bearing debt at the time of the Transaction (RHYL000680 - 836 at RHYL000684).
               [6] On 12/10/2012, Bowers and Kubota signed a Joint Action of the Directors and Shareholders to split the each of the currently
                   outstanding 100 shares of common stock into 10,000 shares of common stock, resulting in 1,000,000 shares of issued
                   and outstanding common stock (RHYL000001 – 206 at RHYL000033).




Confidential                                                                                                                                        CRAI
                                                                                1 of 1
